Name: 2005/690/EC: Council Decision of 18 July 2005 on the conclusion of the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the PeopleÃ¢ s Democratic Republic of Algeria, of the other part
 Type: Decision
 Subject Matter: European construction;  Africa;  international affairs
 Date Published: 2006-06-27; 2005-10-10

 10.10.2005 EN Official Journal of the European Union L 265/1 COUNCIL DECISION of 18 July 2005 on the conclusion of the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Peoples Democratic Republic of Algeria, of the other part (2005/690/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of the first subparagraph of Article 300(2) and the second subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Whereas: (1) The Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Peoples Democratic Republic of Algeria, of the other part, was signed on behalf of the European Community in Valencia on 22 April 2002, subject to its possible conclusion at a later date. (2) The said Agreement should be concluded, HAS DECIDED AS FOLLOWS: Article 1 1. The Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Peoples Democratic Republic of Algeria, of the other part, including Annexes and Protocols annexed thereto and the joint declarations and declarations of the European Community attached to the Final Act are hereby approved on behalf of the European Community. 2. The texts referred to in paragraph 1 are attached to this Decision. Article 2 1. The position to be taken by the Community within the Association Council and the Association Committee shall be determined by the Council on the basis of a proposal by the Commission or, where appropriate, by the Commission, each in accordance with the corresponding provisions of the Treaties. 2. In accordance with Article 93 of the Euro-Mediterranean Association Agreement, the President of the Council shall preside over the Association Council. A representative of the Commission shall preside over the Association Committee in accordance with the Rules of Procedure thereof. 3. The decision to publish the decisions of the Association Council and the Association Committee in the Official Journal of the European Union shall be taken on a case-by-case basis by the Council and the Commission respectively. Article 3 The President of the Council, on behalf of the European Community, is hereby authorised to designate the person or persons empowered to deposit the act of notification provided for in Article 110 of the Agreement. Done at Brussels, 18 July 2005. For the Council The President J. STRAW (1) OJ C 279 E, 20.11.2003, p. 115. EURO-MEDITERRANEAN AGREEMENT establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part THE KINGDOM OF BELGIUM, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE GRAND DUCHY OF LUXEMBOURG, THE KINGDOM OF THE NETHERLANDS, THE AUSTRIAN REPUBLIC, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, Contracting Parties to the Treaty establishing the European Community, hereinafter referred to as the Member States, and THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, of the one part, and THE PEOPLE'S DEMOCRATIC REPUBLIC OF ALGERIA hereinafter referred to as Algeria, of the other part, CONSIDERING the proximity and interdependence which historic links and common values have established between the Community, its Member States and Algeria, CONSIDERING that the Community, its Member States and Algeria wish to strengthen those links and to establish lasting relations, based on reciprocity, solidarity, partnership and co-development, CONSIDERING the importance which the Parties attach to the principles of the United Nations Charter, particularly the observance of human rights and political and economic freedom, which form the very basis of the Association, CONSCIOUS, on the one hand, of the importance of relations in an overall Euro-Mediterranean context and, on the other, of the objective of integration between the countries of the Maghreb, DESIROUS of fully achieving the objectives of the association between them by implementing the relevant provisions of this Agreement to bring the levels of economic and social development of the Community and Algeria closer to each other, CONSCIOUS of the importance of this Agreement, which is based on reciprocity of interests, mutual concessions, cooperation and dialogue, DESIROUS of establishing and developing political consultation on bilateral and international issues of mutual interest; CONSCIOUS that terrorism and international organised crime represent a threat to the fulfilment of the objectives of the partnership and to stability in the region, TAKING ACCOUNT of the Community's willingness to provide Algeria with decisive support in its endeavours to bring about economic reform and adjustment and social development, CONSIDERING the commitment of both the Community and Algeria to free trade, in compliance with the rights and obligations arising out of the General Agreement on Tariffs and Trade (GATT) in its post-Uruguay Round form, DESIROUS of establishing cooperation sustained by regular dialogue on economic, scientific, technological, social, cultural, audio-visual and environmental issues in order to achieve better mutual understanding, CONFIRMING that the provisions of this Agreement that fall within the scope of Part III, Title IV of the Treaty establishing the European Community bind the United Kingdom and Ireland as separate Contracting Parties, and not as Member States of the Community, until the United Kingdom or Ireland (as the case may be) notifies Algeria that it has become bound as part of the Community in accordance with the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and the Treaty establishing the European Community. The same applies to Denmark, in accordance with the Protocol on the position of Denmark, CONVINCED that this Agreement provides a suitable framework for the development of a partnership based on private initiative, and that it will create a climate conducive to economic, trade and investment relations between the Parties, a consideration which offers vital backing for economic restructuring and technological modernisation, HAVE AGREED AS FOLLOWS: Article 1 1. An Association is hereby established between the Community and its Member States of the one part and Algeria of the other part. 2. The aims of this Agreement are to:  provide an appropriate framework for political dialogue between the Parties, allowing the development of close relations and cooperation in all areas they consider relevant to such dialogue,  promote trade and the expansion of harmonious economic and social relations between the Parties and establish the conditions for the gradual liberalisation of trade in goods, services and capital,  facilitate human exchanges, particularly in the context of administrative procedures,  encourage integration of the Maghreb countries by promoting trade and cooperation within the Maghreb group and between it and the Community and its Member States,  promote economic, social, cultural and financial cooperation. Article 2 Respect for the democratic principles and fundamental human rights established by the Universal Declaration of Human Rights shall inspire the domestic and international policies of the Parties and shall constitute an essential element of this Agreement. TITLE I POLITICAL DIALOGUE Article 3 1. A regular political and security dialogue shall be established between the Parties. It shall help build lasting links of solidarity between the partners which will contribute to the prosperity, stability and security of the Mediterranean region and bring about a climate of understanding and tolerance between cultures. 2. Political dialogue and cooperation are intended in particular to: (a) facilitate rapprochement between the Parties through the development of better mutual understanding and regular coordination on international issues of common interest; (b) enable each party to consider the position and interests of the other; (c) contribute to consolidating security and stability in the Euro-Mediterranean region; (d) help develop joint initiatives. Article 4 Political dialogue shall cover all issues of common interest to the Parties, in particular the conditions required to ensure peace, security and regional development through support for cooperation. Article 5 Political dialogue shall be established at regular intervals and whenever necessary, notably: (a) at ministerial level, mainly in the framework of the Association Council; (b) at the level of senior officials representing Algeria, on the one hand, and the Council Presidency and the Commission on the other; (c) taking full advantage of all diplomatic channels including regular briefings, consultations on the occasion of international meetings and contacts between diplomatic representatives in third countries; (d) where appropriate, by any other means which would contribute to consolidating dialogue and increasing its effectiveness. TITLE II FREE MOVEMENT OF GOODS Article 6 The Community and Algeria shall gradually establish a free-trade area over a transitional period lasting a maximum of 12 years starting from the date of the entry into force of this Agreement in accordance with the following provisions and in conformity with those of the 1994 General Agreement on Tariffs and Trade and the other multilateral agreements on trade in goods annexed to the Agreement establishing the World Trade Organisation (WTO), hereinafter referred to as GATT. CHAPTER 1 Industrial products Article 7 The provisions of this Chapter shall apply to products originating in the Community and Algeria falling within Chapters 25 to 97 of the Combined Nomenclature and of the Algerian Customs tariff with the exception of the products listed in Annex 1. Article 8 Products originating in Algeria shall be imported into the Community free of customs duties and charges having equivalent effect. Article 9 1. Customs duties and charges having equivalent effect applicable on import into Algeria of products originating in the Community listed in Annex 2 shall be abolished upon the entry into force of this Agreement. 2. Customs duties and charges having equivalent effect applicable on import into Algeria of the products originating in the Community listed in Annex 3 shall be progressively abolished in accordance with the following timetable:  two years after the date of entry into force of this Agreement each duty and charge shall be reduced to 80 % of the basic duty,  three years after the date of entry into force of this Agreement each duty and charge shall be reduced to 70 % of the basic duty,  four years after the date of entry into force of this Agreement each duty and charge shall be reduced to 60 % of the basic duty,  five years after the date of entry into force of this Agreement each duty and charge shall be reduced to 40 % of the basic duty,  six years after the date of entry into force of this Agreement each duty and charge shall be reduced to 20 % of the basic duty.  seven years after the date of entry into force of this Agreement the remaining duties shall be abolished. 3. Customs duties and charges having equivalent effect applicable on import into Algeria of the products originating in the Community other than those listed in Annexes 2 and 3 shall be progressively abolished in accordance with the following timetable:  two years after the date of entry into force of this Agreement each duty and charge shall be reduced to 90 % of the basic duty,  three years after the date of entry into force of this Agreement each duty and charge shall be reduced to 80 % of the basic duty,  four years after the date of entry into force of this Agreement each duty and charge shall be reduced to 70 % of the basic duty,  five years after the date of entry into force of this Agreement each duty and charge shall be reduced to 60 % of the basic duty,  six years after the date of entry into force of this Agreement each duty and charge shall be reduced to 50 % of the basic duty,  seven years after the date of entry into force of this Agreement each duty and charge shall be reduced to 40 % of the basic duty,  eight years after the date of entry into force of this Agreement each duty and charge shall be reduced to 30 % of the basic duty,  nine years after the date of entry into force of this Agreement each duty and charge shall be reduced to 20 % of the basic duty,  10 years after the date of entry into force of this Agreement each duty and charge shall be reduced to 10 % of the basic duty,  11 years after the date of entry into force of this Agreement each duty and charge shall be reduced to 5 % of the basic duty,  12 years after the date of entry into force of this Agreement the remaining duties shall be abolished. 4. In the event of serious difficulties for a given product, the timetables established in accordance with paragraphs 2 and 3 may be reviewed by the Association Committee by common accord on the understanding that the schedule for which the review has been requested may not be extended in respect of the product concerned beyond the maximum transitional period referred to in Article 6. If the Association Committee has not taken a decision within 30 days of its application to review the timetable, Algeria may suspend the timetable provisionally for a period which may not exceed one year. 5. For each product concerned, the basic duty to be gradually reduced as provided in paragraphs 2 and 3 shall be the rates referred to in Article 18. Article 10 The provisions concerning the abolition of customs duties on imports shall also apply to customs duties of a fiscal nature. Article 11 1. Exceptional measures of limited duration which derogate from the provisions of Article 9 may be taken by Algeria in the form of an increase or reintroduction of customs duties. These measures may concern only infant industries, or certain sectors undergoing restructuring or facing serious difficulties, particularly where these difficulties produce major social problems. Customs duties on imports applicable in Algeria to products originating in the Community introduced by these measures may not exceed 25 % ad valorem and shall maintain an element of preference for products originating in the Community. The total value of imports of the products subjected to such measures may not exceed 15 % of total imports of industrial products from the Community during the last year for which statistics are available. These measures shall be applied for a period not exceeding five years unless a longer duration is authorised by the Association Committee. They shall cease to apply at the latest on expiry of the maximum transitional period referred to in Article 6. No such measures may be introduced in respect of a product if more than three years have elapsed since the elimination of all duties and quantitative restrictions or charges or measures having equivalent effect concerning that product. Algeria shall inform the Association Committee of any exceptional measures it intends to take and, at the request of the Community, consultations shall be held on such measures and the sectors to which they apply before they are implemented. When adopting such measures, Algeria shall provide the Association Committee with a schedule for the abolition of the customs duties introduced pursuant to this Article. Such schedule shall provide for the phasing-out of the duties concerned by equal annual instalments, starting no later than the end of the second year following their introduction. The Association Committee may decide on a different schedule. 2. By way of derogation from the fourth subparagraph of paragraph 1, the Association Committee may exceptionally, in order to take account of the difficulties involved in setting up a new industry, authorise Algeria to maintain the measures already taken pursuant to paragraph 1 for a maximum period of three years beyond the transitional period referred to in Article 6. CHAPTER 2 Agricultural, fisheries and processed agricultural products Article 12 The provisions of this Chapter shall apply to products originating in the Community and Algeria falling within Chapters 1 to 24 of the Combined Nomenclature and of the Algerian Customs tariff and to the products listed in Annex 1. Article 13 The Community and Algeria shall progressively establish a greater liberalisation of their reciprocal trade in agricultural, fisheries and processed agricultural products of interest to both Parties. Article 14 1. Agricultural products originating in Algeria listed in Protocol No 1 on importation into the Community shall be subject to the arrangements set out in that Protocol. 2. Agricultural products originating in the Community listed in Protocol No 2 on importation into Algeria shall be subject to the arrangements set out in that Protocol. 3. Fisheries products originating in Algeria listed in Protocol No 3 on importation into the Community shall be subject to the arrangements set out in that Protocol. 4. Fisheries products originating in the Community listed in Protocol No 4 on importation into Algeria shall be subject to the arrangements set out in that Protocol. 5. Trade in processed agricultural products falling under this Chapter shall be subject to the arrangements set out in Protocol No 5. Article 15 1. Five years after the entry into force of this Agreement, the Community and Algeria shall assess the situation in order to determine the liberalisation measures to be applied by the Community and Algeria six years after the entry into force of the Agreement, in accordance with the objective set out in Article 13. 2. Without prejudice to the provisions of paragraph 1 and taking account of the patterns of trade in agricultural products, fisheries products and processed agricultural products between the Parties and the particular sensitivity of such products, the Community and Algeria shall examine in the Association Council, product by product and on a reciprocal basis, the possibilities of granting each other further concessions. Article 16 1. Should specific rules be introduced as a result of implementation of their agricultural policies or modification of their existing rules, or should the provisions on the implementation of their agricultural policies be modified or developed, the Community and Algeria may modify the arrangements laid down in this Agreement in respect of the products concerned. 2. The Party carrying out such modification shall inform the Association Committee thereof. At the request of the other Party, the Association Committee shall meet to take due account of the interests of the other Party. 3. If the Community or Algeria, in applying paragraph 1, modifies the arrangements made by this Agreement for agricultural products, they shall accord imports originating in the other Party an advantage comparable to that provided for in this Agreement. 4. Any modification of the arrangements made by this Agreement shall be the subject, at the request of the other Contracting Party, of consultations within the Association Council. CHAPTER 3 Common provisions Article 17 1. No new customs duties on imports or exports or charges having equivalent effect shall be introduced in trade between the Community and Algeria, nor shall those already applied upon entry into force of this Agreement be increased. 2. No new quantitative restriction on imports or exports or measure having equivalent effect shall be introduced in trade between the Community and Algeria. 3. Quantitative restrictions on imports or exports and measures having equivalent effect in trade between Algeria and the Community shall be abolished upon the entry into force of this Agreement. 4. Algeria shall abolish by 1 January 2006 at the latest the provisional additional duty applied to the products listed in Annex 4. That duty shall be reduced on a linear basis by 12 points per year starting on 1 January 2002. If Algeria's commitments in respect of its accession to the WTO provide for a shorter period for the abolition of the provisional additional duty, that shorter period shall be applicable. Article 18 1. For each product concerned, the basic duty to be reduced as provided in Articles 9(2) and (3) and 14 shall be the rate actually applied vis-Ã -vis the Community on 1 January 2002. 2. In the event of Algerian accession to the WTO, the applicable rates for imports between the Parties shall be the WTO bound rate or lower applied rate enforced as of accession. If, after accession to the WTO, a tariff reduction is applied on an erga omnes basis, the reduced rate shall apply. 3. The provisions of paragraph 2 shall apply to any tariff reduction applied erga omnes introduced after the date on which the negotiations are concluded. 4. The Parties shall communicate to each other their respective basic rates applied on 1 January 2002. Article 19 Products originating in Algeria shall not enjoy more favourable treatment when imported into the Community than that applied by Member States among themselves. The provisions of this Agreement shall apply without prejudice to the provisions of Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (OJ L 171, 29.6.1991, p. 1), as last amended by Regulation (EC) No 1105/2001 (OJ L 151, 7.6.2001, p. 1). Article 20 1. Both Parties shall refrain from any measure or practice of an internal fiscal nature establishing, whether directly or indirectly, discrimination between the products of one Party and like products originating in the territory of the other Party. 2. Products exported to the territory of one of the Parties may not benefit from repayment of indirect internal taxation in excess of the amount of indirect taxation imposed on them directly or indirectly. Article 21 1. This Agreement shall not preclude the maintenance or establishment of customs unions, free trade areas or arrangements for frontier trade insofar as they do not have the effect of altering the trade arrangements provided for in this Agreement. 2. Consultation between the Parties shall take place within the Association Committee concerning agreements establishing customs unions or free trade areas and, where requested, on other major issues related to their respective trade policies with third countries. In particular in the event of a third country acceding to the Community, such consultations shall take place so as to ensure that account is taken of the mutual interests of the Community and Algeria stated in this Agreement. Article 22 If one of the Parties finds that dumping is taking place in trade with the other Party within the meaning of Article VI of GATT 1994, it may take appropriate measures against this practice in accordance with the WTO Agreement on the Implementation of Article VI of GATT 1994, related internal legislation and the procedures laid down in Article 26. Article 23 The WTO Agreement on Subsidies and Countervailing Measures shall be applicable between the Parties. If one of the Parties finds that subsidies are being used in trade with the other Party within the meaning of Articles VI and XVI of GATT 1994, it may take appropriate measures against this practice in accordance with the WTO Agreement on Subsidies and Countervailing Measures and its own legislation on the matter. Article 24 1. Except where otherwise stated in this Article, the provisions of Article XIX of GATT 1994 and of the WTO Agreement on Safeguards are applicable between the Parties. 2. Each Party shall inform the Association Committee forthwith of any step that it takes or intends to take with regard to the application of safeguard measures. Each Party shall send the Association Committee, immediately or at least one week in advance, a communication in writing containing all information pertinent to:  the opening of a safeguard investigation,  the outcome of the investigation. The information provided shall include an explanation of the procedure on which the investigation is based and details of the schedule of hearings and other suitable occasions for the parties concerned to submit their opinions. Each Party shall also give the Association Committee an advance written notification containing all relevant information about the decision to apply provisional safeguard measures; this notification must be received at least one week before the measures are applied. 3. On being notified of the final results of the investigation and before applying safeguard measures in accordance with Article XIX of GATT 1994 and the WTO Agreement on Safeguards, the Party intending to apply such measures shall refer the matter to the Association Committee for a thorough examination of the situation with a view to finding a mutually acceptable solution. 4. In order to find such a solution, the Parties shall immediately hold consultations within the Association Committee. If the Parties fail to reach an agreement within 30 days of the initiation of such consultations on a solution to avoid the application of the safeguard measures, the Party intending to apply safeguard measures may apply the provisions of Article XIX of GATT 1994 and of the WTO Agreement on Safeguards. 5. In the selection of safeguard measures pursuant to this Article, the Parties shall give priority to those which cause least disturbance to the achievement of the objectives of this Agreement. Such measures shall not go beyond what is necessary to remedy the difficulties arising and shall maintain the level or margin of preference granted pursuant to this Agreement. 6. The Party intending to apply safeguard measures pursuant to this Article shall offer the other Party compensation in the form of liberalisation of trade vis-Ã -vis imports from the latter; that compensation will be essentially equivalent to the adverse trade effects of the measures on the other Party with effect from the date of their implementation. The offer shall be made before the safeguard measure is adopted and concurrently with the notification of and referral to the Association Committee, in accordance with paragraph 3. If the Party whose product is the intended subject of the safeguard measure considers the offer of compensation unsatisfactory, the two Parties may agree to other forms of trade compensation in the framework of the consultations referred to in paragraph 3. 7. If the Parties fail to agree on the matter of compensation within 30 days of the initiation of the above consultations, the Party whose product is the subject of safeguard measures may adopt compensatory tariff measures having trade effects essentially equivalent to the safeguard measure adopted pursuant to this Article. Article 25 Where compliance with the provisions of Article 17(3) leads to: (i) re-export towards a third country against which the exporting party maintains, for the product concerned, quantitative export restrictions, export duties, or measures having equivalent effect, or (ii) a serious shortage, or threat thereof, of a product essential to the exporting party; and where the situations referred to above give rise, or are likely to give rise, to major difficulties for the exporting Party, that Party may take appropriate measures under the conditions and in accordance with the procedures laid down in Article 26. The measures shall be non-discriminatory and shall be abolished when conditions no longer justify their maintenance. Article 26 1. In the event of the Community or Algeria subjecting imports of products liable to give rise to the difficulties referred to in Article 24 to an administrative procedure having as its purpose the rapid supply of information on trade flow trends, it shall inform the other Party. In the cases specified in Articles 22 and 25, before taking the measures provided for therein or, in cases to which paragraph 2(c) of this Article applies, as soon as possible, the Community or Algeria, as the case may be, shall supply the Association Committee with all relevant information with a view to seeking a solution acceptable to the two Parties. In the selection of measures, priority shall be given to those which least disturb the functioning of this Agreement. 2. For the implementation of the second subparagraph of paragraph 1, the following provisions shall apply: (a) as regards Article 22, the exporting Party shall be informed of the dumping case as soon as the authorities of the importing Party have initiated an investigation. When no end has been put to the dumping within the meaning of Article VI of GATT 1994 or no other satisfactory solution has been reached within 30 days of the matter being referred, the importing Party may adopt the appropriate measures; (b) as regards Article 25, the difficulties arising from the situations referred to in that Article shall be referred for examination to the Association Committee. The Association Committee may take any decision needed to put an end to the difficulties. If it has not taken such a decision within 30 days of the matter being referred to it, the exporting party may apply appropriate measures on the exportation of the product concerned; (c) where exceptional circumstances requiring immediate action make prior information or examination, as the case may be, impossible, the Community or Algeria, whichever is concerned, may, in the situations specified in Articles 22 and 25, apply forthwith the precautionary measures strictly necessary to deal with the situation and shall inform the other Party immediately thereof. Article 27 Nothing in this Agreement shall preclude prohibitions or restrictions on imports, exports or goods in transit justified on grounds of public morality, public policy or public security, of the protection of health and life of humans, animals or plants, of the protection of national treasures possessing artistic, historic or archaeological value, of the protection of intellectual, industrial and commercial property or of regulations concerning gold and silver. Such prohibitions or restrictions shall not, however, constitute a means of arbitrary discrimination or a disguised restriction on trade between the Parties. Article 28 The concept of originating products for the application of the provisions of the present Title and the methods of administrative cooperation relating to them are set out in Protocol No 6. Article 29 The Combined Nomenclature of goods shall be applied to the classification of goods for imports into the Community. The Algerian customs tariff shall be applied to the classification of goods for imports into Algeria. TITLE III TRADE IN SERVICES Article 30 Reciprocal commitments 1. The European Community and its Member States shall extend to Algeria the treatment which they are obliged to grant under Article II. I of the General Agreement on Trade in Services, hereinafter referred to as GATS. 2. The European Community and its Member States shall grant to Algerian service suppliers no less favourable treatment than that accorded to like service suppliers as specified in the schedule of specific commitments taken by the European Community and its Member States under the GATS to which it is annexed. 3. This treatment shall not apply to advantages accorded by either Party under the terms of an agreement of the type defined in Article V of the GATS or to measures taken on the basis of such an agreement and to other advantages granted in accordance with the list of most-favoured-nation exemptions annexed by the European Community and its Member States to the GATS. 4. Algeria shall grant no less favourable treatment to service suppliers of the European Community and its Member States than that specified in Articles 31 to 33. Article 31 Cross-border supply of services With regard to the supply of services by Community service suppliers into the territory of Algeria, other than through a commercial presence or the presence of natural persons, as referred to in Articles 32 and 33, Algeria shall grant treatment to Community service suppliers no less favourable than that accorded to companies of any third country. Article 32 Commercial presence 1. (a) Algeria shall grant for the establishment of Community companies in its territory treatment no less favourable than that accorded to companies of any third country; (b) Algeria shall grant to subsidiaries and branches of Community companies, established in its territory in accordance with its legislation, in respect of their operations, treatment no less favourable than that accorded to its own companies or branches, or to Algerian subsidiaries or branches of companies of any third country, whichever is the better. 2. The treatment referred to in paragraph 1(a) and (b) shall be granted to companies, subsidiaries and branches established in Algeria on the date of entry into force of this Agreement and to companies, subsidiaries and branches established there after that date. Article 33 Temporary presence of natural persons 1. A Community company or Algerian company established in the territory of Algeria or the Community respectively shall be entitled to temporarily employ, or have temporarily employed by one of its subsidiaries or branches, in accordance with the legislation in force in the host country of establishment, employees who are nationals of Community Member States and Algeria respectively, provided that such employees are key personnel as defined in paragraph 2, and that they are employed exclusively by such companies, subsidiaries or branches. The residence and work permits of such employees shall only cover the period of such employment. 2. Key personnel of the abovementioned companies herein referred to as organisations are intra-corporate transferees as defined in (c) in the following categories, provided that the organisation is a legal person and that the persons concerned have been employed by it or have been partners in it (other than as majority shareholders), for at least the 12 months immediately preceding such movement: (a) persons working in a senior position with an organisation, who primarily direct the management of the establishment, receiving general supervision or direction principally from the board of directors or stockholders of the business or their equivalent, including:  directing the establishment or a department or sub-division of the establishment,  supervising and controlling the work of other supervisory, professional or managerial employees,  having the authority personally to recruit and dismiss or recommend recruiting, dismissing or other personnel actions, (b) persons working within an organisation who possess uncommon knowledge essential to the establishment's service, research equipment, techniques or management. The assessment of such knowledge may reflect, apart from knowledge specific to the establishment, a high level of qualification referring to a type of work or trade requiring specific technical knowledge, including membership of an accredited profession, (c) an intra-corporate transferee is defined as a natural person working within an organisation in the territory of a Party, and being temporarily transferred in the context of pursuit of economic activities in the territory of the other Party; the organisation concerned must have its principal place of business in the territory of a Party and the transfer be to an establishment (branch, subsidiary) of that organisation, effectively pursuing like economic activities in the territory of the other Party. 3. The entry into and the temporary presence within the respective territories of Algeria and the Community of nationals of the Member States or of Algeria respectively shall be permitted when these representatives of companies are persons working in a senior position, as defined in paragraph 2(a), within a company, and are responsible for the establishment of an Algerian or a Community company, in the Community or Algeria respectively, when:  those representatives are not engaged in making direct sales or supplying services, and  the company has no other representative, office, branch or subsidiary in a Community Member State or Algeria respectively. Article 34 Transport 1. Articles 30 to 33 shall not apply to air, inland waterway or land transport or to national shipping (cabotage), subject to the provisions of paragraphs 2 to 6 of this Article. 2. In respect of activities undertaken by shipping agencies for the provision of international maritime transport services, including inter-modal activities involving a sea leg, each Party shall permit to the companies of the other Party their commercial presence in its territory in the form of subsidiaries or branches, under conditions of establishment and operation no less favourable than those accorded to its own companies or to subsidiaries or branches of companies of any third country, whichever are the better. Such activities include, but are not limited to: (a) marketing and sales of maritime transport and related services through direct contact with customers, from quotation to invoicing, whether these services are operated or offered by the service supplier itself or by service suppliers with which the service seller has established standing business arrangements; (b) purchase and use, on their own account or on behalf of their customer (and the resale to their customers), of any transport and related services, including inward transport services by any mode, particularly inland waterways, road and rail, necessary for the supply of an integrated service; (c) preparation of transport documents, customs documents, or other documents related to the origin and character of the goods transported; (d) provision of business information of any means, including computerised information systems and electronic data interchange (subject to any non-discriminatory restrictions concerning telecommunications); (e) setting up of any business arrangement, including participation in the company's stock and the appointment of personnel recruited locally (or, in the case of foreign personnel, subject to the relevant provisions of this Agreement), with any locally established shipping agency; (f) acting on behalf of the companies, organising the call of the ship or taking over cargoes when required. 3. With respect to maritime transport, the Parties undertake to apply effectively the principle of unrestricted access to the international market and traffic on a commercial basis. However, the legislation of each Party shall apply to the preferential right of the national flag for national cabotage and for salvage, towage and pilotage. These provisions do not prejudice the rights and obligations arising under the United Nations Convention on a Code of Conduct for Liner Conferences, as applicable for either Party to this Agreement. Non-conference lines shall be free to operate in competition with a conference line as long as they adhere to the principle of fair competition on a commercial basis. The Parties affirm their commitment to a freely competitive environment as being an essential feature of the dry and liquid bulk trade. 4. In applying the principles of paragraph 3 above, the Parties shall: (a) not introduce cargo-sharing arrangements in future bilateral Agreements with third countries concerning dry and liquid bulk and liner trade. However, this does not exclude the possibility of such arrangements concerning liner cargo in those exceptional circumstances where liner shipping companies from one or other Party to this Agreement would not otherwise have an effective opportunity to ply for trade to and from the third country concerned; (b) abolish, upon entry into force of this Agreement, all unilateral measures, administrative, technical and other obstacles which could constitute a disguised restriction or have discriminatory effects on the free supply of services in international maritime transport. 5. Each Party shall grant, inter alia, a treatment no less favourable than that accorded to its own ships, for the ships used for the transport of goods, passengers or both, sailing under the flag of the other Party or operated by its nationals or companies, with respect to access to ports, the use of infrastructure and auxiliary maritime services of those ports, as well as related fees and charges, customs facilities and the assignment of berths and facilities for loading and unloading. 6. With a view to coordinated development of transport between the Parties, adapted to their commercial needs, the conditions of mutual market access and provision of air, road, rail and inland waterway transport services may be dealt with by specific arrangements, where appropriate, negotiated between the Parties after the entry into force of this Agreement. Article 35 Domestic regulation 1. The provisions of Title III shall not prejudice the application by each Party of any measures necessary to prevent the circumvention of its measures concerning third country access to its market, through the provisions of this Agreement. 2. The provisions of this Title shall be applied subject to limitations justified on grounds of public policy, public security or public health. They shall not apply to activities which in the territory of either Party are connected, even occasionally, with the exercise of official authority. 3. The provisions of this title do not preclude the application by a Party of particular rules concerning the establishment and operation in its territory of branches of companies of another Party not incorporated in the territory of the first Party, which are justified by legal or technical differences between such branches as compared to branches of companies incorporated in its territory or, as regards financial services, for prudential reasons. The difference in treatment shall not go beyond what is strictly necessary as a result of such legal or technical differences or, as regards financial services, for prudential reasons. 4. Notwithstanding any other provisions of this Agreement, a Party shall not be prevented from taking measures for prudential reasons, including for the protection of investors, depositors, policy holders or persons to whom a fiduciary duty is owed by a financial service supplier, or to ensure the integrity and stability of the financial system. Where such measures do not conform with the provisions of the Agreement, they shall not be used as a means of avoiding the obligations of a Party under the Agreement. 5. Nothing in this Agreement shall be construed to require a Party to disclose information relating to the affairs and accounts of individual customers or any confidential or proprietary information in the possession of public entities. 6. For the purpose of the movement of natural persons supplying a service, nothing in this Agreement shall prevent the Parties from applying their laws and regulations regarding entry and stay, work, labour conditions and establishment of natural persons and supply of services, provided that, in so doing, they do not apply them in a manner as to nullify or impair the benefits accruing to any Party under the terms of a specific provision of the Agreement. The above provision does not prejudice the application of paragraph 2. Article 36 Definitions For the purposes of this Agreement: (a) a service supplier shall mean any natural or legal person who supplies a service from the territory of one Party into the territory of the other Party, in the territory of one Party to the service consumer of the other Party, through commercial presence (establishment) in the territory of the other Party and through the presence of a natural person of a Party in the territory of the other Party; (b) a Community company or Algerian company respectively shall mean a company set up in accordance with the laws of a Member State or of Algeria respectively and having its registered office or central administration or principal place of business in the territory of the Community or Algeria respectively. However, should the company, set up in accordance with the laws of a Member State or Algeria respectively, have only its registered office in the territory of the Community or Algeria respectively, the company shall be considered a Community or Algerian company respectively if its operations possess a real and continuous link with the economy of one of the Member States or Algeria respectively; (c) subsidiary of a company shall mean a company which is controlled by the first company; (d) branch of a company shall mean a place of business not having legal personality which has the appearance of permanency, such as the extension of a parent body, has a management and is materially equipped to negotiate business with third parties so that the latter, although knowing that there will, if necessary, be a legal link with the parent body, the head office of which is abroad, do not have to deal directly with such parent body but may transact business at the place of business constituting the extension; (e) establishment shall mean the right of Community or Algerian companies as referred to in subparagraph (b) to take up economic activities by means of the setting-up of subsidiaries and branches in Algeria or in the Community respectively; (f) operation shall mean the pursuit of economic activities; (g) economic activities shall mean activities of an industrial, commercial and professional character; (h) national of a Member State or of Algeria shall mean a natural person who is a national of one of the Member States or of Algeria respectively. With regard to international maritime transport, including inter-modal operations involving a sea leg, nationals of the Member States or of Algeria established outside the Community or Algeria respectively, and shipping companies established outside the Community or Algeria and controlled by nationals of a Member State or Algerian nationals respectively, shall also be subject to the provisions of this Title if their vessels are registered in that Member State or in Algeria respectively in accordance with their respective legislations. Article 37 General provisions 1. The Parties shall avoid taking any measures or actions which render the conditions for the establishment and operation of each other's companies more restrictive than the situation existing on the day preceding the date of signature of this Agreement. 2. The Parties undertake to consider development of this Title with a view to the establishment of an economic integration agreement as defined in Article V of GATS. In making such recommendations, the Association Council shall take account of past experience of implementation of the most-favoured-nation treatment and of the obligations of each Party under the GATS, and in particular Article V thereof. The Association Council shall also, when making such examination, take into account progress made in the approximation of laws between the Parties in the relevant activities. This objective shall be subject to a first examination by the Association Council at the latest five years after the entry into force of this Agreement. TITLE IV PAYMENTS, CAPITAL, COMPETITION AND OTHER ECONOMIC PROVISIONS CHAPTER 1 Current payments and movement of capital Article 38 Subject to the provisions of Article 40, the Parties undertake to allow all current payments for current transactions to be made in a freely convertible currency. Article 39 1. The Community and Algeria shall ensure, from the entry into force of the Agreement, that capital relating to direct investments in Algeria in companies formed in accordance with current laws can move freely and that the yield from such investments and any profit stemming therefrom can be liquidated and repatriated. 2. The Parties shall consult each other and cooperate with a view to establishing the necessary conditions for facilitating and fully liberalising the movement of capital between the Community and Algeria. Article 40 Where one or more Member States of the Community, or Algeria, is in serious balance of payments difficulties, or under threat thereof, the Community or Algeria, as the case may be, may, in accordance with the conditions established under the General Agreement on Tariffs and Trade and Articles VIII and XIV of the Articles of Agreement of the International Monetary Fund, adopt restrictions on current transactions which shall be of limited duration and may not go beyond what is strictly necessary to remedy the balance of payments situation. The Community or Algeria, as the case may be, shall inform the other Party forthwith and shall submit to it as soon as possible a timetable for the abolition of the measures concerned. CHAPTER 2 Competition and other economic matters Article 41 1. The following are incompatible with the proper functioning of the Agreement, insofar as they may affect trade between the Community and Algeria: (a) all agreements between undertakings, decisions by associations of undertakings and concerted practices between undertakings which have as their object or effect the prevention, restriction or distortion of competition; (b) abuse by one or more undertakings of a dominant position in:  the whole of the territory of the Community or in a substantial part thereof,  the whole of the territory of Algeria or in a substantial part thereof. 2. The Parties shall ensure administrative cooperation in the implementation of their respective competition legislations and exchange information taking into account the limitations imposed by the requirements of professional and business secrecy in accordance with the procedures laid down in Annex 5 to this Agreement. 3. If the Community or Algeria considers that a particular practice is incompatible with the terms of paragraph 1, and if such practice causes or threatens to cause serious prejudice to the interest of the other Party, it may take appropriate measures after consultation within the Association Committee or after 30 working days following referral for such consultation. Article 42 The Member States and Algeria shall progressively adjust, without prejudice to their commitments to the GATT, any State monopolies of a commercial character, so as to ensure that, by the end of the fifth year following the entry into force of this Agreement, no discrimination regarding the conditions under which goods are procured and marketed exists between nationals of the Member States and Algeria. The Association Committee will be informed about the measures adopted to implement this objective. Article 43 With regard to public enterprises and enterprises which have been granted special or exclusive rights, the Association Council shall ensure, from the fifth year following the entry into force of this Agreement, that no measure which disturbs trade between the Community and Algeria in a manner which runs counter to the interests of the Parties is adopted or maintained. This provision should not obstruct the performance in law or in fact of the particular tasks assigned to these enterprises. Article 44 1. The Parties shall provide suitable and effective protection of intellectual, industrial and commercial property rights, in line with the highest international standards. This shall encompass effective means of enforcing such rights. 2. Implementation of this Article and of Annex 6 shall be regularly assessed by the Parties. If difficulties which affect trade arise in connection with intellectual, industrial and commercial property rights, either Party may request urgent consultations to find mutually satisfactory solutions. Article 45 The Parties undertake to adopt appropriate measures to ensure the protection of personal data in order to eliminate barriers to the free movement of such data between the Parties. Article 46 1. The Parties shall set as their objective a reciprocal and gradual liberalisation of public procurement contracts. 2. The Association Council shall take the steps necessary to implement paragraph 1. TITLE V ECONOMIC COOPERATION Article 47 Objectives 1. The Parties undertake to step up economic cooperation in their mutual interest and in the spirit of partnership which is at the root of this Agreement. 2. The objective of economic cooperation shall be to support Algeria's own efforts to achieve sustainable economic and social development. 3. Such economic cooperation is in keeping with the objectives set out in the Barcelona Declaration. Article 48 Scope 1. Cooperation will be targeted first and foremost at areas of activity suffering the effects of internal constraints and difficulties or affected by the process of liberalising Algeria's economy as a whole, and more particularly by the liberalisation of trade between Algeria and the Community. 2. Similarly, cooperation shall focus on areas likely to bring the economies of the Community and Algeria closer together, particularly those which will generate growth and employment, and foster the development of trade flows between Algeria and the Community, notably by encouraging the diversification of Algerian exports. 3. Cooperation shall foster economic integration within the Maghreb group of countries using any measures likely to further such relations within the region. 4. Preservation of the environment and ecological balances shall constitute a central component of the various fields of economic cooperation. 5. The Parties may determine by agreement other fields of economic cooperation. Article 49 Methods Economic cooperation shall be implemented in particular by: (a) regular economic dialogue between the Parties covering all areas of macro-economic policy; (b) communication and exchanges of information; (c) transfer of advice, expertise and training; (d) implementation of joint actions; (e) technical, administrative and regulatory assistance; (f) measures to support partnerships and direct investment by operators, in particular private operators, and privatisation programmes. Article 50 Regional Cooperation In order to maximise the impact of this Agreement vis-Ã -vis the development of the Euro-Mediterranean partnership and within the countries of the Maghreb, the Parties shall foster all activities which have a regional impact or involve third countries, notably: (a) economic integration; (b) development of economic infrastructure; (c) environmental matters; (d) scientific and technological research; (e) education, teaching and training; (f) cultural matters; (g) customs matters; (h) regional institutions and the establishment of common or harmonised programmes and policies. Article 51 Scientific, technical and technological cooperation Cooperation shall be aimed at: (a) encouraging the establishment of permanent links between the Parties' scientific communities, notably by means of:  the access of Algeria to Community technological research and development programmes, in conformity with Community provisions concerning the participation of third countries in those programmes;  the participation of Algeria in decentralised cooperation networks;  the promotion of synergy between training and research; (b) strengthening research capacity in Algeria; (c) stimulating technological innovation, the transfer of new technologies and know-how, implementation of technological research and development projects and optimisation of the results of scientific and technical research; (d) encouraging all activities aimed at establishing synergy at regional level. Article 52 Environment 1. The Parties shall encourage cooperation in preventing deterioration of the environment, controlling pollution and ensuring the rational use of natural resources, with a view to ensuring sustainable development and guaranteeing the quality of the environment and the protection of public health. 2. Cooperation shall in particular focus on:  issues related to desertification,  rational water resource management,  salinisation,  the impact of agriculture on soil and water quality,  the appropriate use of energy and transport,  the impact of industrial development on the environment, in particular the safety of industrial plant,  waste management, in particular toxic waste,  the integrated management of sensitive areas,  the control and prevention of urban, industrial and marine pollution,  use of advanced environmental management and monitoring tools, particularly environmental information and statistical systems,  technical assistance, in particular for the preservation of bio-diversity. Article 53 Industrial cooperation Cooperation shall be aimed at: (a) encouraging or supporting measures designed to promote direct investment and industrial partnership ventures in Algeria; (b) encouraging direct cooperation between the Parties' economic operators, including cooperation in the context of access for Algeria to Community business networks and decentralised cooperation networks; (c) backing the effort to modernise and restructure Algeria's public and private sector industry (including the agri-food industry); (d) fostering the development of small- and medium-sized enterprises; (e) fostering an environment which favours private initiative, with the aim of stimulating and diversifying output for the domestic and export markets; (f) making the most of Algeria's human resources and industrial potential through better use of policy in the fields of innovation and research and technological development; (g) supporting the restructuring of industry and the industrial upgrading programme with a view to the creation of the free trade area so as to make products more competitive; (h) contributing to the development of exports of Algerian manufactures. Article 54 Promotion and protection of investments The aim of cooperation shall be to create a favourable climate for investment flows, in particular by means of the following: (a) the establishment of harmonised and simplified procedures, co-investment machinery (especially to link small and medium-sized enterprises) and methods of identifying and providing information on investment opportunities; (b) a legal environment conducive to investment between the two Parties, where appropriate through the conclusion by the Member States and Algeria of investment protection agreements, and agreements to prevent double taxation; (c) technical assistance to schemes to promote and guarantee national and foreign investments. Article 55 Standardisation and conformity assessment Cooperation shall aim at reducing divergences in standardisation and certification. Cooperation shall be realised in particular through:  encouraging the use of European standards and conformity assessment procedures and techniques;  upgrading Algerian conformity assessment and metrology bodies and helping to establish the necessary conditions for the eventual negotiation of mutual recognition agreements in these fields;  cooperation in the area of quality management;  providing assistance to the Algerian bodies responsible for intellectual, industrial and commercial property and for standardisation and quality. Article 56 Approximation of laws Cooperation shall be aimed at helping Algeria to bring its legislation closer to that of the Community in the areas covered by this Agreement. Article 57 Financial services Cooperation shall be aimed at the improvement and development of financial services. This will basically involve:  the exchange of information concerning financial regulations and practices and training schemes, in particular with a view to the creation of small and medium-sized enterprises;  support for the reform of Algeria's banking and financial system, including development of the stock market. Article 58 Agriculture and fisheries Cooperation shall be aimed at the modernisation and restructuring, where necessary, of the agriculture, forestry and fisheries sectors. It shall in particular be aimed at:  support for policies geared to developing and diversifying production,  food security,  integrated rural development, including improvement of basic services and development of ancillary economic activities,  promoting environmentally-friendly forms of agriculture and fisheries,  the evaluation and rational management of natural resources,  establishing closer relations, on a voluntary basis, between enterprises, groupings and professional organisations representing the agricultural, fisheries and agri-business sectors,  technical assistance and training,  harmonising phytosanitary and veterinary standards and checks,  cooperation between rural areas, exchange of experience and know-how on rural development,  support for privatisation,  the evaluation and rational management of fish stocks,  support for research programmes. Article 59 Transport The aims of cooperation shall be:  to support the restructuring and modernisation of transport,  to improve the movement of passengers and goods,  the establishment and enforcement of operating standards comparable to those prevailing in the Community. The priority areas of cooperation shall be:  road transport, including the gradual improvement of transit,  the management of railways, airports and ports and cooperation between the relevant national authorities,  modernisation of road, rail, port and airport infrastructure on major trans-European routes of mutual interest and routes of regional interest, and navigation aids,  upgrading of technical equipment to bring it up to Community standards for road/rail t ransport, inter-modal transport, containerisation and transhipment,  technical assistance and training. Article 60 Information society and telecommunications Cooperation in this field shall focus in particular on:  a dialogue on issues related to the different aspects of the information society, including telecommunications policies,  the exchange of information and provision of any technical assistance required on regulations and standardisation, conformity testing and certification of information and communication technologies,  the dissemination of advanced information and telecommunication technologies, including satellite technology and information services and technologies,  the promotion and implementation of joint projects for research, technical development or industrial applications in information technologies, communications, telematics and information society,  giving Algerian bodies the opportunity to participate in pilot projects and European programmes under the specific arrangements pertaining to them in the sectors concerned;  the interconnection and interoperability of Community and Algerian networks and telematic services,  technical assistance with the planning and management of the radio frequency spectrum with a view to coordinated and effective use of radio communications in the Euro-Mediterranean region. Article 61 Energy and mining The aims of cooperation in the energy and mining sectors shall be: (a) institutional, legislative and regulatory upgrading to ensure that activities are regulated and investment promoted; (b) technical and technological upgrading to prepare energy and mining companies for the requirements of the market economy and competition; (c) the development of partnerships between European and Algerian companies in the activities of exploration, production, processing, distribution and services in the energy and mining sectors. The priority areas of cooperation in this respect shall be:  adaptation of the institutional, legislative and regulatory framework of activities in the energy and mining sectors to market economy rules by means of technical, administrative and regulatory assistance,  support for efforts to restructure public enterprises in the energy and mining sectors,  building partnerships in the areas of,  oil and gas exploration, production and processing,  electricity production,  distribution of petroleum products,  production of equipment and services used in the production of energy products,  developing and transforming the potential of mining,  development of gas, oil and electricity distribution,  support for the modernisation and development of energy networks and for their linking to European Community networks,  the setting-up of databases on the mining and energy sectors,  the support and promotion of private investment in energy and mining sector activities,  the environment, the development of renewable energies and energy efficiency,  the promotion of technology transfers in the energy and mining sectors. Article 62 Tourism and the craft sector Cooperation in this field will principally be aimed at:  stepping up the exchange of information on flows and policies on tourism, spa tourism and craft trades,  stepping up hotel administration and management training schemes and training in other areas of the tourism and craft sectors,  promoting exchanges of experiences with a view to the smooth and sustainable development of tourism,  encouraging youth tourism,  helping Algeria to develop its potential in the area of tourism, spas and crafts and to improve the image of its tourism products,  supporting privatisation. Article 63 Cooperation in customs matters 1. The aim of cooperation shall be to ensure compliance with the free trade arrangements. The priority areas shall be: (a) the simplification of customs controls and procedures; (b) the introduction of a single administrative document similar to the Community's and a possible link-up between the Community and Algerian transit systems. Technical assistance may be provided where necessary. 2. Without prejudice to other forms of cooperation envisaged in this Agreement, notably for the fight against drugs and money laundering, the administrative authorities of the Contracting Parties shall provide mutual assistance in accordance with the provisions of Protocol No 7. Article 64 Cooperation in statistics The main objective of cooperation in this sphere should be to ensure, in particular through the harmonisation of the methods used by the Parties, the comparability and usefulness of statistics on foreign trade, public finance and balance of payments, population, migration, transport and communications, and generally all the fields covered by this Agreement. Technical assistance may be provided where necessary. Article 65 Cooperation on consumer protection 1. The Parties agree that cooperation in this area should be aimed at making their respective consumer protection systems compatible. 2. Cooperation shall focus mainly on: (a) the exchange of information on legislative activities and exchanges of experts, in particular consumer interest representatives; (b) the organisation of seminars and training courses; (c) the establishment of permanent systems of mutual information on dangerous products, i.e. those which constitute a hazard to health or consumer safety; (d) improving information provided to consumers especially on prices, characteristics of products and services offered; (e) institutional reforms; (f) technical assistance; (g) the establishment of Algerian laboratories for comparative analysis and testing and assistance with the introduction of a decentralised consumer information system; (h) assistance with the organisation and introduction of a warning system to be integrated into the European system. Article 66 Given the particularities of the Algerian economy, both Parties shall establish the methods and procedures for implementing the economic cooperation activities agreed pursuant to this Title in order to support the process of modernising the Algerian economy and the creation of the free trade area. The identification and evaluation of requirements and the procedures for implementing the economic cooperation activities shall be examined in a framework to be introduced in accordance with the conditions laid down in Article 98. The Parties shall agree on the priorities to be carried out in the abovementioned framework. TITLE VI SOCIAL AND CULTURAL COOPERATION CHAPTER 1 Workers Article 67 1. Each Member State shall accord to workers of Algerian nationality employed in its territory treatment which is free from any discrimination based on nationality, as regards working conditions, remuneration and dismissal, relative to its own nationals. 2. All Algerian workers allowed to undertake paid employment in the territory of a Member State on a temporary basis shall be covered by the provisions of paragraph 1 with regard to working conditions and remuneration. 3. Algeria shall accord the same treatment to workers who are nationals of a Member State and employed in its territory. Article 68 1. Subject to the provisions of the following paragraphs, workers of Algerian nationality and any members of their families living with them shall enjoy, in the field of social security, treatment free from any discrimination based on nationality relative to nationals of the Member States in which they are employed. The term social security shall cover the branches of social security dealing with sickness and maternity benefits, invalidity, old-age and survivors benefits, industrial accident and occupational disease benefits and death, unemployment and family benefits. These provisions shall not, however, cause the other coordination rules provided for in Community legislation based on Article 42 of the Treaty establishing the European Community to apply, except under the conditions set out in Article 70 of this Agreement. 2. All periods of insurance, employment or residence completed by such workers in the various Member States shall be added together for the purpose of pensions and annuities in respect of old age, invalidity and survivors benefits, family, sickness and maternity benefits, and medical care for the workers and for members of their families resident in the Community. 3. The workers in question shall receive family allowances for members of their families who are resident in the Community. 4. The workers in question shall be able to transfer freely to Algeria, at the rates applied by virtue of the legislation of the debtor Member State or States, any pensions or annuities in respect of old age, survivor status, industrial accident or occupational disease, or of invalidity resulting from industrial accident or occupational disease, except in the case of special non-contributory benefits. 5. Algeria shall accord to workers who are nationals of a Member State and employed in its territory, and to the members of their families, treatment similar to that specified in paragraphs 1, 3 and 4. Article 69 The provisions of this Chapter shall apply to nationals of the Parties residing or working legally in the territory of their host countries. Article 70 1. Before the end of the first year following the entry into force of this Agreement, the Association Council shall adopt provisions to implement the principles set out in Article 68. 2. The Association Council shall adopt detailed rules for administrative cooperation providing the necessary management and monitoring guarantees for the application of the provisions referred to in paragraph 1. Article 71 The provisions adopted by the Association Council in accordance with Article 70 shall not affect any rights or obligations arising from bilateral agreements linking Algeria and the Member States where those agreements provide for more favourable treatment of nationals of Algeria or of the Member States. CHAPTER 2 Dialogue in social matters Article 72 1. The Parties shall conduct regular dialogue on any social matter which is of interest to them. 2. Such dialogue shall be used to find ways to achieve progress in the field of movement of workers and equal treatment and social integration for Algerian and Community nationals residing legally in the territories of their host States. 3. The dialogue shall cover, inter alia, all issues related to: (a) the living and working conditions of workers and their dependants; (b) migration; (c) illegal immigration and the conditions governing the return of individuals who are in breach of the legislation dealing with the right to stay and the right of establishment in the host State; (d) schemes and programmes to encourage equal treatment between Algerian and Community nationals, mutual knowledge of cultures and civilisations, the furthering of tolerance and the removal of discrimination. Article 73 Dialogue on social matters shall be conducted at the same levels and in accordance with the same procedures as provided for in Title I of this Agreement, which can itself provide a framework for that dialogue. CHAPTER 3 Cooperation in the social field Article 74 1. The Parties recognise the importance of social development, which must go hand in hand with economic development. They will give priority to respect for fundamental social rights. 2. With a view to consolidating cooperation between the Parties in the social field, projects and programmes shall be carried out in any area of interest to them. In this context, the following shall be priority measures: (a) contributing to the improvement of living conditions, job creation and the development of training in areas from which emigrants come; (b) resettling those repatriated because of their illegal status under the legislation of the state in question; (c) productive investment or the creation of businesses in Algeria by Algerian workers legally settled in the Community; (d) promoting the role of women in the economic and social development process through education and the media, in keeping with Algerian policy; (e) bolstering Algerian family planning and mother and child protection programmes; (f) improving the social welfare and health systems; (g) implementing and financing exchange and leisure programmes for mixed groups of Algerian and European young people residing in the Member States, with a view to promoting mutual knowledge of their respective cultures and fostering tolerance; (h) improving living conditions in poor areas; (i) promoting socio-professional dialogue; (j) promoting respect for human rights in the socio-professional context; (k) contributing to the development of the housing sector, especially with regard to low-cost housing; (l) alleviating the adverse impact of the adjustment of economic and social structures; (m) improving the vocational training system. Article 75 Cooperation schemes may be carried out in conjunction with the Member States and the relevant international organisations. Article 76 A working party shall be set up by the Association Council by the end of the first year following the entry into force of this Agreement. It shall be responsible for the continuous and regular evaluation of the implementation of Chapters 1 to 3. CHAPTER 4 Cooperation in the fields of education and culture Article 77 This Agreement shall aim to promote the exchange of information and cultural cooperation, taking account of bilateral schemes in the Member States. Greater knowledge and better mutual understanding of the respective cultures will be promoted. Special attention must be paid to promoting joint activities in various fields, including the press, cinema and television, and to encouraging youth exchange schemes. This cooperation could cover the following areas:  literary translation,  conservation and restoration of monuments and sites of historical and cultural interest,  training of persons working in the cultural field,  exchanges of artists and works of arts,  organisation of cultural events,  raising mutual awareness and disseminating information on important cultural events,  encouragement of cooperation in the audiovisual field, particularly training and co-production,  distribution of literary, technical and scientific journals and publications. Article 78 The aim of cooperation in the field of education and training shall be to: (a) contribute to the improvement of the education and training system, including vocational training; (b) place special emphasis on giving the female population access to education, including technical training, higher education and vocational training; (c) develop the level of expertise of senior staff in the public and private sectors; (d) encourage the establishment of lasting links between specialist bodies on the Parties' territories in order to pool and exchange experience and methods. TITLE VII FINANCIAL COOPERATION Article 79 In order to support the objectives of this Agreement, Algeria shall receive financial cooperation Algeria in accordance with the appropriate procedures and with the appropriate financial resources. These procedures shall be adopted by mutual agreement between the Parties by means of the most suitable instruments once this Agreement enters into force. In addition to the areas covered by Titles V and VI of this Agreement, cooperation shall apply to the following:  facilitating reforms designed to modernise the economy, including rural development,  upgrading economic infrastructure,  promoting private investment and job-creating activities,  offsetting the effects on the Algerian economy of the progressive introduction of a free trade area, in particular where the updating and restructuring of industry is concerned,  accompanying measures for policies implemented in the social sectors. Article 80 Within the framework of the Community instruments designed to support structural adjustment programmes in the Mediterranean countries in order to restore key financial equilibria and create an economic environment conducive to faster growth and enhanced social welfare, the Community and Algeria, in close coordination with other contributors, in particular the international financial institutions, shall adapt the instruments intended to accompany development and liberalisation policies for the Algerian economy. Article 81 In order to ensure a coordinated approach to dealing with any exceptional macroeconomic or financial problems which might stem from the progressive implementation of the provisions of this Agreement, the Parties shall closely monitor the development of trade and financial relations between the Community and Algeria as part of the regular economic dialogue established under Title V. TITLE VIII COOPERATION IN THE FIELD OF JUSTICE AND HOME AFFAIRS Article 82 Institution-building and the rule of law In their cooperation in the field of justice and home affairs, the Parties shall attach particular importance to institution-building in the areas of law enforcement and the machinery of justice. This includes the consolidation of the rule of law. In this context the Parties shall also ensure that the rights of nationals of both Parties are respected without discrimination in the territory of the other Party. The provisions of this Article do not relate to differences of treatment based on nationality. Article 83 Movement of persons Desirous of facilitating the movement of persons between them, the Parties shall ensure, in accordance with the relevant Community and national legislation in force, that the formalities for the issue of visas are carefully applied and executed and shall agree to examine, within the limits of their powers, ways of simplifying and speeding up the issue of visas to persons contributing to the implementation of this Agreement. The Association Committee shall periodically examine the implementation of this Article. Article 84 Cooperation in the prevention and control of illegal immigration; readmission 1. The Parties reaffirm the importance which they attach to the development of mutually beneficial cooperation in relation to the exchange of information on illegal immigration flows and agree to cooperate in order to prevent and control illegal immigration. To this end:  Algeria, on the one hand, and each Member State of the Community, on the other hand, agree to readmit any of their nationals illegally present on the territory of the other Party after the necessary identification formalities have been completed,  Algeria and the Member States of the Community shall provide their nationals with the appropriate identity documents for this purpose. 2. Desirous of facilitating the movement and residence of their nationals whose status is regular, the Parties agree to negotiate, at the request of either Party, the conclusion of agreements on combating illegal immigration and on readmission. If either Party considers it necessary, such agreements shall cover the readmission of nationals of other countries arriving in their territory direct from the territory of the other. The practical arrangements for the implementation of the abovementioned agreements shall be laid down, where appropriate, by the Parties in the agreements themselves or in their implementing protocols. 3. The Association Council shall examine the possibility of other forms of joint action for the prevention and control of illegal immigration, including ways of detecting forged documents. Article 85 Legal and judicial cooperation 1. The Parties agree that cooperation in the legal and judicial fields is essential and a necessary adjunct to the other forms of cooperation provided for in this Agreement. 2. Such cooperation may include, where appropriate, the negotiation of agreements in these fields. 3. Civil judicial cooperation will in particular cover:  strengthening mutual assistance with regard to cooperation in the handling of disputes or cases of a civil, commercial or family nature,  the exchange of experience in relation to managing and improving the administration of civil justice. 4. Criminal judicial cooperation will cover:  strengthening existing mutual assistance or extradition arrangements,  the development of exchanges, in particular in relation to the practice of criminal judicial cooperation, the protection of individual rights and freedoms, action against organised crime and improving the efficiency of criminal justice. 5. Cooperation in this area shall in particular include the introduction of specialist training courses. Article 86 Preventing and tackling organised crime 1. The Parties agree to cooperate in order to prevent and fight organised crime, in particular in the following fields: human trafficking; exploitation for sexual purposes; the illicit traffic of prohibited, counterfeited or pirated products, and illegal transactions concerning, in particular, industrial refuse or radioactive material; corruption; the trafficking of stolen cars; the trafficking of firearms and explosives; computer crime; and trafficking in cultural goods. The Parties shall cooperate closely in order to establish appropriate mechanisms and standards. 2. Technical and administrative cooperation in this field may include training and improving the effectiveness of the authorities and bodies responsible for fighting and preventing crime and the design of crime prevention measures. Article 87 Combating money laundering 1. The Parties agree on the need to work towards and cooperate on preventing the use of their financial systems to launder the proceeds of criminal activities in general and drug trafficking in particular. 2. Cooperation in this area shall include administrative and technical assistance with the purpose of adopting and implementing suitable standards against money laundering equivalent to those adopted by the Community and international authorities active in this field, including the Financial Action Task Force (FATF). 3. Cooperation shall have the objective of: (a) training agents of the services responsible for preventing, detecting and combating money laundering, and officials of the judiciary; (b) appropriate support for the creation of specialist institutions and the strengthening of existing institutions. Article 88 Combating racism and xenophobia The Parties agree to take appropriate steps to prevent and combat discrimination in all its forms and manifestations, whether it be on grounds of race, ethnic origin or religion, particularly in the fields of education, employment, training and housing. Public information and awareness campaigns will be organised to this end. The Parties shall in particular ensure in this context that all persons who consider themselves victims of such discrimination have access to judicial and administrative procedures. The provisions of this Article do not relate to differences of treatment based on nationality. Article 89 Combating drugs and drug addiction 1. Cooperation shall be aimed at: (a) improving the effectiveness of policies and measures to prevent and combat the growing, production, supply and consumption of, and trafficking in, narcotics and psychotropic substances; (b) eliminating illicit consumption of such products. 2. The Parties shall determine together, in accordance with their respective laws, the strategies and cooperation methods appropriate for attaining these objectives. Their operations, other than joint operations, shall be the subject of consultation and close coordination. Such action may involve the appropriate public and private sector institutions and international organisations, in collaboration with the Government of Algeria and the relevant authorities in the Community and the Member States. 3. Cooperation shall take the following forms in particular: (a) establishment or extension of social and health institutions and information centres for the treatment and rehabilitation of drug addicts; (b) the implementation of prevention, information, training and epidemiological research projects; (c) the establishment of standards for preventing diversion of precursors and other essential ingredients for the illicit manufacture of narcotics and psychotropic substances, which are equivalent to those adopted by the Community and the appropriate international authorities; (d) support for the creation of special anti-drug trafficking services. 4. Both Parties shall encourage cooperation at regional and sub-regional level. Article 90 Fight against terrorism In accordance with the international conventions to which they are party and with their respective laws and regulations, both Parties agree to cooperate with a view to preventing and penalising acts of terrorism:  through the implementation in its entirety of United Nations Security Council resolution 1373 and other related resolutions,  through the exchange of information on terrorist groups and their support networks in accordance with international and national law,  by pooling experience of means and practices for combating terrorism, including experience in the technical and training fields. Article 91 Fight against corruption 1. The Parties agree to cooperate, on the basis of the relevant international legal instruments, on action to combat corruption in international business transactions:  by taking effective practical measures against all forms of corruption, bribery and illicit activities of every sort in international business transactions practised by individuals or corporate bodies,  by providing mutual assistance in criminal investigations into acts of corruption. 2. Cooperation shall also cover technical assistance for the training of officials and magistrates responsible for tackling corruption and support for initiatives designed to organise action against this form of crime. TITLE IX INSTITUTIONAL, GENERAL AND FINAL PROVISIONS Article 92 An Association Council is hereby established which shall meet at ministerial level once a year, where possible, on the initiative of its Chair and in accordance with the conditions laid down in its rules of procedure. It shall examine any major issues arising within the framework of this Agreement and any other bilateral or international issues of mutual interest. Article 93 1. The Association Council shall consist of the members of the Council of the European Union and members of the Commission of the European Communities, on the one hand, and of members of the Government of Algeria, on the other. 2. Members of the Association Council may arrange to be represented in accordance with the provisions laid down in its rules of procedure. 3. The Association Council shall establish its rules of procedure. 4. The Association Council shall be chaired in turn by a member of the Council of the European Union and a member of the Government of Algeria in accordance with the provisions laid down in its rules of procedure. Article 94 The Association Council shall, for the purpose of attaining the objectives of this Agreement, have the power to take decisions in the cases provided for therein. These decisions shall be binding on the Parties which shall take the measures necessary to implement the decisions taken. The Association Council may also make appropriate recommendations. It shall draw up its decisions and recommendations by agreement between the Parties. Article 95 1. Subject to the powers conferred upon the Association Council, an Association Committee is hereby established which shall be responsible for the implementation of this Agreement. 2. The Association Council may delegate to the Association Committee, in full or in part, any of its powers. Article 96 1. The Association Committee, which shall meet at official level, shall consist of representatives of members of the Council of the European Union and of the Commission of the European Communities, on the one hand, and of representatives of the Government of Algeria, on the other. 2. The Association Committee shall establish its rules of procedure. 3. The Association Committee shall meet in the Community or in Algeria. Article 97 The Association Committee shall have the power to take decisions for the management of this Agreement as well as in those areas in which the Association Council has delegated its powers to it. Decisions shall be adopted by agreement between the Parties and shall be binding on the Parties, which shall take the measures necessary to implement them. Article 98 The Association Council may decide to set up any working group or body necessary for the implementation of this Agreement. Article 99 The Association Council shall take all appropriate measures to facilitate cooperation and contacts between the European Parliament and the parliamentary institutions of Algeria, and between the Economic and Social Committee of the Community and its counterpart in Algeria. Article 100 1. Each of the Parties may refer to the Association Council any dispute relating to the application or interpretation of this Agreement. 2. The Association Council may settle the dispute by means of a decision. 3. Each Party shall be bound to take the measures involved in carrying out the decision referred to in paragraph 2. 4. In the event of it not being possible to settle the dispute in accordance with paragraph 2, either Party may notify the other of the appointment of an arbitrator; the other Party must then appoint a second arbitrator within two months. For the application of this procedure, the Community and the Member States shall be deemed to be one party to the dispute. The Association Council shall appoint a third arbitrator. The arbitrators decisions shall be taken by majority vote. Each party to the dispute must take the steps required to implement the decision of the arbitrators. Article 101 Nothing in this Agreement shall prevent a Contracting Party from taking any measures: (a) which it considers necessary to prevent the disclosure of information contrary to its essential security interests; (b) which relate to the production of, or trade in, arms, munitions or war materials or to research, development or production indispensable for defence purposes, provided that such measures do not impair the conditions of competition in respect of products not intended for specifically military purposes; (c) which it considers essential to its own security in the event of serious internal disturbances affecting the maintenance of law and order, in time of war or serious international tension constituting threat of war or in order to carry out obligations it has accepted for the purpose of maintaining peace and international security. Article 102 In the fields covered by this Agreement, and without prejudice to any special provisions contained therein:  the arrangements applied by Algeria in respect of the Community shall not give rise to any discrimination between the Member States, their nationals or their companies or firms,  the arrangements applied by the Community in respect of Algeria shall not give rise to any discrimination between Algerian nationals, companies or firms. Article 103 Nothing in this Agreement shall have the effect of:  extending the fiscal advantages granted by either Party in any international agreement or arrangement by which it is bound,  preventing the adoption or application by either Party of any measure aimed at preventing the avoidance or evasion of taxes,  opposing the right of either Party to apply the relevant provisions of its tax legislation to taxpayers who are not in identical situation, in particular as regards their place of residence. Article 104 1. The Parties shall take any general or specific measures required to fulfil their obligations under this Agreement. They shall see to it that the objectives set out in the Agreement are attained. 2. If either Party considers that the other Party has failed to fulfil an obligation under the Agreement, it may take appropriate measures. Before so doing, except in cases of special urgency, it shall supply the Association Council with all the relevant information required for a thorough examination of the situation with a view to seeking a solution acceptable to the Parties. In the selection of measures, priority must be given to those which least disturb the functioning of the Agreement. These measures shall be notified immediately to the Association Council and shall be the subject of consultations within the Association Council if the other Party so requests. Article 105 Protocols 1 to 7 and Annexes 1 to 6 shall form an integral part of this Agreement. Article 106 For the purposes of this Agreement, Parties shall mean, on the one hand, the Community or the Member States, or the Community and its Member States, in accordance with their respective powers, and, on the other hand, Algeria. Article 107 This Agreement shall be concluded for an unlimited period. Each of the Parties may denounce this Agreement by notifying the other Party. The Agreement shall cease to apply six months after the date of such notification. Article 108 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Community is applied and under the conditions laid down in that Treaty and, on the other, to the territory of the People's Democratic Republic of Algeria. Article 109 This Agreement shall be drawn up in duplicate in the Danish, Dutch, English, Finnish, French, German, Greek, Italian, Portuguese, Spanish, Swedish and Arabic languages, each of these texts being equally authentic. Article 110 1. This Agreement will be approved by the Contracting Parties in accordance with their own procedures. This Agreement shall enter into force on the first day of the second month following the date on which the Contracting Parties notify each other that the procedures referred to in the first subparagraph have been completed. 2. Upon its entry into force, this Agreement shall replace the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria and the Agreement between the Member States of the European Coal and Steel Community and the People's Democratic Republic of Algeria, both of which were signed in Algiers on 26 April 1976. Hecho en Valencia, el veintidÃ ³s de abril del dos mil dos. UdfÃ ¦rdiget i Valencia den toogtyvende april to tusind og to. Geschehen zu Valencia am zweiundzwanzigsten April zweitausendundzwei. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã · Ã Ã ±Ã »Ã ­Ã ½Ã ¸Ã ¹Ã ±, Ã Ã Ã ¹Ã  Ã µÃ Ã ºÃ ¿Ã Ã ¹ Ã ´Ã Ã ¿ Ã ÃÃ Ã ¹Ã »Ã Ã ¿Ã ½ Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ´Ã Ã ¿. Done at Valencia on the twenty-second day of April in the year two thousand and two. Fait Ã Valence, le vingt-deux avril deux mille deux. Fatto a Valenza, addi ventidue aprile duemiladue. Gedaan te Valencia, de tweeÃ «ntwintigste april tweeduizendtwee. Feito em ValÃ ªncia, em vinte e dois de Abril de dois mil e dois. Tehty Valenciassa kahdentenakymmenentenÃ ¤toisenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ huhtikuuta vuonna kaksituhattakaksi. Som skedde i Valencia den tjugoandra april tjugohundratvÃ ¥. Pour le Royaume de Belgique Voor het Koninkrijk BelgiÃ « FÃ ¼r das KÃ ¶nigreich Belgien Cette signature engage Ã ©galement la CommunautÃ © franÃ §aise, la CommunautÃ © flamande, la CommunautÃ © germanophone, la RÃ ©gion wallonne, la RÃ ©gion flamande et la RÃ ©gion de Bruxelles-Capitale. Deze handtekening verbindt eveneens de Vlaamse Gemeenschap, de Franse Gemeenschap, de Duitstalige Gemeenschap, het Vlaamse Gewest, het Waalse Gewest en het Brussels Hoofdstedelijk Gewest. Diese Unterschrift verbindet zugleich die Deutschsprachige Gemeinschaft, die FlÃ ¤mische Gemeinschaft, die FranzÃ ¶sische Gemeinschaft, die Wallonische Region, die FlÃ ¤mische Region und die Region BrÃ ¼ssel-Hauptstadt. PÃ ¥ Kongeriget Danmarks vegne FÃ ¼r die Bundesrepublik Deutschland Ã Ã ¹Ã ± Ã Ã ·Ã ½ EÃ »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼oÃ ºÃ Ã ±Ã Ã ¯Ã ± Por el Reino de EspaÃ ±a Pour la RÃ ©publique franÃ §aise Thar cheann Na hÃ ireann For Ireland Per la Repubblica italiana Pour le Grand-DuchÃ © de Luxembourg Voor het Koninkrijk der Nederlanden FÃ ¼r die Republik Ã sterreich Pela RepÃ ºblica Portuguesa Suomen tasavallan puolesta FÃ ¶r Republiken Finland FÃ ¶r Konungariket Sverige For the United Kingdom of Great Britain and Northern Ireland Por la Comunidad Europea For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Ã Ã ¹Ã ± Ã Ã ·Ã ½ EÃ Ã Ã ÃÃ ±Ã Ã ºÃ ® KoÃ ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Voor de Europese Gemeenschap Pela Comunidade Europeia Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar ANNEX 1 List of agricultural and processed agricultural products falling within HS chapters 25 to 97 referred to in articles 7 and 14 HS code 2905 43 (mannitol) HS code 2905 44 (sorbitol) HS code 2905 45 (glycerol) HS heading 3301 (essential oils) HS code 3302 10 (odoriferous substances) HS headings 3501 to 3505 (albuminoidal substances, modified starches, glues) HS code 3809 10 (finishing agents) HS heading 3823 industrial fatty alcohols). HS code 3824 60 (sorbitol other than sorbitol of 2905 44) HS headings 4101 to 4103 (hides and skins) HS heading 4301 (raw furskins) HS headings 5001 to 5003 (raw silk and silk waste) HS headings 5101 to 5103 (wool and animal hair) HS headings 5201 to 5203 (raw cotton, waste and cotton carded or combed) HS heading 5301 (raw flax) HS heading 5302 (raw hemp) ANNEX 2 List of products referred to in Article 9(1) HS Code 2501 00 10 2501 00 90 2502 00 00 2503 00 00 2504 10 00 2504 90 00 2505 10 00 2505 90 00 2506 10 00 2506 21 00 2506 29 00 2507 00 10 2507 00 20 2508 10 00 2508 20 00 2508 30 00 2508 40 10 2508 40 90 2508 50 00 2508 60 00 2508 70 00 2509 00 00 2510 10 00 2510 20 00 2511 10 00 2511 20 00 2512 00 10 2512 00 90 2513 11 00 2513 19 00 2513 20 00 2514 00 00 2515 11 00 2515 12 00 2515 20 10 2515 20 20 2516 11 00 2516 12 00 2516 21 00 2516 22 00 2516 90 00 2517 10 00 2517 20 00 2517 30 00 2517 41 00 2517 49 00 2518 10 00 2518 20 00 2518 30 00 2519 10 00 2519 90 00 2520 10 00 2520 20 00 2521 00 00 2522 10 00 2522 20 00 2522 30 00 2523 10 00 2523 21 00 2523 29 00 2523 30 00 2523 90 00 2524 00 00 2525 10 00 2525 20 00 2525 30 00 2526 10 00 2526 20 00 2528 10 00 2528 90 00 2529 10 00 2529 21 00 2529 22 00 2529 30 00 2530 10 00 2530 20 00 2530 90 00 2601 11 00 2601 12 00 2601 20 00 2602 00 00 2603 00 00 2604 00 00 2605 00 00 2606 00 00 2607 00 00 2608 00 00 2609 00 00 2610 00 00 2611 00 00 2612 10 00 2612 20 00 2613 10 00 2613 90 00 2614 00 00 2615 10 00 2615 90 00 2616 10 00 2616 90 10 2616 90 90 2617 10 00 2617 90 00 2618 00 00 2619 00 00 2620 11 00 2620 19 00 2620 21 00 2620 29 00 2620 30 00 2620 40 00 2620 60 00 2620 91 00 2620 99 00 2621 10 00 2621 90 00 2706 00 00 2707 10 10 2707 10 90 2707 20 10 2707 20 90 2707 30 10 2707 30 90 2707 40 00 2707 50 00 2707 60 00 2707 91 00 2707 99 10 2707 99 20 2707 99 30 2707 99 40 2707 99 90 2708 10 00 2708 20 00 2709 00 10 2710 11 21 2710 11 22 2710 11 23 2710 11 24 2710 11 25 2710 11 29 2710 19 41 2710 19 42 2710 19 43 2710 19 44 2710 19 45 2710 19 46 2710 19 47 2710 19 49 2711 12 20 2711 13 20 2711 14 20 2711 19 20 2711 29 20 2712 10 20 2712 20 20 2712 90 20 2712 90 40 2712 90 90 2713 11 20 2713 12 20 2713 20 20 2713 90 20 2714 10 20 2714 10 40 2714 90 20 2715 00 20 2715 00 40 2715 00 90 2801 10 00 2801 20 00 2801 30 00 2802 00 00 2803 00 00 2804 10 00 2804 21 00 2804 29 00 2804 30 00 2804 40 00 2804 50 00 2804 61 00 2804 69 00 2804 70 00 2804 80 00 2804 90 00 2805 11 00 2805 12 00 2805 19 00 2805 30 00 2805 40 00 2806 10 00 2806 20 00 2807 00 00 2808 00 10 2808 00 20 2809 10 00 2809 20 00 2810 00 00 2811 11 00 2811 19 00 2811 21 00 2811 22 00 2811 23 00 2811 29 00 2812 10 00 2812 90 00 2813 10 00 2813 90 00 2814 10 00 2814 20 00 2815 11 00 2815 12 00 2815 20 10 2815 20 20 2815 30 00 2816 10 00 2816 40 00 2817 00 10 2817 00 20 2818 10 00 2818 20 00 2818 30 00 2819 10 00 2819 90 00 2820 10 00 2820 90 00 2821 10 00 2821 20 00 2822 00 00 2823 00 00 2824 10 00 2824 20 00 2824 90 00 2825 10 00 2825 20 00 2825 30 00 2825 40 00 2825 50 00 2825 60 00 2825 70 00 2825 80 00 2825 90 00 2826 11 00 2826 12 00 2826 19 00 2826 20 00 2826 30 00 2826 90 00 2827 10 00 2827 20 00 2827 31 00 2827 32 00 2827 33 00 2827 34 00 2827 35 00 2827 36 00 2827 39 10 2827 39 90 2827 41 00 2827 49 00 2827 51 00 2827 59 00 2827 60 00 2828 10 00 2828 90 10 2828 90 20 2828 90 90 2829 11 00 2829 19 00 2829 90 10 2829 90 20 2829 90 30 2830 10 00 2830 20 00 2830 30 00 2830 90 10 2830 90 90 2831 10 00 2831 90 00 2832 10 00 2832 20 00 2832 30 00 2833 11 00 2833 19 00 2833 21 00 2833 22 00 2833 23 00 2833 24 00 2833 25 00 2833 26 00 2833 27 00 2833 29 00 2833 30 00 2833 40 00 2834 10 00 2834 21 00 2834 29 10 2834 29 90 2835 10 00 2835 22 00 2835 23 00 2835 24 00 2835 25 00 2835 26 00 2835 29 00 2835 31 00 2835 39 00 2836 10 00 2836 20 00 2836 30 00 2836 40 00 2836 50 00 2836 60 00 2836 70 00 2836 91 00 2836 92 00 2836 99 00 2837 11 00 2837 19 00 2837 20 00 2838 00 00 2839 11 00 2839 19 00 2839 20 00 2839 90 00 2840 11 00 2840 19 00 2840 20 00 2840 30 00 2841 10 00 2841 20 00 2841 30 00 2841 50 00 2841 61 00 2841 69 00 2841 70 00 2841 80 00 2841 90 00 2842 10 00 2842 90 10 2842 90 90 2843 10 00 2843 21 00 2843 29 00 2843 30 00 2843 90 00 2844 10 00 2844 20 00 2844 30 00 2844 40 00 2844 50 00 2845 10 00 2845 90 00 2846 10 00 2846 90 00 2847 00 00 2848 00 00 2849 10 00 2849 20 00 2849 90 00 2850 00 00 2851 00 10 2851 00 90 2901 10 00 2901 21 00 2901 22 00 2901 23 00 2901 24 00 2901 29 00 2902 11 00 2902 19 00 2902 20 00 2902 30 00 2902 41 00 2902 42 00 2902 43 00 2902 44 00 2902 50 00 2902 60 00 2902 70 00 2902 90 00 2903 11 00 2903 12 00 2903 13 00 2903 14 00 2903 15 00 2903 19 00 2903 21 00 2903 22 00 2903 23 00 2903 29 00 2903 30 00 2903 41 00 2903 42 00 2903 43 00 2903 44 00 2903 45 00 2903 46 00 2903 47 00 2903 49 00 2903 51 00 2903 59 00 2903 61 00 2903 62 10 2903 62 20 2903 69 00 2904 10 00 2904 20 10 2908 90 90 2909 11 00 2909 19 00 2909 20 00 2909 30 00 2909 41 00 2909 42 00 2909 43 00 2909 44 00 2909 49 00 2909 50 00 2909 60 00 2910 10 00 2910 20 00 2910 30 00 2915 34 00 2915 35 00 2915 39 00 2915 40 00 2915 50 00 2915 60 00 2915 70 00 2915 90 00 2916 11 00 2916 12 00 2916 13 00 2916 14 00 2916 15 00 2916 19 00 2916 20 00 2921 21 00 2921 22 00 2921 29 00 2921 30 00 2921 41 00 2921 42 00 2921 43 00 2921 44 00 2921 45 00 2921 46 00 2921 49 00 2921 51 00 2921 59 00 2922 11 00 2922 12 00 2931 00 10 2931 00 20 2931 00 90 2932 11 00 2932 12 00 2932 13 00 2932 19 00 2932 21 00 2932 29 00 2932 91 00 2932 92 00 2932 93 00 2932 94 00 2932 95 00 2932 99 00 2937 22 00 2937 23 00 2937 29 00 2937 31 00 2937 39 00 2937 40 00 2937 50 00 2937 90 00 2938 10 00 2938 90 00 2939 11 00 2939 19 00 2939 21 00 2939 29 00 2939 30 00 3105 51 00 3105 59 00 3105 60 00 3105 90 10 3105 90 90 3201 10 00 3201 20 00 3201 90 00 3202 10 00 3202 90 00 3203 00 00 3204 11 00 3204 12 00 3204 13 00 3204 14 00 2904 20 20 2904 20 90 2904 90 00 2905 11 00 2905 12 00 2905 13 00 2905 14 00 2905 15 00 2905 16 00 2905 17 00 2905 19 00 2905 22 00 2905 29 00 2905 31 00 2905 32 00 2905 39 00 2905 41 00 2905 42 00 2905 49 00 2905 51 00 2905 59 00 2906 11 00 2906 12 00 2906 13 00 2906 14 00 2906 19 00 2906 21 00 2906 29 00 2907 11 00 2907 12 00 2907 13 00 2907 14 00 2907 15 00 2907 19 00 2907 21 00 2907 22 00 2907 23 00 2907 29 00 2908 10 00 2908 20 00 2908 90 10 2910 90 00 2911 00 00 2912 11 00 2912 12 00 2912 13 00 2912 19 00 2912 21 00 2912 29 00 2912 30 00 2912 41 00 2912 42 00 2912 49 00 2912 50 00 2912 60 00 2913 00 00 2914 11 00 2914 12 00 2914 13 00 2914 19 00 2914 21 00 2914 22 00 2914 23 00 2914 29 00 2914 31 00 2914 39 00 2914 40 00 2914 50 00 2914 61 00 2914 69 00 2914 70 00 2915 11 00 2915 12 00 2915 13 00 2915 21 00 2915 22 00 2915 23 00 2915 24 00 2915 29 00 2915 31 00 2915 32 00 2915 33 00 2916 31 00 2916 32 00 2916 34 00 2916 35 00 2916 39 00 2917 11 00 2917 12 00 2917 13 00 2917 14 00 2917 19 00 2917 20 00 2917 31 00 2917 32 00 2917 33 00 2917 34 00 2917 35 00 2917 36 00 2917 37 00 2917 39 00 2918 11 00 2918 12 00 2918 13 00 2918 14 00 2918 15 00 2918 16 00 2918 19 00 2918 21 00 2918 22 00 2918 23 00 2918 29 10 2918 29 90 2918 30 00 2918 90 00 2919 00 00 2920 10 00 2920 90 10 2920 90 20 2920 90 90 2921 11 00 2921 12 00 2921 19 00 2922 13 00 2922 14 00 2922 19 00 2922 21 00 2922 22 00 2922 29 00 2922 30 00 2922 31 00 2922 39 00 2922 41 00 2922 42 00 2922 43 00 2922 44 00 2922 49 00 2922 50 00 2923 10 00 2923 20 00 2923 90 00 2924 11 00 2924 19 00 2924 21 00 2924 23 00 2924 24 00 2924 29 00 2925 11 00 2925 12 00 2925 19 00 2925 20 00 2926 10 00 2926 20 00 2926 30 00 2926 90 00 2927 00 00 2928 00 00 2929 10 00 2929 90 00 2930 10 00 2930 20 00 2930 30 00 2930 40 00 2930 90 00 2933 11 00 2933 19 00 2933 21 00 2933 29 00 2933 31 00 2933 32 00 2933 33 00 2933 39 00 2933 41 00 2933 49 00 2933 52 00 2933 53 00 2933 54 00 2933 55 00 2933 59 00 2933 61 00 2933 69 00 2933 71 00 2933 72 00 2933 79 00 2933 91 00 2933 99 00 2934 10 00 2934 20 00 2934 30 00 2934 91 00 2934 99 00 2935 00 00 2936 10 00 2936 21 00 2936 22 00 2936 23 00 2936 26 00 2936 27 00 2936 28 00 2936 29 00 2936 90 00 2937 11 00 2937 12 00 2937 19 00 2937 21 00 2939 41 00 2939 42 00 2939 43 00 2939 49 00 2939 51 00 2939 59 00 2939 61 00 2939 62 00 2939 63 00 2939 69 00 2939 91 00 2939 99 00 2940 00 00 3002 20 00 3102 10 00 3102 21 00 3102 29 00 3102 30 00 3102 40 00 3102 50 00 3102 60 00 3102 70 00 3102 80 00 3102 90 10 3102 90 20 3102 90 90 3103 10 00 3103 20 00 3103 90 00 3104 10 00 3104 20 00 3104 30 00 3104 90 00 3105 10 00 3105 20 00 3105 30 00 3105 40 00 3105 51 00 3105 20 00 3105 30 00 3105 40 00 3204 15 00 3204 16 00 3204 17 00 3204 19 00 3204 20 00 3204 90 00 3205 00 10 3205 00 20 3206 11 00 3206 19 00 3206 20 00 3206 30 00 3206 41 00 3206 42 00 3206 43 00 3206 49 00 3206 50 00 3207 10 00 3207 20 00 3207 30 00 3207 40 00 3210 00 50 3211 00 00 3212 10 00 3212 90 10 3212 90 20 3214 10 10 3214 10 20 3214 10 30 3214 90 00 3215 11 00 3215 19 00 3215 90 00 3302 90 00 3403 11 10 3403 19 10 3404 10 00 3404 20 00 3404 90 00 3407 00 20 3407 00 30 3601 00 00 3602 00 10 3602 00 20 3602 00 30 3602 00 40 3602 00 90 3603 00 10 3603 00 20 3603 00 30 3603 00 90 3701 10 00 3701 20 00 3701 30 00 3701 91 00 3701 99 00 3702 10 00 3702 20 00 3702 31 00 3702 32 00 3702 39 00 3702 41 00 3702 42 00 3702 43 00 3702 44 00 3702 51 00 3702 52 00 3702 53 00 3702 54 00 3702 55 00 3702 56 00 3702 91 00 3702 93 00 3702 94 00 3702 95 00 3703 10 00 3703 20 00 3703 90 00 3706 10 00 3706 90 00 3707 10 00 3707 90 00 3801 10 00 3801 20 00 3801 30 00 3801 90 00 3802 10 00 3802 90 00 3803 00 00 3804 00 00 3805 10 00 3805 20 00 3805 90 00 3806 10 00 3806 20 00 3806 30 00 3806 90 00 3807 00 10 3807 00 20 3807 00 90 3808 10 90 3808 20 90 3808 30 90 3808 40 90 3808 90 90 3809 91 00 3809 92 00 3809 93 00 3810 10 00 3810 90 00 3811 11 00 3811 19 00 3811 21 00 3811 29 00 3811 90 00 3812 10 00 3812 20 00 3812 30 00 3813 00 00 3814 00 00 3815 11 00 3815 12 00 3815 19 00 3815 90 00 3816 00 00 3817 00 00 3818 00 00 3820 00 00 3821 00 00 3822 00 00 3824 10 00 3824 20 00 3824 30 00 3824 40 00 3824 50 00 3824 71 00 3824 79 00 3824 90 00 3825 10 00 3825 20 00 3825 30 00 3825 41 00 3825 49 00 3825 50 00 3825 61 00 3825 69 00 3825 90 00 3901 10 00 3901 20 00 3901 30 00 3901 90 00 3902 10 10 3902 10 90 3902 20 00 3902 30 00 3902 90 00 3903 11 00 3903 19 00 3903 20 00 3903 30 00 3903 90 00 3904 10 00 3904 21 00 3904 22 00 3904 30 00 3904 40 00 3904 50 00 3904 61 00 3904 69 00 3904 90 00 3905 12 00 3905 19 00 3905 21 00 3905 29 00 3905 30 00 3905 91 00 3905 99 00 3906 10 00 3906 90 00 3907 10 00 3907 20 00 3907 30 00 3907 40 00 3907 50 10 3907 50 90 3907 60 00 3907 91 00 3907 99 00 3908 10 00 3908 90 00 3909 10 00 3909 20 00 3909 30 00 3909 40 00 3909 50 00 3910 00 00 3911 10 00 3911 90 00 3912 11 00 3912 12 00 3912 20 00 3912 31 00 3912 39 00 3912 90 00 3913 10 00 3913 90 00 3914 00 00 3915 10 00 3915 20 00 3915 30 00 3915 90 00 3916 10 00 3916 20 00 3917 10 00 3917 21 00 3917 22 00 3917 23 00 3917 29 00 3917 31 00 3917 32 00 3917 33 00 3917 39 00 3917 40 00 3918 10 00 3918 90 00 3919 10 00 3919 90 00 3920 10 10 3920 10 90 3920 20 10 3920 20 90 3920 30 10 3920 30 90 3920 43 00 3920 49 00 3920 51 00 3920 59 00 3920 61 00 3920 62 00 3920 63 00 3920 69 00 3920 71 10 3920 71 19 3920 71 90 3920 71 99 3920 72 00 3920 73 00 3920 79 00 3920 91 00 3920 92 00 3920 93 00 3920 94 00 3920 99 10 3920 99 90 3921 11 00 3921 12 00 3921 14 00 3921 19 10 3921 19 20 3921 90 00 4001 10 10 4001 10 20 4001 10 90 4001 21 00 4001 22 00 4001 29 10 4001 29 90 4001 30 10 4001 30 90 4002 11 10 4002 11 20 4002 11 90 4002 19 10 4002 19 20 4002 19 90 4002 20 10 4002 20 20 4002 20 90 4002 31 10 4002 31 20 4002 31 90 4002 39 10 4002 39 20 4002 39 90 4002 41 10 4002 41 20 4002 41 90 4002 49 10 4002 49 20 4002 49 90 4002 51 10 4002 51 20 4002 51 90 4002 59 10 4002 59 20 4002 59 90 4002 60 10 4002 60 20 4002 60 90 4002 70 10 4002 70 20 4002 70 90 4002 80 10 4002 80 20 4002 80 90 4002 91 10 4002 91 20 4002 91 90 4002 99 10 4002 99 20 4002 99 90 4003 00 00 4004 00 00 4005 10 00 4005 20 00 4005 91 10 4005 91 20 4005 99 00 4006 10 00 4006 90 00 4007 00 00 4008 11 00 4008 19 00 4008 21 00 4008 29 00 4009 11 00 4009 12 00 4009 21 00 4009 22 00 4009 31 00 4009 32 00 4009 41 00 4009 42 00 4014 10 00 4104 11 00 4104 19 00 4105 10 00 4105 30 00 4106 21 00 4106 22 00 4106 31 00 4106 32 00 4106 40 00 4106 91 00 4106 92 00 4107 11 00 4107 12 00 4107 19 00 4107 91 00 4107 92 00 4107 99 00 4112 00 00 4113 10 00 4113 20 00 4113 30 00 4113 90 00 4114 10 00 4114 20 00 4115 10 00 4115 20 00 4403 10 00 4403 20 00 4403 41 00 4403 49 00 4403 91 00 4403 92 00 4403 99 00 4404 10 00 4404 20 00 4405 00 00 4406 10 00 4406 90 00 4407 10 00 4407 24 00 4407 25 00 4407 92 00 4407 99 00 4408 10 10 4408 10 20 4408 10 90 4408 31 10 4408 31 20 4408 31 90 4408 39 10 4408 39 20 4408 39 90 4408 90 10 4408 90 20 4408 90 90 4409 10 00 4409 20 00 4410 21 00 4410 29 00 4410 31 00 4410 32 00 4410 33 00 4410 39 00 4410 90 00 4411 11 00 4411 19 00 4411 21 00 4411 29 00 4411 31 00 4411 39 00 4411 91 00 4411 99 00 4412 13 00 4412 14 00 4412 19 00 4412 22 00 4412 23 00 4412 29 00 4412 92 00 4412 93 00 4412 99 00 4413 00 00 4501 10 00 4501 90 00 4502 00 10 4502 00 90 4701 00 00 4702 00 00 4703 11 00 4703 19 00 4703 21 00 4703 29 00 4704 11 00 4704 19 00 4704 21 00 4704 29 00 4705 00 00 4706 10 00 4706 20 00 4706 91 00 4706 92 00 4706 93 00 4707 10 00 4707 20 00 4707 30 00 4707 90 00 4801 00 00 4802 10 00 4802 20 00 4802 30 00 4802 40 00 4802 54 00 4802 55 00 4802 57 00 4802 59 00 4802 61 00 4802 69 00 4804 11 00 4804 19 00 4804 21 00 4804 29 00 4804 31 00 4804 39 00 4804 41 00 4804 42 00 4804 49 00 4804 51 00 4804 52 00 4804 59 00 4805 11 00 4805 12 00 4805 19 00 4805 24 00 4805 25 00 4805 30 00 4805 40 00 4805 91 00 4805 92 00 4805 93 00 4806 10 00 4806 20 00 4806 30 00 4806 40 00 4807 00 00 4808 10 00 4808 20 00 4808 30 00 4808 90 00 4809 10 00 4809 20 00 4809 90 00 4810 13 00 4810 19 00 4810 21 00 4810 29 00 4810 31 00 4810 32 00 4810 39 00 4810 91 00 4810 99 00 4811 10 00 4811 41 00 4811 49 00 4811 51 90 4811 59 10 4811 59 90 4811 60 10 4811 60 90 4811 90 00 4812 00 00 4818 40 10 4819 20 20 4822 10 00 4822 90 00 4823 12 00 4823 19 00 4823 20 00 5004 00 00 5005 00 00 5006 00 00 5104 00 00 5105 10 00 5105 21 00 5105 29 00 5105 40 00 5106 10 00 5106 20 00 5107 10 00 5107 20 00 5108 10 00 5108 20 00 5110 00 00 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 00 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 26 00 5205 27 00 5205 28 00 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 00 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 46 00 5205 47 00 5205 48 00 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 00 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 00 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 00 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 00 5303 10 00 5303 90 00 5304 10 00 5304 90 00 5305 11 00 5305 19 00 5305 21 00 5305 29 00 5305 90 10 5305 90 90 5306 10 10 5306 20 10 5307 10 00 5307 20 00 5308 10 00 5308 20 10 5308 90 10 5308 90 30 5308 90 90 5401 10 10 5401 20 10 5402 10 00 5402 20 00 5402 31 00 5402 32 00 5402 33 00 5402 39 00 5402 41 00 5402 42 00 5402 43 00 5402 49 00 5402 51 00 5402 52 00 5402 59 00 5402 61 00 5402 62 00 5402 69 00 5403 10 00 5403 20 00 5403 31 00 5403 32 00 5403 33 00 5403 39 00 5403 41 00 5403 42 00 5403 49 00 5404 10 00 5404 90 00 5405 00 00 5406 10 00 5406 20 00 5501 10 00 5501 20 00 5501 30 00 5501 90 00 5502 00 00 5503 10 00 5503 20 00 5503 30 00 5503 40 00 5503 90 00 5504 10 00 5504 90 00 5505 10 00 5505 20 00 5506 10 00 5506 20 00 5506 30 00 5506 90 00 5507 00 00 5508 10 10 5508 20 10 5509 11 00 5509 12 00 5509 21 00 5509 22 00 5509 31 00 5509 32 00 5509 42 00 5509 51 00 5509 52 00 5509 53 00 5509 59 00 5509 61 00 5509 62 00 5509 69 00 5509 91 00 5509 92 00 5509 99 00 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 5511 10 00 5511 20 00 5511 30 00 5603 11 00 5603 12 00 5603 13 00 5603 14 00 5603 91 00 5603 92 00 5603 93 00 5603 94 00 5604 10 00 5604 20 00 5604 90 00 5605 00 00 5606 00 00 5902 10 00 5902 20 00 5902 90 00 5908 00 00 5909 00 00 5910 00 00 5911 10 00 5911 20 00 5911 31 00 5911 32 00 5911 40 00 5911 90 10 5911 90 20 5911 90 90 6406 10 10 6406 10 20 6406 10 30 6406 10 40 6406 10 90 6406 20 10 6406 20 20 6406 91 00 6406 99 10 6406 99 20 6406 99 30 6406 99 40 6406 99 50 6406 99 60 6406 99 90 6602 00 10 6806 10 00 6806 20 00 6806 90 00 6808 00 00 6809 11 00 6809 19 00 6809 90 00 6810 11 00 6810 19 00 6810 91 00 6810 99 00 6811 10 00 6811 20 00 6811 30 00 6811 90 00 6813 10 00 6813 90 00 6814 10 00 6814 90 00 6815 10 00 6815 20 00 6815 91 00 6815 99 00 6901 00 00 6902 10 00 6902 20 00 6902 90 00 6903 10 00 6903 20 00 6903 90 00 6904 10 00 6904 90 00 6905 10 00 6905 90 00 6906 00 00 7001 00 00 7002 10 00 7002 20 00 7002 31 00 7002 32 00 7002 39 00 7003 12 00 7003 19 00 7003 20 00 7003 30 00 7004 20 00 7004 90 00 7005 10 00 7005 21 00 7005 29 00 7005 30 00 7006 00 00 7007 11 10 7007 11 90 7007 19 00 7007 21 10 7007 21 90 7007 29 00 7008 00 00 7010 10 10 7010 10 90 7010 20 00 7010 90 10 7010 90 91 7010 90 92 7010 90 99 7011 10 00 7011 20 00 7011 90 00 7019 11 00 7019 12 00 7019 19 00 7019 31 00 7019 32 00 7019 39 10 7019 40 00 7019 51 00 7019 52 00 7019 59 00 7019 90 00 7020 00 20 7020 00 30 7102 10 10 7102 21 00 7102 29 00 7103 10 10 7103 91 10 7103 99 10 7104 10 10 7104 20 10 7104 90 10 7105 10 00 7105 90 00 7106 10 00 7106 91 00 7106 92 10 7106 92 20 7106 92 90 7107 00 10 7107 00 20 7108 20 00 7110 11 00 7110 19 10 7110 19 20 7110 19 90 7110 21 00 7110 29 10 7110 29 90 7110 31 00 7110 39 10 7110 39 90 7110 41 00 7110 49 10 7110 49 90 7111 00 00 7112 30 00 7201 10 00 7201 20 00 7201 50 00 7202 11 00 7202 19 00 7202 21 00 7202 29 00 7202 30 00 7202 41 00 7202 49 00 7202 50 00 7202 60 00 7202 70 00 7202 80 00 7202 91 00 7202 92 00 7202 93 00 7202 99 00 7203 10 00 7203 90 00 7204 10 00 7204 21 00 7204 29 00 7204 30 00 7204 41 00 7204 49 00 7204 50 00 7205 10 00 7205 21 00 7205 29 00 7206 10 00 7206 90 00 7207 11 00 7207 12 00 7207 19 00 7207 20 00 7208 10 00 7208 25 00 7208 26 00 7208 27 00 7208 36 00 7208 37 00 7208 38 00 7208 39 00 7208 40 00 7208 51 00 7208 52 00 7208 53 00 7208 54 00 7208 90 00 7209 15 00 7209 16 00 7209 17 00 7209 18 00 7209 25 00 7209 26 00 7209 27 00 7209 28 00 7209 90 00 7210 11 00 7210 12 00 7210 20 00 7210 50 00 7210 61 00 7210 69 00 7210 70 00 7210 90 00 7211 13 00 7211 14 00 7211 19 00 7211 23 00 7211 29 00 7211 90 00 7212 10 00 7212 20 00 7212 30 00 7212 40 00 7212 50 00 7212 60 00 7213 10 00 7213 20 00 7213 91 00 7213 99 00 7214 10 00 7214 20 00 7214 30 00 7214 91 00 7214 99 00 7215 10 00 7215 50 00 7215 90 00 7216 10 10 7216 10 20 7216 10 30 7216 21 00 7216 22 00 7216 31 00 7216 32 00 7216 33 00 7216 40 00 7216 50 10 7216 50 90 7216 61 00 7216 69 00 7216 91 00 7216 99 00 7217 10 00 7217 20 00 7217 30 00 7217 90 00 7218 10 00 7218 91 00 7218 99 00 7219 11 00 7219 12 00 7219 13 00 7219 14 00 7219 21 00 7219 22 00 7219 23 00 7219 24 00 7219 31 00 7219 32 00 7219 33 00 7219 34 00 7219 35 00 7219 90 00 7220 11 00 7220 12 00 7220 20 00 7220 90 00 7221 00 00 7222 11 00 7222 19 00 7222 20 00 7222 30 00 7222 40 00 7223 00 00 7224 10 00 7224 90 00 7225 11 00 7225 19 00 7225 20 00 7225 30 00 7225 40 00 7225 50 00 7225 91 00 7225 92 00 7225 99 00 7226 11 00 7226 19 00 7226 20 00 7226 91 00 7226 92 00 7226 93 00 7226 94 00 7226 99 00 7227 10 00 7227 20 00 7227 90 00 7228 10 00 7228 20 00 7228 30 00 7228 40 00 7228 50 00 7228 60 00 7228 70 00 7228 80 10 7228 80 20 7229 10 00 7229 20 00 7229 90 00 7301 10 00 7301 20 00 7303 00 00 7304 10 00 7304 31 90 7304 39 90 7304 41 90 7304 49 90 7304 51 90 7304 59 90 7304 90 90 7305 39 10 7305 39 90 7305 90 10 7305 90 90 7306 40 00 7306 50 00 7306 60 00 7306 90 00 7307 11 90 7307 19 00 7307 23 90 7307 29 00 7307 91 00 7307 92 00 7308 10 00 7308 20 00 7308 40 00 7308 90 00 7312 10 00 7312 90 00 7313 00 00 7317 00 10 7317 00 20 7317 00 30 7317 00 90 7318 11 00 7318 12 00 7318 13 00 7318 14 00 7318 15 00 7318 16 00 7318 19 00 7318 21 00 7318 22 00 7318 23 00 7318 24 00 7318 29 00 7401 10 00 7401 20 00 7402 00 00 7403 11 00 7403 12 00 7403 13 00 7403 19 00 7403 21 00 7403 22 00 7403 23 00 7403 29 00 7404 00 00 7405 00 00 7406 10 00 7406 20 00 7407 10 00 7407 21 00 7407 22 00 7407 29 00 7408 11 00 7408 19 00 7408 21 00 7408 22 00 7408 29 00 7409 11 00 7409 19 00 7409 21 00 7409 29 00 7409 31 00 7409 39 00 7409 40 00 7409 90 00 7410 11 00 7410 12 00 7410 21 00 7410 22 00 7411 10 00 7411 21 00 7411 22 00 7411 29 00 7412 10 00 7412 20 00 7413 00 00 7414 20 00 7414 90 00 7415 10 00 7415 21 00 7415 29 00 7415 33 00 7415 39 00 7416 00 00 7501 10 00 7501 20 00 7502 10 00 7502 20 00 7503 00 00 7504 00 00 7505 11 00 7505 12 00 7505 21 00 7505 22 00 7506 10 00 7506 20 00 7507 11 00 7507 12 00 7507 20 00 7508 90 10 7601 10 00 7601 20 00 7602 00 00 7603 10 00 7603 20 00 7604 10 00 7604 21 00 7604 29 00 7605 11 00 7605 19 00 7605 21 00 7605 29 00 7606 11 00 7606 12 00 7606 91 00 7606 92 00 7607 11 10 7607 11 90 7607 19 10 7607 19 90 7607 20 10 7607 20 90 7608 10 00 7608 20 00 7609 00 00 7610 90 00 7611 00 00 7612 10 00 7612 90 00 7613 00 00 7614 10 00 7614 90 00 7616 99 40 7801 10 00 7801 91 00 7801 99 00 7802 00 00 7803 00 00 7804 11 00 7804 19 00 7804 20 00 7805 00 00 7806 00 10 7806 00 20 7806 00 90 7901 11 00 7901 12 00 7901 20 00 7902 00 00 7903 10 00 7903 90 00 7904 00 00 7905 00 00 7906 00 00 7907 00 00 8001 10 00 8001 20 00 8002 00 00 8003 00 00 8004 00 00 8005 00 00 8006 00 00 8007 00 20 8101 10 00 8101 94 00 8101 95 00 8101 96 00 8101 97 00 8101 99 00 8102 10 00 8102 94 00 8102 95 00 8102 96 00 8102 97 00 8102 99 00 8103 20 00 8103 30 00 8103 90 00 8104 11 00 8104 19 00 8104 20 00 8104 30 00 8104 90 00 8105 20 00 8105 30 00 8105 90 00 8106 00 20 8106 00 30 8106 00 90 8107 20 00 8107 30 00 8107 90 00 8108 20 00 8108 30 00 8108 90 00 8109 20 00 8109 30 00 8109 90 00 8110 10 00 8110 20 00 8110 90 00 8111 00 20 8111 00 30 8111 00 90 8112 12 00 8112 13 00 8112 19 00 8112 21 00 8112 22 00 8112 29 00 8112 30 20 8112 30 30 8112 30 90 8112 40 20 8112 40 30 8112 40 90 8112 51 00 8112 52 00 8112 59 00 8112 92 00 8112 99 00 8113 00 10 8113 00 90 8311 10 00 8311 20 00 8311 30 00 8311 90 00 8421 29 10 8469 30 10 8710 00 00 8713 10 00 8713 90 00 8714 20 00 8802 11 00 8802 12 00 8802 30 00 8802 40 00 8802 60 00 8803 10 00 8803 20 00 8803 30 00 8803 90 00 8804 00 00 8805 10 00 8805 21 00 8805 29 00 8901 10 00 8901 30 00 8901 90 00 8904 00 00 8905 10 00 8905 20 00 8905 90 00 8906 10 00 8906 90 00 8907 10 00 8907 90 00 8908 00 00 9001 20 00 9018 90 30 9018 90 50 9021 29 00 9021 31 00 9021 39 00 9021 40 00 9021 50 00 9021 90 10 9021 90 90 9301 11 00 9301 19 00 9301 20 00 9302 00 00 9305 10 00 9305 91 00 9306 30 10 9306 90 10 9306 90 90 9701 10 00 9701 90 00 9702 00 00 9703 00 00 9704 00 00 9705 00 00 9706 00 00 ANNEX 3 List of products referred to in Article 9(2) HS Code 2701 11 00 2701 12 00 2701 19 00 2701 20 00 2702 10 00 2702 20 00 2703 00 00 2704 00 10 2704 00 20 2705 00 00 2709 00 90 2710 19 38 2711 11 00 2711 14 10 2711 19 10 2711 21 00 2711 29 10 2712 10 10 2712 20 10 2712 90 10 2712 90 30 2712 90 50 2713 11 10 2713 12 10 2713 20 10 2713 90 10 2714 10 10 2714 10 30 2714 90 10 2716 00 00 2936 24 00 2936 25 00 2941 10 00 2941 20 00 2941 30 00 2941 40 00 2941 50 00 2941 90 00 2942 00 00 3001 10 00 3001 20 00 3001 90 10 3001 90 90 3002 10 00 3002 20 00 3002 30 00 3002 90 00 3003 10 00 3003 20 00 3003 31 00 3003 39 00 3003 40 00 3003 90 00 3004 10 00 3004 20 00 3004 31 00 3004 32 00 3004 39 00 3004 40 00 3004 50 10 3004 50 90 3004 90 00 3005 10 00 3005 90 00 3006 10 00 3006 20 00 3006 30 00 3006 40 00 3006 50 00 3006 60 00 3006 70 00 3006 80 00 3402 11 00 3402 12 00 3402 13 00 3402 19 00 3403 11 20 3403 19 20 3403 91 00 3403 99 00 3704 00 10 3704 00 90 3705 10 00 3705 20 00 3705 90 00 3926 90 10 3926 90 20 3926 90 30 3926 90 40 3926 90 90 4010 11 00 4010 12 00 4010 13 00 4010 19 00 4010 31 00 4010 32 00 4010 33 00 4010 34 00 4010 35 00 4010 36 00 4010 39 00 4011 10 10 4011 10 90 4011 20 10 4011 20 20 4011 20 90 4011 30 00 4011 40 00 4011 50 00 4011 61 00 4011 62 00 4011 63 00 4011 69 00 4011 92 00 4011 93 00 4011 94 00 4011 99 00 4012 11 00 4012 12 00 4012 13 00 4012 19 00 4013 10 10 4013 10 20 4013 10 90 4013 20 00 4013 90 00 4014 90 10 4014 90 90 4015 11 00 4015 19 10 5608 11 10 5608 11 90 5608 90 10 5608 90 20 6003 40 00 6003 90 00 6004 40 00 6004 90 00 6005 10 00 6005 21 00 6005 22 00 6005 23 00 6005 24 00 6005 31 00 6005 32 00 6005 33 00 6005 34 00 6005 41 00 6005 42 00 6005 43 00 6005 44 00 6005 90 00 6006 10 00 6006 21 00 6006 22 00 6006 23 00 6006 24 00 6006 31 00 6006 32 00 6006 33 00 6006 34 00 6006 41 00 6006 42 00 6006 43 00 6006 44 00 6006 90 00 6305 10 00 6305 20 00 6305 32 00 6305 33 00 6305 39 00 6305 90 00 7015 10 00 7017 10 00 7017 20 00 7017 90 00 7302 10 00 7302 30 00 7302 40 00 7302 90 00 7304 21 00 7304 29 00 7304 31 10 7304 39 10 7304 41 10 7304 49 10 7304 51 10 7304 59 10 7304 90 10 7305 11 00 7305 12 00 7305 19 00 7305 20 00 7305 31 10 7305 31 90 7306 10 00 7306 20 00 7306 30 00 7307 11 10 7307 21 00 7307 22 00 7307 23 10 7307 93 00 7307 99 00 7310 10 00 7310 21 00 7310 29 00 7311 00 10 7311 00 20 7311 00 90 7320 10 00 7320 20 00 7320 90 00 8207 13 00 8207 19 10 8207 19 90 8207 20 00 8207 30 00 8207 40 00 8207 50 00 8207 60 00 8207 70 00 8207 80 00 8207 90 00 8208 10 00 8208 20 00 8208 30 00 8208 40 00 8208 90 00 8401 10 00 8401 20 00 8401 30 00 8401 40 00 8402 11 00 8402 12 00 8402 19 00 8402 20 00 8402 90 00 8404 10 10 8404 20 00 8404 90 00 8405 10 00 8405 90 00 8406 10 00 8406 81 00 8406 82 00 8406 90 00 8407 10 00 8407 29 00 8407 31 00 8407 32 00 8407 33 00 8407 34 00 8407 90 00 8408 10 00 8408 20 10 8408 20 90 8408 90 00 8409 10 00 8409 91 10 8409 91 90 8409 99 00 8410 11 00 8410 12 00 8410 13 00 8410 90 00 8411 11 00 8411 12 00 8411 21 00 8411 22 00 8411 81 00 8411 82 00 8411 91 00 8411 99 00 8412 10 00 8412 21 00 8412 29 00 8412 31 00 8412 39 00 8412 80 00 8412 90 00 8413 11 10 8413 11 90 8413 19 10 8413 19 90 8413 20 00 8413 30 00 8413 40 00 8413 50 00 8413 60 00 8413 70 11 8413 70 12 8413 70 13 8413 70 14 8413 70 15 8413 70 16 8413 70 17 8413 70 21 8413 70 22 8413 70 23 8413 70 29 8413 70 31 8413 70 39 8413 70 40 8413 70 51 8413 70 52 8413 70 59 8413 70 61 8413 70 62 8413 70 63 8413 70 69 8413 70 70 8413 70 90 8413 81 00 8413 82 00 8413 91 00 8413 92 00 8414 10 00 8414 20 00 8414 30 00 8414 40 00 8415 10 20 8415 81 10 8415 82 10 8415 83 10 8416 10 00 8416 20 00 8416 30 00 8416 90 00 8417 10 00 8417 20 00 8417 80 00 8417 90 00 8419 11 10 8419 20 00 8419 31 00 8419 32 00 8419 39 00 8419 40 00 8419 50 00 8419 60 00 8419 81 12 8419 90 20 8420 10 00 8420 91 00 8420 99 00 8421 11 00 8421 12 00 8421 19 10 8421 19 90 8421 21 00 8421 22 00 8421 29 90 8421 39 00 8421 91 00 8421 99 00 8422 11 20 8422 19 00 8422 20 00 8422 30 00 8422 40 00 8422 90 90 8423 20 00 8423 30 00 8423 82 00 8423 89 00 8424 20 00 8424 30 00 8424 81 00 8424 89 00 8424 90 00 8425 11 00 8425 19 00 8425 20 00 8425 31 00 8425 39 00 8425 41 00 8425 42 00 8425 49 00 8426 11 00 8426 12 00 8426 19 00 8426 20 00 8426 30 00 8426 41 10 8426 41 90 8426 49 00 8426 91 00 8426 99 00 8427 10 10 8427 10 20 8427 10 30 8427 10 40 8427 20 10 8427 20 20 8427 20 30 8427 20 40 8427 20 50 8427 20 60 8427 90 10 8427 90 90 8428 10 00 8428 20 00 8428 31 00 8428 32 00 8428 33 00 8428 39 00 8428 40 00 8428 50 00 8428 60 00 8428 90 10 8428 90 90 8429 11 00 8429 19 00 8429 20 00 8429 30 00 8429 40 00 8429 51 00 8429 52 00 8429 59 00 8430 10 00 8430 20 00 8430 31 00 8430 39 00 8430 41 00 8430 49 00 8430 50 00 8430 61 00 8430 69 00 8431 10 00 8431 20 00 8431 31 00 8431 39 00 8431 41 00 8431 42 00 8431 43 00 8431 49 00 8432 10 00 8432 21 00 8432 29 00 8432 30 00 8432 40 00 8432 80 00 8432 90 00 8433 20 00 8433 30 00 8433 40 00 8433 51 00 8433 52 00 8433 53 00 8433 59 00 8433 60 10 8433 60 90 8433 90 00 8434 10 00 8434 20 00 8434 90 00 8435 10 00 8435 90 00 8436 10 00 8436 21 00 8436 29 00 8436 80 00 8436 91 00 8436 99 00 8437 10 00 8437 80 00 8437 90 00 8438 10 00 8438 20 00 8438 30 00 8438 40 00 8438 50 00 8438 60 00 8438 80 00 8438 90 00 8439 10 00 8439 20 00 8439 30 00 8439 91 00 8439 99 00 8440 10 00 8440 90 00 8441 10 00 8441 20 00 8441 30 00 8441 40 00 8441 80 00 8441 90 00 8442 10 00 8442 20 00 8442 30 00 8442 40 00 8442 50 00 8443 11 00 8443 12 00 8443 19 00 8443 21 00 8443 29 00 8443 30 00 8443 40 00 8443 51 00 8443 59 00 8443 60 00 8443 90 00 8444 00 00 8445 11 00 8445 12 00 8445 13 00 8445 19 00 8445 20 00 8445 30 00 8445 40 00 8445 90 00 8446 10 00 8446 21 00 8446 29 00 8446 30 00 8447 11 00 8447 12 00 8447 20 00 8447 90 00 8448 11 00 8448 19 00 8448 20 00 8448 31 00 8448 32 00 8448 33 00 8448 39 00 8448 41 00 8448 42 00 8448 49 00 8448 51 00 8448 59 00 8449 00 00 8450 11 20 8450 12 20 8450 19 12 8450 19 92 8450 20 00 8450 90 90 8451 10 00 8451 29 00 8451 40 00 8451 50 00 8451 80 00 8451 90 90 8453 10 00 8453 20 00 8453 80 00 8453 90 00 8454 10 00 8454 20 00 8454 30 00 8454 90 00 8455 10 00 8455 21 00 8455 22 00 8455 30 00 8455 90 00 8456 10 00 8456 20 00 8456 30 00 8456 91 00 8456 99 00 8457 10 00 8457 20 00 8457 30 00 8458 11 00 8458 19 00 8458 91 00 8458 99 00 8459 10 00 8459 21 00 8459 29 00 8459 31 00 8459 39 00 8459 40 00 8459 51 00 8459 59 00 8459 61 00 8459 69 00 8459 70 00 8460 11 00 8460 19 00 8460 21 00 8460 29 00 8460 31 00 8460 39 00 8460 40 00 8460 90 00 8461 20 10 8461 20 20 8461 30 00 8461 40 00 8461 90 00 8462 10 00 8462 21 00 8462 29 00 8462 31 00 8462 39 00 8462 41 00 8462 49 00 8462 91 00 8462 99 00 8463 10 00 8463 20 00 8463 30 00 8463 90 00 8464 10 00 8464 20 00 8464 90 00 8465 10 00 8465 91 00 8465 92 00 8465 93 00 8465 94 00 8465 95 00 8465 96 00 8465 99 00 8466 10 00 8466 20 00 8466 30 00 8466 91 00 8466 92 00 8466 93 00 8466 94 00 8467 11 00 8467 19 00 8467 21 00 8467 22 00 8467 29 00 8467 81 00 8467 89 00 8467 91 00 8467 92 00 8467 99 00 8468 10 00 8468 20 00 8468 80 00 8468 90 00 8471 10 00 8471 30 00 8471 41 00 8471 49 00 8471 50 00 8471 60 00 8471 70 00 8471 80 00 8471 90 00 8472 90 10 8473 30 00 8474 10 00 8474 20 00 8474 31 00 8474 32 00 8474 39 00 8474 80 00 8474 90 00 8475 10 00 8475 21 00 8475 29 00 8475 90 00 8477 10 00 8477 20 00 8477 30 00 8477 40 00 8477 51 00 8477 59 00 8477 80 00 8477 90 00 8478 10 00 8478 90 00 8479 10 00 8479 20 00 8479 30 00 8479 40 00 8479 50 00 8479 60 00 8479 81 00 8479 82 00 8479 89 00 8479 90 00 8480 10 00 8480 20 00 8480 30 00 8480 41 00 8480 49 00 8480 50 00 8480 60 00 8480 71 00 8480 79 00 8481 10 30 8481 20 00 8481 30 00 8481 40 00 8482 10 00 8482 20 00 8482 30 00 8482 40 00 8482 50 00 8482 80 00 8482 91 00 8482 99 00 8483 10 00 8483 20 00 8483 30 00 8483 40 00 8483 50 00 8483 60 00 8483 90 00 8484 10 00 8484 20 00 8484 90 00 8485 10 00 8485 90 00 8501 10 00 8501 31 00 8501 32 00 8501 33 00 8501 34 00 8501 40 00 8501 51 00 8501 52 00 8501 53 00 8501 61 10 8501 61 20 8501 62 00 8501 63 00 8501 64 00 8502 11 00 8502 12 00 8502 13 00 8502 20 10 8502 20 90 8502 31 00 8502 39 00 8502 40 00 8503 00 00 8504 10 10 8504 10 90 8504 21 00 8504 22 10 8504 22 20 8504 23 00 8504 31 00 8504 32 00 8504 33 00 8504 34 00 8504 40 00 8504 50 00 8504 90 00 8505 11 00 8505 19 00 8505 20 10 8505 20 20 8505 30 00 8505 90 10 8505 90 90 8507 90 00 8512 10 00 8512 20 00 8512 30 00 8512 40 00 8514 30 00 8514 40 00 8514 90 00 8515 11 00 8515 19 00 8515 21 00 8515 29 00 8515 31 00 8515 39 00 8515 80 00 8515 90 00 8517 19 90 8517 21 00 8517 22 00 8517 30 10 8517 30 20 8517 30 30 8517 50 00 8517 80 00 8517 90 00 8530 90 00 8532 10 00 8532 21 00 8532 22 00 8532 23 00 8532 24 00 8532 25 00 8532 29 00 8532 30 00 8532 90 00 8533 10 00 8533 21 00 8533 29 00 8533 31 00 8533 39 00 8533 40 00 8533 90 00 8534 00 00 8540 20 00 8540 40 00 8540 50 00 8540 60 00 8540 71 00 8540 72 00 8540 79 00 8540 81 00 8540 89 00 8540 91 00 8540 99 00 8541 10 00 8541 21 00 8541 29 00 8541 30 00 8541 40 00 8541 50 00 8541 60 00 8541 90 00 8542 10 00 8542 21 00 8542 60 00 8542 70 00 8542 90 00 8543 11 00 8543 20 00 8543 30 00 8543 40 00 8543 81 00 8543 89 00 8543 90 00 8544 11 10 8544 11 90 8544 19 10 8544 19 90 8544 20 00 8544 30 00 8544 41 00 8544 49 00 8544 51 00 8544 59 00 8544 60 00 8544 70 00 8545 11 00 8545 19 00 8545 20 00 8545 90 00 8546 10 00 8546 20 00 8546 90 00 8547 10 00 8547 20 00 8547 90 00 8601 10 00 8601 20 00 8602 10 00 8602 90 00 8603 10 00 8603 90 00 8604 00 00 8605 00 00 8606 10 00 8606 20 00 8606 30 00 8606 91 00 8606 92 00 8606 99 00 8607 11 00 8607 12 00 8607 19 00 8607 21 00 8607 29 00 8607 30 00 8607 91 00 8607 99 00 8608 00 10 8608 00 20 8608 00 50 8609 00 00 8701 10 10 8701 10 90 8701 20 10 8701 20 90 8701 30 10 8701 30 20 8701 30 90 8701 90 10 8701 90 20 8701 90 30 8701 90 90 8702 10 10 8702 90 10 8703 21 10 8703 22 10 8703 22 30 8703 23 10 8703 23 10 8703 23 20 8703 23 30 8703 24 10 8703 24 30 8703 31 10 8703 31 10 8703 31 30 8703 32 10 8703 32 30 8703 33 10 8703 33 30 8704 10 10 8704 10 90 8704 21 10 8704 21 20 8704 21 30 8704 21 90 8704 22 10 8704 22 20 8704 22 90 8704 23 10 8704 23 90 8704 31 10 8704 31 20 8704 31 90 8704 32 10 8704 32 90 8704 90 00 8705 10 00 8705 20 00 8705 30 00 8705 40 00 8705 90 10 8705 90 90 8706 00 10 8706 00 20 8706 00 30 8706 00 90 8707 10 00 8707 90 10 8707 90 90 8708 10 00 8708 21 00 8708 29 00 8708 31 00 8708 39 10 8708 39 90 8708 40 00 8708 50 00 8708 60 00 8708 70 00 8708 80 00 8708 91 00 8708 92 00 8708 93 10 8708 93 90 8708 94 00 8708 99 10 8708 99 20 8708 99 90 8709 19 00 8709 90 00 8716 20 00 8716 31 00 8716 39 00 8716 40 00 8902 00 10 8902 00 90 9001 10 00 9001 30 00 9001 50 00 9001 90 00 9002 11 00 9007 19 10 9010 10 00 9010 41 00 9010 42 00 9010 49 00 9010 50 00 9010 60 00 9010 90 00 9011 10 00 9011 20 00 9011 80 00 9011 90 00 9012 10 00 9012 90 00 9013 10 00 9013 20 00 9013 80 10 9014 10 00 9014 20 00 9014 80 00 9014 90 00 9015 10 00 9015 20 00 9015 30 00 9015 40 00 9015 80 00 9015 90 00 9017 10 00 9017 20 00 9017 30 00 9017 80 00 9017 90 00 9018 11 00 9018 12 00 9018 13 00 9018 14 00 9018 19 00 9018 20 00 9018 32 00 9018 39 90 9018 41 00 9018 49 10 9018 49 90 9018 50 00 9018 90 20 9018 90 40 9018 90 90 9019 10 00 9019 20 00 9020 00 00 9021 21 90 9022 12 00 9022 13 00 9022 14 00 9022 19 00 9022 21 00 9022 29 00 9022 30 00 9022 90 00 9023 00 00 9024 10 00 9024 80 00 9024 90 00 9025 11 00 9025 19 00 9025 80 00 9025 90 00 9026 10 00 9026 20 00 9026 80 00 9026 90 00 9027 10 00 9027 20 00 9027 30 00 9027 40 00 9027 50 00 9027 80 00 9027 90 00 9028 10 00 9028 20 10 9028 20 20 9028 30 00 9028 90 00 9029 10 00 9029 20 00 9029 90 00 9030 10 00 9030 20 00 9030 31 00 9030 39 00 9030 40 00 9030 82 00 9030 83 00 9030 89 00 9030 90 00 9031 10 00 9031 20 00 9031 30 00 9031 41 00 9031 49 00 9031 80 00 9031 90 00 9032 10 00 9032 20 00 9032 81 00 9032 89 00 9032 90 00 9033 00 00 9101 11 00 9109 11 00 9112 20 90 9112 90 10 9306 10 00 9504 40 00 9508 90 00 9542 29 00 9613 90 00 ANNEX 4 List of products referred to in Article 17(4) Tariff heading (Algerian customs tariff) 0401.1000 0401.2010 0401.2020 0401.3010 0401.3020 0403.1000 0405.1000 0406.2000 0406.3000 0406.4000 0406.9090 0407.0020 0409.0000 0701.9000 0703.2000 0710.1000 0710.2100 0710.2200 0710.2900 0710.3000 0710.4000 0710.8000 0710.9000 0711.2000 0711.3000 0711.4000 0712.9010 0712.9090 0801.1100 0801.1900 0801.2100 0801.2200 0802.1200 0802.3100 0802.3200 0806.1000 0806.2000 0808.1000 0808.2000 0812.9000 0813.1000 0813.2000 1101.0000 1103.1120 1105.1000 1105.2000 1512.1900 1517.1000 1604.1300 1604.1400 1604.1600 1704.1000 1806.3100 1806.3200 1806.9000 1901.2000 1902.1900 1902.2000 1902.3000 1902.4000 1905.3100 1905.3900 1905.4010 1905.4090 1905.9090 2001.1000 2001.9010 2001.9020 2001.9090 2002.9010 2002.9020 2005.2000 2005.4000 2005.5100 2005.5900 2005.9000 2006.0000 2007.1000 2007.9100 2007.9900 2009.1900 2009.2000 2009.3000 2009.4000 2009.5000 2009.6000 2009.7000 2009.8090 2009.9000 2102.1000 2102.2000 2102.3000 2103.3090 2103.9010 2103.9090 2104.1000 2104.2000 2106.9090 2201.1000 2201.9000 2202.1000 2202.9000 2203.0000 2204.1000 2204.2100 2204.2900 2204.3000 2209.0000 2828.9030 3303.0010 3303.0020 3303.0030 3303.0040 3304.1000 3305.9000 3307.1000 3307.2000 3307.3000 3307.9000 3401.1100 3401.1990 3402.2000 3605.0000 3923.2100 3923.2900 3925.9000 3926.1000 4802.5600 4802.6200 4814.2000 4817.1000 4818.1000 4818.3000 4818.4020 4820.2000 5407.1000 5702.9200 5703.1000 5703.2000 5805.0000 6101.1000 6101.2000 6101.3000 6101.9000 6102.1000 6102.2000 6102.3000 6102.9010 6102.9090 6103.1100 6103.1200 6103.1900 6103.2100 6103.2200 6103.2300 6103.2900 6103.3100 6103.3200 6103.3300 6103.3900 6103.4100 6103.4200 6103.4300 6103.4900 6104.1100 6104.1200 6104.1300 6104.1900 6104.2100 6104.2200 6104.2300 6104.2900 6104.3100 6104.3200 6104.3300 6104.3900 6104.4100 6104.4200 6104.4300 6104.4400 6104.4900 6104.5100 6104.5200 6104.5300 6104.5900 6104.6100 6104.6200 6104.6300 6104.6900 6105.1000 6105.2000 6105.9000 6106.1000 6106.2000 6106.9000 6107.1100 6107.1200 6107.1900 6107.2100 6107.2200 6107.2900 6108.1100 6108.1900 6108.2100 6108.2200 6108.2900 6108.3100 6108.3200 6108.3910 6108.3990 6109.1000 6109.9000 6110.1100 6110.1200 6110.1900 6110.2000 6110.3000 6110.9000 6111.1000 6111.2000 6111.3000 6111.9000 6112.1100 6112.1200 6112.1900 6112.3100 6112.3900 6112.4100 6112.4900 6115.1100 6115.1200 6115.1900 6115.2000 6115.9100 6115.9200 6115.9300 6115.9900 6201.1100 6201.1200 6201.1300 6201.1900 6202.1100 6202.1200 6202.1300 6202.1900 6203.1100 6203.1200 6203.1900 6203.2100 6203.2200 6203.2300 6203.2900 6203.3100 6203.3200 6203.3300 6203.3900 6203.4100 6203.4200 6203.4300 6203.4900 6204.1100 6204.1200 6204.1300 6204.1900 6204.2100 6204.2200 6204.2300 6204.2900 6204.3100 6204.3200 6204.3300 6204.3900 6204.4100 6204.4200 6204.4300 6204.4400 6204.5100 6204.5200 6204.5300 6204.5900 6204.6100 6204.6200 6204.6300 6204.6900 6205.1000 6205.2000 6205.3000 6205.9000 6206.1000 6206.2000 6206.3000 6206.4000 6206.9000 6207.1100 6207.1900 6207.2100 6207.2200 6207.2900 6207.9100 6208.1100 6208.1900 6208.2100 6208.2200 6208.2900 6211.1100 6211.1200 6211.3210 6211.3900 6212.1000 6212.2000 6213.9000 6214.1000 6214.9000 6215.9000 6301.2000 6301.3000 6301.4000 6301.9000 6302.2100 6302.2200 6302.2900 6304.1900 6304.9900 6309.0000 6401.1000 6401.9900 6402.1900 6402.2000 6402.3000 6402.9900 6403.1900 6403.2000 6403.4000 6403.5100 6403.5900 6403.9100 6403.9900 6404.1100 6404.1900 6404.2000 6405.1000 6405.2000 6405.9000 6908.1000 6908.9000 6911.1000 6911.9000 7003.1200 7007.1110 7007.2110 7013.1000 7013.2900 7013.3200 7013.3900 7020.0010 7318.1100 7318.1200 7318.1500 7318.1600 7318.1900 7318.2100 7318.2200 7318.2300 7318.2900 7321.1119 7322.1100 7322.1900 7323.9100 7323.9200 7323.9300 7323.9400 7323.9900 7324.1000 7615.1900 8414.5110 8415.1090 8415.8190 8418.1019 8418.2119 8418.2219 8418.2919 8418.3000 8419.1190 8419.8119 8422.1190 8405.1190 8450.1290 8450.1919 8450.1999 8452.1090 8481.8010 8481.9000 8501.4000 8501.5100 8504.1010 8506.1000 8507.1000 8509.4000 8516.1000 8516.3100 8516.4000 8516.7100 8517.1100 8517.1990 8527.1300 8527.2100 8527.3130 8528.1290 8528.1390 8528.2190 8529.1060 8529.1070 8533.1000 8536.5010 8536.5090 8536.6190 8536.6910 8536.6990 8536.9020 8539.2200 8543.8900 8711.1090 9001.4000 9006.5200 9006.5300 9028.2010 9401.6100 9401.6900 9401.7100 9401.7900 9403.5000 9403.6000 9403.8000 9404.1000 9404.2900 9405.1000 9405.4000 9405.9100 9405.9900 9606.2100 9606.2200 9606.2900 9607.1100 9607.1900 9608.1000 9608.9900 9609.1000 9617.0000 ANNEX 5 IMPLEMENTING RULES FOR ARTICLE 41 CHAPTER I GENERAL PROVISIONS 1. Objectives Cases relating to practices contrary to Article 41(1)(a) or (b) of this Agreement shall be dealt with by applying the appropriate legislation, in order to avoid adverse effects on trade and economic development and the possible negative impact that such practices may have on the other Partys important interests. The competence of the Parties competition authorities to deal with these cases shall flow from the existing rules of their respective competition laws, including where these rules are applied to undertakings located outside their territory, but whose activities affect that territory. The purpose of these rules is to promote cooperation and coordination between the Parties in the application of their competition laws in order to ensure that restrictions on competition do not block or cancel out the benefits which should be ensured following the progressive liberalisation of trade between the European Community and Algeria. 2. Definitions For the purposes of these rules: (a) competition law shall mean: (i) for the European Community (the Community), Articles 81 and 82 of the EC Treaty, Council Regulation (EEC) No 4064/89 and related secondary legislation adopted by the Community; (ii) For Algeria, Competition Decree No 95-06 of 23 Shaban 1415 corresponding to 25 January 1995, and its implementing provisions; (iii) and any amendments to or repeal of those laws; (b) competition authority shall mean: (i) for the Community: the Commission of the European Community as to its responsibilities pursuant to the competition law of the Community; (ii) for Algeria: the Conseil de la Concurrence (Competition Board); (c) enforcement activity shall mean any application of competition law by way of investigation or proceeding conducted by the competition authority of a Party, which may result in penalties or remedies; (d) anti-competitive activity and conduct and practices which restrict competition shall mean any conduct or transaction that is impermissible under the competition laws of a Party and may be subject to penalties or remedies. CHAPTER II COOPERATION AND COORDINATION 3. Notification 3.1. Each Partys competition authority shall notify the other of its enforcement activities where: (a) the notifying Party considers them relevant to enforcement activities of the other Party; (b) they may significantly affect important interests of the other Party; (c) they relate to restrictions on competition which may directly and substantially affect the territory of the other Party; (d) they involve anti-competitive activities carried out mainly in the territory of the other Party; and (e) they condition or prohibit action in the territory of the other Party. 3.2. To the extent possible, and provided that this is not contrary to the Parties' competition laws and does not adversely affect any investigation being carried out, notification shall take place during the initial phase of the procedure, to enable the notified competition authority to express its opinion. The notified authority shall give due consideration to the opinions received when taking decisions. 3.3. The notifications provided for in Article 3.1 of this Chapter shall be detailed enough to permit an evaluation in the light of the interests of the other Party. 3.4. The Parties undertake to give the above notification wherever possible, depending on available administrative resources. 4. Exchange of information and confidentiality 4.1. The Parties shall exchange information which will facilitate the effective application of their respective competition laws and promote a better understanding of their respective legal frameworks. 4.2. The exchange of information shall be subject to the standards of confidentiality applicable under the law of each Party. Confidential information whose dissemination is expressly prohibited or which, if disseminated, could adversely affect the Parties, shall not be provided without the express consent of the source of the information. Each competition authority shall maintain, to the fullest extent possible, the confidentiality of any information provided to it in confidence by the other competition authority under the rules and shall oppose, to the fullest extent possible, any application for disclosure of such information by a third party that is not authorised by the competition authority that supplied the information. 5. Coordination of enforcement activities 5.1. Each competition authority may notify the other of its willingness to coordinate enforcement activities with respect to a specific case. This coordination shall not prevent the competition authorities from taking autonomous decisions. 5.2. In determining the extent of coordination, the competition authorities shall consider: (a) the results which coordination could produce; (b) the additional information to be obtained; (c) the reduction in costs for the competition authorities and the economic agents involved, and (d) the applicable deadlines under their respective legislations. 6. Consultation when important interests of one Party are adversely affected in the territory of the other Party 6.1. A competition authority which considers that one or more undertakings situated in one Partys territory are or have been engaged in anti-competitive activities of whatever origin that are substantially and adversely affecting the interests of the Party it represents may request consultations with the other competition authority, recognising that entering into such consultations is without prejudice to any action under its competition laws and to the full freedom of ultimate decision of the competition authority concerned. The requested competition authority may take the appropriate remedial action, in the light of the legislation in force. 6.2. Each Party shall, wherever possible and in accordance with its own legislation, take into consideration the important interests of the other Party in the course of its enforcement activities. A competition authority which considers that an enforcement activity being conducted by the competition authority of the other Party under its competition law may affect the important interests of the Party it represents should transmit its views on the matter to or request consultations with the other competition authority. Without prejudice to the continuation of its action under its competition laws or to its full freedom of ultimate decision, the competition authority so addressed should give full and sympathetic consideration to the views expressed by the requesting competition authority, and in particular to any suggestions as to alternative means of fulfilling the needs and objectives of the enforcement activity. 7. Technical cooperation 7.1. The Parties shall be open to technical cooperation in order to enable them to take advantage of their respective experience and to strengthen the implementation of their competition law and policies. 7.2. Cooperation shall include the following activities: (a) training for officials, to enable them to gain practical experience; (b) seminars, in particular for civil servants; and (c) studies of competition law and policies, with a view to supporting their development. 8. Modification and update of the rules The Association Committee may amend these rules. ANNEX 6 INTELLECTUAL, INDUSTRIAL AND COMMERCIAL PROPERTY 1. Before the end of the fourth year from the entry into force of this Agreement, Algeria and the European Communities and/or their Member States shall, to the extent they have not yet done so, accede to, and ensure an adequate and effective implementation of the obligations arising from, the following multilateral conventions:  International Convention for the Protection of Performers, Producers of Phonograms and Broadcasting Organizations (Rome, 1961), known as the Rome Convention;  Budapest Treaty on the International Recognition of the Deposit of Micro-organisms for the Purposes of Patent Procedure (1977, amended 1980), known as the Budapest Treaty;  Agreement on Trade-Related Aspects of Intellectual Property Rights (Marrakech, 15 April 1994), taking into consideration the transitional period provided for developing countries in Article 65 of that Agreement;  Protocol relating to the Madrid Agreement concerning the International Registration of Marks (1989), known as The Protocol relating to the Madrid Agreement;  Trademark Law Treaty (Geneva 1994);  WIPO Copyright Treaty (Geneva, 1996);  WIPO Performances and Phonograms Treaty (Geneva, 1996). 2. Both Parties shall continue to ensure an adequate and effective implementation of the obligations arising from the following multilateral conventions:  Nice Agreement concerning the International Classification of Goods and Services for the purposes of the Registration of Marks (Geneva 1977), known as the Nice Agreement;  Patent Cooperation Treaty (1970, amended in 1979 and modified in 1984);  Paris Convention for the Protection of Industrial Property in the 1967 Act of Stockholm (Paris Union), hereafter referred to as the Paris Convention;  Berne Convention for the Protection of Literary and Artistic Works in the Act of Paris of 24 July 1971, known as the Berne Convention;  Madrid Agreement concerning the International Registration of Marks in the 1969 Act of Stockholm (Madrid Union), known as Madrid Agreement; and meanwhile, the Contacting Parties express their attachment to observing the obligations flowing from the above multilateral conventions. The Association Committee may decide that this paragraph shall apply to other multilateral conventions in this field. 3. By the end of the fifth year after the entry into force of this Agreement, Algeria and the European Community and/or its Member States shall, to the extent they have not yet done so, accede to, and ensure an adequate and effective implementation of the obligations arising from, the International Convention for the Protection of New Varieties of Plants (Geneva Act, 1991), known as UPOV. Accession to this Convention may be replaced by the implementation of an adequate and effective sui generis system of protection of plant varieties if both parties agree. PROTOCOL No 1 On the arrangements applying to imports into the Community of agricultural products originating in Algeria Article 1 1. The products listed in Annex 1 of the present protocol, originating in Algeria, shall be admitted for import into the Community in accordance with the conditions set out below and in the Annex. 2. Import duties shall be either eliminated or reduced by the percentage indicated in respect of each product in column (a). For certain products, for which the Common Customs Tariff provides for the application of an ad valorem duty and a specific duty, the rate of reduction indicated in column (a) shall apply only to the ad valorem duty. 3. The customs duties shall be eliminated in respect of certain products within the limits of the tariff quotas shown against them in column (b). The Common Customs Tariff duties in respect of the quantities imported in excess of the quotas shall be applied without reduction. 4. The reference quantities fixed in respect of certain other products exempt from customs duties are shown in column (c). Should the volume of imports of one of the products exceed the reference quantity for any given reference year, the Community may, having regard to an annual review of trade flows which it shall carry out, make the product in question subject to a Community tariff quota for the following reference year, the volume of which shall be equal to the reference quantity. In such a case, for quantities imported in excess of the quota, the Common Customs Tariff duty shall be applied in full. Article 2 For the first year of application, the volumes of tariff quotas shall be calculated as a pro rata of the basic volumes, taking into account the part of the period elapsed before the date of entry into force of this agreement. Article 3 1. Subject to paragraph 2, rates of preferential duty shall be rounded down to the first decimal place. 2. Where the result of calculating the rate of preferential duty in application of paragraph 1 is one of the following, the preferential rate shall be considered a full exemption: (a) 1 % or less in the case of ad valorem duties, or (b) EUR 1 or less per individual amount in the case of specific duties. Article 4 1. Wines of fresh grapes originating in Algeria and bearing a designation of origin must be accompanied by a certificate indicating their origin in accordance with the model given in Annex 2 to this Protocol or by documents V I 1 or V I 2 completed in accordance with Article 25 of Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector (OJ L 128, 10.5.2001, p. 1). 2. In accordance with Algerian law, the provision of paragraph 1 applies to wines with the following designations of origin: AÃ ¯n Bessem-Bouira, MÃ ©dÃ ©a, Coteaux du Zaccar, Dahra, Coteaux de Mascara, Monts du Tessalah, and Coteaux de Tlemcen. PROTOCOL No 2 On the arrangements applying to imports into algeria of agricultural products originating in the community Sole article The customs duties on import into the Peoples Democratic Republic of Algeria of the products originating in the Community listed in the Annex shall not be higher than those shown in column (a), reduced by the percentage shown in column (b), within the limits of the tariff quotas shown in column (c). CN code Description Applied tariff (%) Reduction of customs duty (%) Preferential tariff quotas (tonnes) (a) (b) (c) 0102 10 00 Live bovine animals: pure-bred breeding animals 5 100 50 0102 90 Live bovine animals, other than pure-bred breeding animals 5 100 5 000 0105 11 Cockerels and hens (day-old chickens) 5 100 20 0105 12 Turkeys (day-old chickens) 5 100 100 0202 20 00 Frozen meat of bovine animals, cuts with bones 30 20 200 0202 30 00 Frozen meat of bovine animals, boneless 30 20 11 000 0203 Meat of swine, fresh, chilled or frozen 30 100 200 0207 11 000207 12 00 Poultry meat not cut in pieces, fresh or chilled or frozen (Gallus domesticus) 30 50 2 500 0402 10 Milk and cream, concentrated or containing added sugar or other sweetening matter, in powder, granules or other solid forms, of a fat content by weight not exceeding 1,5 % 5 100 30 000 0402 21 Milk and cream, concentrated and not containing added sugar or other sweetening matter, in powder, granules or other solid forms, of a fat content by weight exceeding 1,5 % 5 100 40 000 0406 90 20 Melting cheese for processing 30 50 2 500 0406 90 10 Other soft uncooked cheeses, and other pressed cheeses, half- or fully cooked 30 100 800 0406 90 90 Other cheeses (of Italian and Gouda style) 30 100 0407 00 30 Game birds' eggs 30 100 100 0602 20 00 Edible fruit or nut trees, shrubs and bushes, whether or not grafted 5 100 Unlimited 0602 90 10 Fruit trees, not grafted (wild stock) 5 100 Unlimited 0602 90 20 Young seedlings (trees) 5 100 Unlimited 0602 90 90 Others: indoor plants, vegetable and strawberry cuttings and seedlings 5 100 Unlimited 0701 10 00 Seed potatoes, fresh or chilled 5 100 45 000 ex07 13 Dried leguminous vegetables, shelled, whether or not skinned of split, not for seed 5 100 3 000 0802 12 00 Shelled almonds 30 20 100 0805 Citrus fruit, fresh or dried 30 20 100 0810 90 00 Other fresh fruit 30 100 500 0813 20 00 Prunes 30 20 50 0813 50 00 Mixtures of nuts or dried fruits of this chapter 0904 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta 30 100 50 0909 30 Cumin seeds, neither crushed nor ground 30 100 50 0910 91 000910 99 00 Other spices 30 100 50 1001 10 90 Durum wheat, other than for sowing 5 100 100 000 1001 90 90 Wheat other than durum, other than for sowing 5 100 300 000 1003 00 90 Barley, other than for sowing 15 50 200 000 1004 00 90 Oats, other than for sowing 15 100 1 500 1005 90 00 Maize, other than for sowing 15 100 500 1006 Rice 5 100 2 000 1008 30 90 Canary seed, other than for sowing 30 100 500 1103 13 Groats and meal of maize 30 50 1 000 1105 20 00 Flakes, granules and pellets of potatoes 30 20 100 1107 10 Malt, not roasted 30 100 1 500 1108 12 00 Maize starch 30 20 1 000 1207 99 00 Other oil seeds and oleaginous fruits, whether or not broken 5 100 100 1209 21 00 Lucerne (alafalfa) fodder seeds 5 100 Unlimited 1209 91 00 Vegetable seeds, for sowing 5 100 Unlimited 1209 99 00 Seeds other than vegetable seeds 5 100 Unlimited 1210 20 00 Hop cones, ground, powdered or in the form of pellets; lupulin 5 100 Unlimited 1211 90 00 Plants and parts of plants, incl. seeds and fruits, of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered 5 100 Unlimited 1212 30 90 Fruit stones and kernels and other vegetable products of a kind used primarily for human consumption, not elsewhere specified 30 100 Unlimited 1507 10 10 Crude soya-bean oil, whether or not de-gummed 15 50 1 000 1507 90 00 Soya-bean oil, other than crude 30 20 1 000 1511 90 00 Palm oil and its fractions, whether or not refined, but not chemically modified, other than crude 30 100 250 1512 11 10 Sunflower-seed or safflower oil and fractions thereof, crude 15 50 25 000 1514 11 10 Rape or colza oil and fractions thereof, crude 15 100 20 000 1514 91 11 Mustard oil and fractions thereof, crude 1514 19 00 Rape or colza oil, other than crude 30 100 2 500 1514 91 19 Mustard oil, other than crude 1516 20 Vegetable fats and oils and their fractions (excl. 1516 20 10) 30 100 2 000 1517 10 00 Margarine, excluding liquid margarine 30 100 2 000 1517 90 00 Other 30 1601 00 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products 30 20 20 1602 50 Other prepared or preserved meat, meat offal or blood of bovine animals 30 20 20 1701 99 00 Cane or beet sugar and chemically pure sucrose, other than raw not containing added flavouring or colouring matter 30 100 150 000 1702 90 Other sugars, including invert sugar, and other sugars and sugar syrups, containing in the dry state more than 50 % by weight of fructose 30 100 500 1703 90 00 Molasses resulting from the extraction or refining of sugar, other than cane molasses 15 100 1 000 2005 40 00 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading No 2006 Peas (Pisum sativum) 30 100 200 2005 59 00 Beans, other than shelled 30 20 250 2005 60 00 Asparagus 30 100 500 2005 90 00 Other vegetables and mixtures of vegetables 30 20 200 2007 99 00 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter Non-homogenised preparations, of other than citrus fruit 30 20 100 2008 19 00 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included. Nuts other than ground-nuts, including mixtures 30 20 100 2008 20 00 Pineapples, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included. 30 100 100 2009 41 00 Pineapple juice 15 100 200 2009 80 10 Juices of any other single fruit or vegetable 15 100 100 2204 10 00 Sparkling wine 30 100 100 hl 2302 20 00 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants: of rice 30 100 1 000 2304 00 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil 30 100 10 000 2306 30 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading Nos 2304 or 2305: of sunflower seeds 30 100 1 000 2309 90 00 Preparations of a kind used in animal feeding, other than for dogs or cats 15 50 1 000 2401 10 00 Tobacco, not stemmed/stripped 15 100 8 500 2401 20 00 Tobacco partly or wholly stemmed/stripped 15 100 1 000 5201 00 Cotton, neither carded nor combed 5 100 Unlimited PROTOCOL No 3 On the arrangements applying to imports into the community of fishery products originating in algeria Sole article The products listed below, originating in Algeria, shall be imported into the Community free of customs duties. CN code 2002 Description Chapter 3 Fish and crustaceans, molluscs and other aquatic invertebrates   Products of fish or crustaceans, molluscs or other aquatic invertebrates; dead animals of Chapter 3: 0511 91 10    Fish waste 0511 91 90    Other Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs:  Fish, whole or in pieces, but not minced: 1604 11 00   Salmon 1604 12   Herrings   Sardines, sardinella and brisling or sprats: 1604 13 90    Other 1604 14   Tunas, skipjack and bonito (Sarda spp.) 1604 15   Mackerel 1604 16 00   Anchovies 1604 19   Other  Other prepared or preserved fish: 1604 20 05   Preparations of surimi   Other: 1604 20 10    Of salmon 1604 20 30    Of salmonidae, other than salmon 1604 20 40    Of anchovies ex16042050    Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 1604 20 70    Of tunas, skipjack or other fish of the genus Euthynnus 1604 20 90    Of other fish 1604 30  Caviar and caviar substitutes: 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved: Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared:  Stuffed pasta, whether or not cooked or otherwise prepared: 1902 20 10   Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves: 2301 20 00  Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates PROTOCOL No 4 on the arrangements applying to imports into Algeria of fishery products originating in the Community Sole article The products listed below, originating in the Community, shall be imported into Algeria in accordance with the conditions set out below. Code (Algerian) Description Rate of tariff duty applied (according to Art. 18) Rate of reduction applied (1) (2) (3) (4) 0301 Live fish 0301 99 10  alevins 5 % 100 % 0301 99 90  others 30 % 100 % 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304:  Salmonidae, excluding livers and roes: 0302 11 00   Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Onchorhynchus chrysogaster): 30 % 100 % 0302 12 00   Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 30 % 100 % 0302 19 00   Other 30 % 100 %  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes: 0302 21 00   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis): 30 % 100 % 0302 22 00   Plaice (Pleuronectes platessa) 30 % 100 % 0302 23 00   Sole (Solea spp.) 30 % 25 % 0302 29 00   Other 30 % 100 %  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes: 0302 31 00   Albacore or longfinned tunas (Thunnus alalunga): 30 % 25 % 0302 32 00   Yellowfin tunas (Thunnus albacares): 30 % 25 % 0302 33 00   Skipjack or stripe-bellied bonito 30 % 25 % 0302 34 00   Bigeye tuna (Thunnus obesus) 30 % 25 % 0302 35 00     Bluefin tunas (Thunnus thynnus) 30 % 25 % 0302 36 00     Southern bluefin tunas (Thunnus maccoyii) 30 % 100 % 0302 39 00   Other 30 % 25 % 0302 40 00  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes 30 % 100 % 0302 50 00  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes 30 % 100 %  Other fish, excluding livers and roes 0302 61 00   Sardines (Sardina pilchardus, Sardinops spp), sardinella (Sardinella spp.) and brisling or sprats (Sprattus sprattus) 30 % 25 % 0302 62 00   Haddock (Melanogrammus aeglefinus) 30 % 100 % 0302 63 00   Coalfish (Pollachius virens) 30 % 100 % 0302 64 00   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 30 % 25 % 0302 65 00   Dogfish and other sharks: 30 % 25 % 0302 69 00   Other 30 % 25 % 0302 70 00  Livers and roes 30 % 25 % 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304  Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Onchorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), excluding livers and roes: 0303 11 00   Red salmon 30 % 100 % 0303 19 00   Other 30 % 100 %  Other salmonidae, excluding livers and roes: 0303 21 00    Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 30 % 100 % 0303 22 00   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 30 % 100 % 0303 29 00   Other 30 % 100 %  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes: 0303 31 00   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis) 30 % 100 % 0303 32 00   Plaice (Pleuronectes platessa) 30 % 100 % 0303 33 00   Sole (Solea spp.) 30 % 25 % 0303 39 00   Other 30 % 100 %  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes: 0303 41 00   Albacore or longfinned tunas (Thunnus alalunga): 30 % 25 % 0303 42 00   Yellowfin tunas (Thunnus albacares): 30 % 25 % 0303 43 00   Skipjack or stripe-bellied bonito 30 % 25 % 0303 44 00   Bigeye tuna (Thunnus obesus) 30 % 25 % 0303 45 00     Bluefin tunas (Thunnus thynnus) 30 % 25 % 0303 46 00     Southern bluefin tunas (Thunnus maccoyii) 30 % 100 % 0303 49 00   Other 30 % 25 % 0303 50 00  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes 30 % 100 % 0303 60 00  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes 30 % 100 %  Other fish, excluding livers and roes 0303 71 00   Sardines (Sardina pilchardus, Sardinops spp), sardinella (Sardinella spp.) and brisling or sprats (Sprattus sprattus) 30 % 25 % 0303 72 00   Haddock (Melanogrammus aeglefinus) 30 % 100 % 0303 73 00   Coalfish (Pollachius virens) 30 % 100 % 0303 74 00   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 30 % 25 % 0303 75 00   Dogfish and other sharks: 30 % 25 % 0303 77 00   Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 30 % 25 % 0303 78 00   Hake (Merluccius spp., Urophycis spp.) 30 % 25 % 0303 79 00   Other 30 % 25 %  Livers and roes: 0303 80 10   Of tuna 30 % 25 % 0303 80 90   Other 30 % 25 % 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen  Fresh or chilled: 0304 10 10   Of tuna 30 % 25 % 0304 10 90   Other 30 % 25 %  Frozen fillets: 0304 20 10   Of tuna 30 % 25 % 0304 20 90   Other 30 % 25 % 0304 90 00  Others 30 % 25 % 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption: 0305 10 00  Flours, meals and pellets of fish, fit for human consumption 30 % 100 % 0305 20 00  Livers and roes, dried, smoked, salted or in brine 30 % 100 % 0305 30 00  Fish fillets, dried, salted or in brine, but not smoked 30 % 25 %  Smoked fish, including fillets: 0305 41 00   Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 30 % 100 % 0305 42 00   Herrings (Clupea harengus, Clupea pallasii) 30 % 100 % 0305 49 00   Other 30 % 25 %  Dried fish, whether or not salted but not smoked: 0305 51 00   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 30 % 100 % 0305 59 00   Other 30 % 25 %  Fish, salted but not dried or smoked and fish in brine: 0305 61 00   Herrings (Clupea harengus, Clupea pallasii) 30 % 100 % 0305 62 00   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 30 % 100 % 0305 69 00   Other 30 % 25 % 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans in shell cooked beforehand by steaming or by boiling in water, whether fresh, chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption  Frozen: 0306 11 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 30 % 25 % 0306 12 00   Lobsters (Homarus spp.) 30 % 25 % 0306 13 00   Shrimps and prawns 30 % 25 % 0306 14 00   Crabs 30 % 25 % 0306 19 00   Other, including flours, meals and pellets of crustaceans, fit for human consumption 30 % 100 % 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption  Oysters: 0307 10 10   Spats 5 % 100 % 0307 10 90   Other 30 % 100 %  Mussels (Mytilus spp., Perna spp.) 0307 31 10   Mussel spats 5 % 100 % 0307 31 90   Other 30 % 100 %    Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.); Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): 0307 41 00   Live, fresh or chilled 30 % 25 % 0307 49 00   Other 30 % 25 %  Octopus (Octopus spp.): 0307 51 00   Live, fresh or chilled 30 % 25 % 0307 59 00   Other 30 % 25 % 0307 60 00  Snails, other than sea snails 30 % 25 %  Other, including flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption: 0307 91 00   Live, fresh or chilled 30 % 25 % 0307 99 00   Other 30 % 25 % 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption: 0511 91 00   Products of fish or crustaceans, molluscs or other aquatic invertebrates; dead animals of Chapter 3: 30 % 25 % 2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves: 2301 10 00  Flours, meals and pellets, of meat or meat offal; greaves 30 % 25 % PROTOCOL No 5 on commercial trade in processed agricultural products between Algeria and the Community Article 1 Imports into the Community of processed agricultural products originating in Algeria shall be subject to the import customs duties and the charges having equivalent effect listed in Annex 1 to this protocol. Article 2 Imports into Algeria of processed agricultural products originating in the Community shall be subject to the import customs duties and the charges having equivalent effect listed in Annex 2 to this protocol. Article 3 The reductions in customs duties listed in Annexes 1 and 2 shall be applicable from the date of entry into force of the Agreement on the basic duty, as defined in Article 18 of the Agreement. Article 4 Customs duties applied in accordance with Articles 1 and 2 may be reduced once the taxes on trade in basic agricultural products between the Community and Algeria have been reduced, or if these reductions are achieved by mutual concessions concerning processed agricultural products. The reduction referred to in the first subparagraph, the list of products concerned and, where appropriate, the tariff quotas within which the reduction will apply shall be established by the Association Council. Article 5 The Community and Algeria shall keep each other informed of any administrative measures implemented concerning the products covered by this Protocol. These measures must ensure that all the parties concerned are dealt with equally, and must be as simple and as flexible as possible. PROTOCOL No 6 concerning the definition of originating products and methods of administrative cooperation TABLE OF CONTENTS TITLE I  GENERAL PROVISIONS  Article 1 Definitions TITLE II  DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS  Article 2 General provisions  Article 3 Bilateral cumulation of origin  Article 4 Cumulation with materials originating in Morocco or Tunisia  Article 5 Cumulation of working or processing  Article 6 Wholly obtained products  Article 7 Sufficiently worked or processed products  Article 8 Insufficient working or processing  Article 9 Unit of qualification  Article 10 Accessories, spare parts and tools  Article 11 Sets  Article 12 Neutral elements TITRE III  TERRITORIAL REQUIREMENTS  Article 13 Principle of territoriality  Article 14 Direct transport  Article 15 Exhibitions TITLE IV  DRAWBACK OR EXEMPTION  Article 16 Prohibition of drawback of or exemption from customs duties TITLE V  PROOF OF ORIGIN  Article 17 General provisions  Article 18 Procedure for the issue of a movement certificate EUR.1  Article 19 Movement certificates EUR.1 issued retrospectively  Article 20 Issue of a duplicate Movement certificate EUR.1  Article 21 Issue of Movement certificates EUR.1 on the basis of proof of origin issued or made out previously  Article 22 Conditions for making out an invoice declaration  Article 23 Approved exporter  Article 24 Validity of proof of origin  Article 25 Submission of proof of origin  Article 26 Importation by instalments  Article 27 Exemptions from formal proof of origin  Article 28 Declaration by the supplier and information certificate  Article 29 Supporting documents  Article 30 Preservation of proof of origin and supporting documents  Article 31 Discrepancies and formal errors  Article 32 Amounts expressed in euros TITLE VI  METHODS OF ADMINISTRATIVE COOPERATION  Article 33 Mutual assistance  Article 34 Verification of proof of origin  Article 35 Dispute settlement  Article 36 Penalties  Article 37 Free zones TITLE VII  CEUTA AND MELILLA  Article 38 Application of the Protocol  Article 39 Special conditions TITLE VIII  FINAL PROVISIONS  Article 40 Amendments to the Protocol  Article 41 Customs Cooperation Committee  Article 42 Implementation of the Protocol  Article 43 Arrangements with Morocco and Tunisia  Article 44 Goods in transit or in storage ANNEXES  Annex I Introductory notes to the list in Annex II  Annex II List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status  Annex III Movement certificate EUR.1 and application for a movement certificate EUR.1  Annex IV Invoice declaration  Annex V Specimen of declaration by the supplier  Annex VI Information certificate  Annex VII Joint Declarations TITLE I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Protocol: (a) manufacture means any kind of working or processing including assembly or specific operations; (b) material means any ingredient, raw material, component or part, etc., used in the manufacture of the product; (c) product means the product being manufactured, even if it is intended for later use in another manufacturing operation; (d) goods means both materials and products; (e) customs value means the value as determined in accordance with the 1994 Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade (WTO Agreement on customs valuation); (f) ex-works price means the price paid for the product ex works to the manufacturer in the Community or in Algeria in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used, minus any internal taxes which are, or may be, repaid when the product obtained is exported; (g) value of materials means the customs value at the time of importation of the non-originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the Community or in Algeria; (h) value of originating materials means the value of such materials as defined in (g) applied mutatis mutandis; (i) added value means the ex-works price minus the customs value of each of the products incorporated which did not originate in the country in which those products were obtained; (j) chapters and headings mean the chapters and the headings (four-digit codes) used in the nomenclature which makes up the Harmonised Commodity Description and Coding System, referred to in this Protocol as the Harmonised System or HS; (k) classified refers to the classification of a product or material under a particular heading; (l) consignment means products which are either sent simultaneously from one exporter to one consignee or covered by a single transport document covering their shipment from the exporter to the consignee or, in the absence of such a document, by a single invoice; (m) territories includes territorial waters. TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 2 General provisions 1. For the purpose of implementing this Agreement, the following products shall be considered as originating in the Community: (a) products wholly obtained in the Community within the meaning of Article 6; (b) products obtained in the Community incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in the Community within the meaning of Article 7. 2. For the purpose of implementing this Agreement, the following products shall be considered as originating in Algeria: (a) products wholly obtained in Algeria within the meaning of Article 6; (b) products obtained in Algeria incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in Algeria within the meaning of Article 7. Article 3 Bilateral cumulation of origin 1. Materials originating in the Community shall be considered as materials originating in Algeria when incorporated into a product obtained there. It shall not be necessary that such materials have undergone sufficient working or processing, provided they have undergone working or processing going beyond that referred to in Article 8(1). 2. Materials originating in Algeria shall be considered as materials originating in the Community when incorporated into a product obtained there. It shall not be necessary that such materials have undergone sufficient working or processing, provided they have undergone working or processing going beyond that referred to in Article 8(1). Article 4 Cumulation with materials originating in Morocco or Tunisia 1. Notwithstanding Article 2(1)(b) and subject to the provisions of paragraphs 3 and 4, materials originating in Morocco or Tunisia within the meaning of Protocol No 4 annexed to the Agreements between the Community and these countries shall be considered as originating in the Community and it shall not be necessary that such materials have undergone sufficient working or processing, on condition however that they have undergone working or processing beyond that referred to in Article 8(1). 2. Notwithstanding Article 2(2)(b) and subject to the provisions of paragraphs 3 and 4, materials originating in Morocco or Tunisia within the meaning of Protocol No 4 annexed to the Agreements between the Community and these countries shall be considered as originating in Algeria and it shall not be necessary that such materials have undergone sufficient working or processing, on condition however that they have undergone working or processing beyond that referred to in Article 8(1). 3. The provisions set out in paragraphs 1 and 2 concerning materials originating in Tunisia are only applicable to the extent that trade between the Community and Tunisia and between Algeria and Tunisia, is governed by identical rules of origin. 4. The provisions set out in paragraphs 1 and 2 concerning materials originating in Morocco are only applicable to the extent that trade between the Community and Morocco and between Algeria and Morocco, is governed by identical rules of origin. Article 5 Cumulation of working or processing 1. For the purpose of implementing Article 2(1)(b), working or processing carried out in Algeria, or, when the conditions required by Article 4(3) and (4) are fulfilled, in Morocco or in Tunisia shall be considered as having been carried out in the Community when the products obtained undergo subsequent working or processing in the Community. 2. For the purpose, of implementing Article 2(2)(b), working or processing carried out in the Community or, when the conditions required by Article 4(3) and (4) are fulfilled, in Morocco or in Tunisia shall be considered as having been carried out in Algeria when the products obtained undergo subsequent working or processing in Algeria. 3. Where pursuant to the provisions of paragraph 1 or 2 the originating products are obtained in two or more of the States referred to in those provisions or in the Community, they shall be considered as originating products of the State or the Community according to where the last working or processing took place, provided that that working or processing went beyond that referred to in Article 8. Article 6 Wholly obtained products 1. The following shall be considered as wholly obtained in the Community or Algeria: (a) mineral products extracted from their soil or from their seabed; (b) vegetable products harvested there; (c) live animals born and raised there; (d) products from live animals raised there; (e) products obtained by hunting or fishing conducted there; (f) products of sea fishing and other products taken from the sea outside the territorial waters of the Community or Algeria by their vessels; (g) products made aboard their factory ships exclusively from products referred to in subparagraph (f); (h) used articles collected there fit only for the recovery of raw materials, including used tyres fit only for retreading or use as waste; (i) waste and scrap resulting from manufacturing operations conducted there; (j) products extracted from marine soil or subsoil outside their territorial waters provided that they have sole rights to work that soil or subsoil; (k) goods produced exclusively from products specified in subparagraphs (a) to (j). 2. The terms their vessels and their factory ships in paragraph 1(f) and (g) shall apply only to vessels and factory ships: (a) which are registered or recorded in a Community Member State or in Algeria; (b) which sail under the flag of a Community Member State or of Algeria; (c) which are owned to an extent of at least 50 % by nationals of a Community Member State or of Algeria, or by a company with its head office in one of these States, of which the manager or managers, Chairman of the Board of Directors or the Supervisory Board, and the majority of the members of such boards are nationals of a Community Member State or of Algeria and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to those States or to public bodies or nationals of the said States; (d) of which the master and officers are nationals of Community Member States or of Algeria; and (e) of which at least 75 % of the crew are nationals of Community Member States or of Algeria. Article 7 Sufficiently worked or processed products 1. For the purposes of Article 2, products which are not wholly obtained are considered to be sufficiently worked or processed when the conditions set out in the list in Annex II are fulfilled. The conditions referred to above indicate, for all products covered by the Agreement, the working or processing which must be carried out on non-originating materials used in manufacturing and apply only in relation to such materials. It follows that if a product which has acquired originating status by fulfilling the conditions set out in the list is used in the manufacture of another product, the conditions applicable to the product in which it is incorporated do not apply to it, and no account shall be taken of the non-originating materials which may have been used in its manufacture. 2. Notwithstanding paragraph 1, non-originating materials which, according to the conditions set out in the list, should not be used in the manufacture of a product may nevertheless be used, provided that: (a) their total value does not exceed 10 % of the ex-works price of the product; (b) any of the percentages given in the list for the maximum value of non-originating materials are not exceeded through the application of this paragraph. This paragraph shall not apply to products falling within Chapters 50 to 63 of the Harmonised System. 3. Paragraphs 1 and 2 shall apply except as provided in Article 8. Article 8 Insufficient working or processing operations 1. Without prejudice to paragraph 2, the following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 7 are satisfied: (a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations); (b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up; (c) (i) changes of packaging and division and assembly of packages; (ii) simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards, etc., and all other simple packaging operations; (d) affixing marks, labels and other like distinguishing signs on products or their packaging; (e) simple mixing of products, whether or not of different kinds, where one or more components of the mixtures do not meet the conditions laid down in this Protocol to enable them to be considered as originating in the Community or Algeria; (f) simple assembly of parts to constitute a complete product; (g) a combination of two or more operations specified in subparagraphs (a) to (f); (h) slaughter of animals. 2. All the operations carried out in either the Community or Algeria on a given product shall be considered together when determining whether the working or processing undergone by that product is to be regarded as insufficient within the meaning of paragraph 1. Article 9 Unit of qualification 1. The unit of qualification for the application of the provisions of this Protocol shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonised System. It follows that: (a) when a product composed of a group or assembly of articles is classified under the terms of the Harmonised System in a single heading, the whole constitutes the unit of qualification; (b) when a consignment consists of a number of identical products classified under the same heading of the Harmonised System, each product must be taken individually when applying the provisions of this Protocol. 2. Where, under General Rule 5 of the Harmonised System, packaging is included with the product for classification purposes, it shall be included for the purposes of determining origin. Article 10 Accessories, spare parts and tools Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle, which are part of the normal equipment and included in the price thereof or which are not separately invoiced, shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question. Article 11 Sets Sets, as defined in General Rule 3 of the Harmonised System, shall be regarded as originating when all component products are originating. Nevertheless, when a set is composed of originating and non-originating products, the set as a whole shall be regarded as originating, provided that the value of the non-originating products does not exceed 15 % of the ex-works price of the set. Article 12 Neutral elements In order to determine whether a product originates, it shall not be necessary to determine the origin of the following which might be used in its manufacture: (a) energy and fuel; (b) plant and equipment; (c) machines and tools; (d) goods which do not enter and which are not intended to enter into the final composition of the product. TITLE III TERRITORIAL REQUIREMENTS Article 13 Principle of territoriality 1. The conditions set out in Title II relative to the acquisition of originating status must be fulfilled without interruption in the Community or in Algeria without prejudice to the provisions of Articles 4 and 5. 2. Except as provided for in Articles 4 and 5, where originating goods exported from the Community or from Algeria to another country return, they must be considered as non-originating, unless it can be demonstrated to the satisfaction of the customs authorities that: (a) the returning goods are the same as those exported; and (b) they have not undergone any operation beyond that necessary to preserve them in good condition while in that country or while being exported. Article 14 Direct transport 1. The preferential treatment provided for under the Agreement applies only to products, satisfying the requirements of this Protocol, which are transported directly between the Community and Algeria or through the territories of the other countries referred to in Articles 4 and 5. However, products constituting one single consignment may be transported through other territories with, should the occasion arise, transhipment or temporary warehousing in such territories, provided that they remain under the surveillance of the customs authorities in the country of transit or warehousing and do not undergo operations other than unloading, reloading or any operation designed to preserve them in good condition. Originating products may be transported by pipeline across territory other than that of the Community or Algeria. 2. Evidence that the conditions set out in paragraph 1 have been fulfilled shall be supplied to the customs authorities of the importing country by the production of: (a) a single transport document covering the passage from the exporting country through the country of transit; or (b) a certificate issued by the customs authorities of the country of transit: (i) giving an exact description of the products; (ii) stating the dates of unloading and reloading of the products and, where applicable, the names of the ships, or the other means of transport used; and (iii) certifying the conditions under which the products remained in the transit country; or (c) failing these, any substantiating documents. Article 15 Exhibitions 1. Originating products, sent for exhibition in a country other than those referred to in Articles 5 and 4 and sold after the exhibition for importation in the Community or in Algeria, shall benefit on importation from the provisions of the Agreement provided it is shown to the satisfaction of the customs authorities that: (a) an exporter has consigned these products from the Community or from Algeria to the country in which the exhibition is held and has exhibited them there; (b) the products have been sold or otherwise disposed of by that exporter to a person in the Community or in Algeria; (c) the products have been consigned during the exhibition or immediately thereafter in the state in which they were sent for exhibition; and (d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. A proof of origin must be issued or made out in accordance with the provisions of Title V and submitted to the customs authorities of the importing country in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organised for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control. TITLE IV DRAWBACK OR EXEMPTION Article 16 Prohibition of drawback of or exemption from customs duties 1. Non-originating materials used in the manufacture of products originating in the Community, in Algeria or in one of the other countries referred to in Articles 4 and 5 for which a proof of origin is issued or made out in accordance with the provisions of Title V shall not be subject in the Community or in Algeria to drawback of, or exemption from, customs duties of whatever kind. 2. The prohibition in paragraph 1 shall apply to any arrangement for refund, remission or non-payment, partial or complete, of customs duties or charges having an equivalent effect, applicable in the Community or in Algeria to materials used in the manufacture, where such refund, remission or non-payment applies, expressly or in effect, when products obtained from the said materials are exported and not when they are retained for home use there. 3. The exporter of products covered by a proof of origin shall be prepared to submit at any time, upon request from the customs authorities, all appropriate documents proving that no drawback has been obtained in respect of the non-originating materials used in the manufacture of the products concerned and that all customs duties or charges having equivalent effect applicable to such materials have actually been paid. 4. The provisions of paragraphs 1 to 3 shall also apply in respect of packaging within the meaning of Article 9(2), accessories, spare parts and tools within the meaning of Article 10 and products in a set within the meaning of Article 11 when such items are non-originating. 5. The provisions of paragraphs 1 to 4 shall apply only in respect of materials which are of the kind to which the Agreement applies. Furthermore, they shall not preclude the application of an export refund system for agricultural products, applicable upon export in accordance with the provisions of the Agreement. 6. The provisions of this Article shall not apply for six years following the entry into force of the Agreement. 7. After the entry into force of the provisions of this Article and notwithstanding paragraph 1, Algeria may apply arrangements for drawback of, or exemption from, customs duties or charges having an equivalent effect, applicable to materials used in the manufacture of originating products, subject to the following provisions: (a) a 5 % rate of customs charge shall be retained in respect of products falling within Chapters 25 to 49 and 64 to 97 of the Harmonised System, or such lower rate as is in force in Algeria; (b) a 10 % rate of customs charge shall be retained in respect of products falling within Chapters 50 to 63 of the Harmonised System, or such lower rate as is in force in Algeria. The provisions of this paragraph shall be reviewed before the end of the transitional period referred to in Article 6 of the Agreement. TITLE V PROOF OF ORIGIN Article 17 General provisions 1. Products originating in the Community shall, on importation into Algeria, and products originating in Algeria shall, on importation into the Community, benefit from the Agreement upon submission of either: (a) a movement certificate EUR.1, a specimen of which appears in Annex III; or (b) in the cases specified in Article 22(1), a declaration, subsequently referred to as the invoice declaration, given by the exporter on an invoice, a delivery note or any other commercial document which describes the products concerned in sufficient detail to enable them to be identified. The text of the invoice declaration appears in Annex IV. 2. Notwithstanding paragraph 1, originating products within the meaning of this Protocol shall, in the cases specified in Article 27, benefit from the Agreement without it being necessary to submit any of the documents referred to above. Article 18 Procedure for the issue of an EUR.1 movement certificate 1. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting country on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorised representative. 2. For this purpose, the exporter or his authorised representative shall fill out both the movement certificate EUR.1 and the application form, specimens of which appear in Annex III. These forms shall be completed in one of the languages in which this Agreement is drawn up and in accordance with the provisions of the domestic law of the exporting country. If they are hand-written, they shall be completed in ink in printed characters. The description of the products must be given in the box reserved for this purpose without leaving any blank lines. Where the box is not completely filled, a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 3. The exporter applying for the issue of a movement certificate EUR.1 shall be prepared to submit at any time, at the request of the customs authorities of the exporting country where the movement certificate EUR.1 is issued, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. A movement certificate EUR.1 shall be issued by the customs authorities of an EC Member State or Algeria if the products concerned can be considered as products originating in the Community, Algeria or in one of the other countries referred to in Articles 4 and 5 and fulfil the other requirements of this Protocol. 5. The customs authorities issuing movement certificates EUR.1 shall take any steps necessary to verify the originating status of the products and the fulfilment of the other requirements of this Protocol. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. They shall also ensure that the forms referred to in paragraph 2 are duly completed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions. 6. The date of issue of the movement certificate EUR.1 shall be indicated in Box 11 of the certificate. 7. A movement certificate EUR.1 shall be issued by the customs authorities and made available to the exporter as soon as actual exportation has been effected or ensured. Article 19 Movement certificates EUR.1 issued retrospectively 1. Notwithstanding Article 18(7), a movement certificate EUR.1 may exceptionally be issued after exportation of the products to which it relates if: (a) it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances; or (b) it is demonstrated to the satisfaction of the customs authorities that a movement certificate EUR.1 was issued but was not accepted at importation for technical reasons. 2. For the implementation of paragraph 1, the exporter must indicate in his application the place and date of exportation of the products to which the movement certificate EUR.1 relates, and state the reasons for his request. 3. The customs authorities may issue a movement certificate EUR.1 retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file. 4. Movement certificates EUR.1 issued retrospectively must be endorsed with one of the following phrases: ES EXPEDIDO A POSTERIORI DA UDSTEDT EFTERFÃLGENDE DE NACHTRÃ GLICH AUSGESTELLT EL Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã  EN ISSUED RETROSPECTIVELY FR DÃ LIVRÃ  A POSTERIORI IT RILASCIATO A POSTERIORI NL AFGEGEVEN A POSTERIORI PT EMITIDO A POSTERIORI FI ANNETTU JÃ LKIKÃ TEEN SV UTFÃ RDAT I EFTERHAND DZ 5. The endorsement referred to in paragraph 4 shall be inserted in the Remarks box of the movement certificate EUR.1. Article 20 Issue of a duplicate movement certificate EUR.1 1. In the event of theft, loss or destruction of a movement certificate EUR.1, the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession. 2. The duplicate issued in this way must be endorsed with one of the following words: ES DUPLICADO DA DUPLIKAT DE DUPLIKAT EL Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã  EN DUPLICATE FR DUPLICATA IT DUPLICATO NL DUPLICAAT PT SEGUNDA VIA FI KAKSOISKAPPALE SV DUPLIKAT DZ 3. The endorsement referred to in paragraph 2 shall be inserted in the Remarks box of the duplicate movement certificate EUR.1. 4. The duplicate, which must bear the date of issue of the original movement certificate EUR 1, shall take effect as from that date. Article 21 Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previously When originating products are placed under the control of a customs office in the Community or in Algeria, it shall be possible to replace the original proof of origin by one or more movement certificates EUR.1 for the purpose of sending all or some of these products elsewhere within the Community or Algeria. The replacement movement certificate(s) EUR.1 shall be issued by the customs office under whose control the products are placed. Article 22 Conditions for making out an invoice declaration 1. An invoice declaration as referred to in Article 17(1)(b) may be made out: (a) by an approved exporter within the meaning of Article 23; or (b) by any exporter for any consignment consisting of one or more packages containing originating products whose total value does not exceed EUR 6 000. 2. An invoice declaration may be made out if the products concerned can be considered as products originating in the Community, in Algeria or in one of the other countries referred to in Articles 4 and 5 and fulfil the other requirements of this Protocol. 3. The exporter making out an invoice declaration shall be prepared to submit at any time, at the request of the customs authorities of the exporting country, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. An invoice declaration shall be made out by the exporter by typing, stamping or printing on the invoice, the delivery note or another commercial document, the declaration, the text of which appears in Annex IV, using one of the linguistic versions set out in that Annex and in accordance with the provisions of the domestic law of the exporting country. If the declaration is handwritten, it shall be written in ink in printed characters. 5. Invoice declarations shall bear the original signature of the exporter in manuscript. However, an approved exporter within the meaning of Article 23 shall not be required to sign such declarations provided that he gives the customs authorities of the exporting country a written undertaking that he accepts full responsibility for any invoice declaration which identifies him as if it had been signed in manuscript by him. 6. An invoice declaration may be made out by the exporter when the products to which it relates are exported, or after exportation on condition that it is presented in the importing country no longer than two years after the importation of the products to which it relates. Article 23 Approved exporter 1. The customs authorities of the exporting country may authorise any exporter, hereinafter referred to as approved exporter who makes frequent shipments of products under the Agreement to make out invoice declarations irrespective of the value of the products concerned. An exporter seeking such authorisation must offer to the satisfaction of the customs authorities all guarantees necessary to verify the originating status of the products as well as the fulfilment of the other requirements of this Protocol. 2. The customs authorities may grant the status of approved exporter subject to any conditions which they consider appropriate. 3. The customs authorities shall grant to the approved exporter a customs authorisation number which shall appear on the invoice declaration. 4. The customs authorities shall monitor the use of the authorisation by the approved exporter. 5. The customs authorities may withdraw the authorisation at any time. They shall do so where the approved exporter no longer offers the guarantees referred to in paragraph 1, no longer fulfils the conditions referred to in paragraph 2 or otherwise makes an incorrect use of the authorisation. Article 24 Validity of proof of origin 1. A proof of origin shall be valid for four months from the date of issue in the exporting country, and must be submitted within the said period to the customs authorities of the importing country. 2. Proofs of origin which are submitted to the customs authorities of the importing country after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit these documents by the final date set is due to exceptional circumstances. 3. In other cases of belated presentation, the customs authorities of the importing country may accept the proofs of origin where the products have been submitted before the said final date. Article 25 Submission of proof of origin Proofs of origin shall be submitted to the customs authorities of the importing country in accordance with the procedures applicable in that country. The said authorities may require a translation of a proof of origin. They may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the implementation of the Agreement. Article 26 Importation by instalments Where, at the request of the importer and on the conditions laid down by the customs authorities of the importing country, dismantled or non-assembled products within the meaning of General Rule 2(a) of the Harmonised System falling within Sections XVI and XVII or headings 7308 and 9406 of the Harmonised System are imported by instalments, a single proof of origin for such products shall be submitted to the customs authorities upon importation of the first instalment. Article 27 Exemptions from formal proof of origin 1. Products sent as small packages from private persons to private persons or forming part of travellers' personal luggage shall be admitted as originating products without requiring the submission of a proof of origin, provided that such products are not imported by way of trade and have been declared as meeting the requirements of this Protocol and where there is no doubt as to the veracity of such a declaration. In the case of products sent by post, this declaration can be made on the customs declaration CN22/CN23 or on a sheet of paper annexed to that document. 2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view. 3. Furthermore, the total value of these products shall not exceed EUR 500 in the case of small packages or EUR 1 200 in the case of products forming part of travellers' personal luggage. Article 28 Declaration by the supplier and information certificate 1. When a movement certificate EUR.1 is issued or an invoice declaration is made out for originating products manufactured using goods that have undergone working or processing in one or more of the countries referred to in Article 5 without obtaining originating status, account shall be taken of the supplier's declaration(s) regarding those goods in accordance with the provisions of this Article. The supplier's declaration, of a which a specimen is given in Annex V, shall be supplied by the exporter in the State of export either on the commercial invoice for the products or annexed thereto. 2. The customs office concerned may ask the exporter to produce the information certificate issued as provided for in paragraph 3, of which a specimen is given in Annex VII, either in order to check the authenticity and accuracy of information given on the declaration provided for in paragraph 1, or in order to obtain additional information. 3. The information certificate concerning the products used shall be issued at the request of the exporter of these products, either in the circumstances set out in paragraph 2 or at the exporter's initiative, by the competent customs office in the State from which the goods were exported. It shall be made out in duplicate. One copy shall be given to the exporter who has requested it, who shall send it either to the exporter of the final products or to the customs office where the issue of the EUR.1 movement certificate for these products has been requested. The second copy shall be preserved for at least three years by the customs office which has issued it. Article 29 Supporting documents The documents referred to in Articles 18(3) and 22(3) used for the purpose of proving that products covered by a movement certificate EUR.1 or an invoice declaration can be considered as products originating in the Community, in Algeria or in one of the other countries referred to in Articles 4 and 5 and fulfil the other requirements of this Protocol may consist inter alia of the following: (a) direct evidence of the processes carried out by the exporter or supplier to obtain the goods concerned, contained for example in his accounts or internal book-keeping; (b) documents proving the originating status of materials used, issued or made out in the Community or in Algeria where these documents are used in accordance with domestic law; (c) documents proving the working or processing of materials in the Community or in Algeria issued or made out in the Community or in Algeria, where these documents are used in accordance with domestic law; (d) movement certificates EUR.1 or invoice declarations proving the originating status of materials used, issued or made out in the Community or in Algeria in accordance with this Protocol, or in one of the other countries referred to in Articles 4 and 5, in accordance with rules of origin which are identical to the rules in this Protocol; (e) supplier's declarations and information certificates proving the working or processing undergone by the materials used in the manufacture of the goods concerned, made out in the countries referred to in Article 4 in accordance with the provisions of this Protocol. Article 30 Preservation of proof of origin and supporting documents 1. The exporter applying for the issue of a movement certificate EUR.1 shall keep for at least three years the documents referred to in Article 18(3). 2. The exporter making out an invoice declaration shall keep for at least three years a copy of this invoice declaration as well as the documents referred to in Article 22(3). 3. The customs authorities of the exporting country issuing a movement certificate EUR.1 shall keep for at least three years the application form referred to in Article 18(2). 4. The customs authorities of the importing country shall keep for at least three years the movement certificates EUR.1 and the invoice declarations submitted to them. Article 31 Discrepancies and formal errors 1. The discovery of slight discrepancies between the statements made in the proof of origin and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the proof of origin null and void if it is duly established that this document does correspond to the products submitted. 2. Obvious formal errors such as typing errors on a proof of origin should not cause this document to be rejected if these errors are not such as to create doubts concerning the correctness of the statements made in this document. Article 32 Amounts expressed in euros 1. For the application of the provisions of Articles 22(1)(b) and 27(3) in cases where products are invoiced in a currency other than euros, amounts in the national currencies of the Member States of the Community, of Algeria and of the other countries referred to in Articles 4 and 5 equivalent to the amounts expressed in euros shall be fixed annually by each of the countries concerned. 2. A consignment shall benefit from the provisions of Articles 22(1)(b) or 27(3) by reference to the currency in which the invoice is drawn up, according to the amount fixed by the country concerned. 3. The amounts to be used in any given national currency shall be the equivalent in that currency of the amounts expressed in euros as at the first working day of October. The amounts shall be communicated to the Commission of the European Communities by 15 October and shall apply from 1 January the following year. The Commission of the European Communities shall notify all countries concerned of the relevant amounts. 4. A country may round up or down the amount resulting from the conversion into its national currency of an amount expressed in euros. The rounded-off amount may not differ from the amount resulting from the conversion by more than 5 %. A country may retain unchanged its national currency equivalent of an amount expressed in euros if, at the time of the annual adjustment provided for in paragraph 3, the conversion of that amount, prior to any rounding-off, results in an increase of less than 15 % in the national currency equivalent. The national currency equivalent may be retained unchanged if the conversion would result in a decrease in that equivalent value. 5. The amounts expressed in euros shall be reviewed by the Association Committee at the request of the Community or of Algeria. When carrying out this review, the Association Committee shall consider the desirability of preserving the effects of the limits concerned in real terms. For this purpose, it may decide to modify the amounts expressed in euros. TITLE VI ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 33 Mutual assistance 1. The customs authorities of the Member States of the Community and of Algeria shall provide each other, through the Commission of the European Communities, with specimen impressions of stamps used in their customs offices for the issue of movement certificates EUR.1 and with the addresses of the customs authorities responsible for verifying those certificates and invoice declarations. 2. In order to ensure the proper application of this Protocol, the Community and Algeria shall assist each other, through the competent customs administrations, in checking the authenticity of the movement certificates EUR.1 or the invoice declarations and the correctness of the information given in these documents. Article 34 Verification of proof of origin 1. Subsequent verifications of proofs of origin shall be carried out at random or whenever the customs authorities of the importing country have reasonable doubts as to the authenticity of such documents, the originating status of the products concerned or the fulfilment of the other requirements of this Protocol. 2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the importing country shall return the movement certificate EUR.1 and the invoice, if it has been submitted, the invoice declaration, or a copy of these documents, to the customs authorities of the exporting country giving, where appropriate, the reasons for the enquiry. Any documents and information obtained suggesting that the information given on the proof of origin is incorrect shall be forwarded in support of the request for verification. 3. The verification shall be carried out by the customs authorities of the exporting country. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. 4. If the customs authorities of the importing country decide to suspend the granting of preferential treatment to the products concerned while awaiting the results of the verification, release of the products shall be offered to the importer subject to any precautionary measures judged necessary. 5. The customs authorities requesting the verification shall be informed of the results of this verification as soon as possible. These results must indicate clearly whether the documents are authentic and whether the products concerned can be considered as products originating in the Community, in Algeria or in one of the other countries referred to in Article 4 and fulfil the other requirements of this Protocol. 6. If in cases of reasonable doubt there is no reply within ten months of the date of the verification request or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, the requesting customs authorities shall, except in exceptional circumstances, refuse entitlement to the preferences. 7. The subsequent verification of information certificates provided for by Article 28 shall be carried out in the cases mentioned in paragraph 1 and in accordance with the procedures laid down in paragraphs 2 to 6. Article 35 Dispute settlement Where disputes arise in relation to the verification procedures of Article 34 which cannot be settled between the customs authorities requesting a verification and the customs authorities responsible for carrying out this verification or where they raise a question as to the interpretation of this Protocol, they shall be submitted to the Customs Cooperation Committee. In all cases the settlement of disputes between the importer and the customs authorities of the importing country shall be under the legislation of the said country. Article 36 Penalties Penalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect information for the purpose of obtaining a preferential treatment for products. Article 37 Free zones 1. The Community and Algeria shall take all necessary steps to ensure that products traded under cover of a proof of origin which in the course of transport use a free zone situated in their territory, are not substituted by other goods and do not undergo handling other than normal operations designed to prevent their deterioration. 2. By means of an exemption to the provisions contained in paragraph 1, when products originating in the Community or in Algeria are imported into a free zone under cover of a proof of origin and undergo treatment or processing, the authorities concerned shall issue a new movement certificate EUR.1 at the exporter's request, if the treatment or processing undergone is in conformity with the provisions of this Protocol. TITLE VII CEUTA AND MELILLA Article 38 Application of the Protocol 1. The term Community used in Article 2 does not cover Ceuta and Melilla. 2. Products originating in Algeria, when imported into Ceuta or Melilla, shall enjoy in all respects the same customs regime as that which is applied to products originating in the customs territory of the Community under Protocol 2 of the Act of Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities. Algeria shall grant to imports of products covered by the Agreement and originating in Ceuta and Melilla the same customs regime as that which is granted to products imported from and originating in the Community. 3. For the purpose of the application of paragraph 2 concerning products originating in Ceuta and Melilla, this Protocol shall apply mutatis mutandis subject to the special conditions set out in Article 39. Article 39 Special conditions 1. Providing they have been transported directly in accordance with the provisions of Article 14, the following shall be considered as: 1) products originating in Ceuta and Melilla: (a) products wholly obtained in Ceuta and Melilla; (b) products obtained in Ceuta and Melilla in the manufacture of which products other than those referred to in (a) are used, provided that: (i) the said products have undergone sufficient working or processing within the meaning of Article 7; or that (ii) those products are originating in Algeria or in the Community, provided that they have been submitted to working or processing which goes beyond the operations referred to in Article 8. 2) products originating in Algeria: (a) products wholly obtained in Algeria; (b) products obtained in Algeria in the manufacture of which products other than those referred to in (a) are used, provided that: (i) the said products have undergone sufficient working or processing within the meaning of Article 7; or that (ii) those products are originating, within the meaning of this Protocol, in Ceuta and Melilla or in the Community, provided that they have been submitted to working or processing which goes beyond the operations referred to in Article 8(1). 2. Ceuta and Melilla shall be considered as a single territory. 3. The exporter or his authorised representative shall enter Algeria and Ceuta and Melilla in Box 2 of movement certificates EUR.1 or on invoice declarations. In addition, in the case of products originating in Ceuta and Melilla, this shall be indicated in Box 4 of movement certificates EUR.1 or on invoice declarations. 4. The Spanish customs authorities shall be responsible for the application of this Protocol in Ceuta and Melilla. TITLE VIII FINAL PROVISIONS Article 40 Amendments to the Protocol The Association Council may decide to amend the provisions of this protocol at the request of one of the contracting parties or of the Customs Cooperation Committee. Article 41 Customs Cooperation Committee 1. A Customs Cooperation Committee shall be set up, charged with carrying out administrative cooperation with a view to the correct and uniform application of this Protocol and with carrying out any other tasks in the customs field which may be entrusted to it. 2. The Committee shall be composed, on the one hand, of experts of the Member States and of officials of the Commission of the European Communities who are responsible for customs questions and, on the other hand, of experts nominated by Algeria. Article 42 Implementation of the Protocol The Community and Algeria shall each take the steps necessary to implement this Protocol. Article 43 Arrangements with Morocco and Tunisia The Contracting Parties shall take any measures necessary for the conclusion of arrangements with Morocco and Tunisia enabling this Protocol to be applied. The Contracting Parties shall notify each other of measures taken to this affect. Article 44 Goods in transit or storage The provisions of the Agreement may be applied to goods which comply with the provisions of this Protocol and which on the date of entry into force of the Agreement are either in transit or are in the Community or in Algeria in temporary storage, in bonded warehouses or in free zones, subject to the submission to the customs authorities of the importing State, within four months of that date, of a certificate EUR.1 endorsed retrospectively by the competent authorities of the exporting State together with the documents showing that the goods have been transported directly. PROTOCOL No 7 on mutual administrative assistance in the field of customs Article 1 Definitions For the purposes of this Protocol: (a) customs legislation shall mean any legal or regulatory provisions applicable in the territories of the Contracting Parties governing the import, export and transit of goods and their placing under any other customs regime or procedure, including measures of prohibition, restriction and control; (b) applicant authority shall mean a competent administrative authority which has been designated by one of the Contracting Parties for this purpose and which makes a request for assistance on the basis of this Protocol; (c) requested authority shall mean a competent administrative authority which has been designated by one of the Contracting Parties for this purpose and which receives a request for assistance on the basis of this Protocol; (d) personal data shall mean all information relating to an identified or identifiable individual. (e) operation in breach of customs legislation shall mean any violation or attempted violation of customs legislation. Article 2 Scope 1. The Contracting Parties shall assist each other, in the areas within their competence, in the manner and under the conditions laid down in this Protocol, to ensure the correct application of the customs legislation, in particular in order to prevent, investigate and combat operations in breach of that legislation. 2. Assistance in customs matters, as provided for in this Protocol, shall apply to any administrative authority of the Contracting Parties which is competent for the application of this Protocol. It shall not prejudice the rules governing mutual assistance in criminal matters. Nor shall it cover information obtained under powers exercised at the request of a judicial authority, except where communication of such information is authorised by that authority. 3. Assistance to recover duties, taxes or fines is not covered by this Protocol. Article 3 Assistance on request 1. At the request of the applicant authority, the requested authority shall provide it with all relevant information which may enable it to ensure that customs legislation is correctly applied, including information regarding activities noted or planned which are or could be operations in breach of customs legislation. 2. At the request of the applicant authority, the requested authority shall inform it: (a) whether goods exported from the territory of one of the Parties have been properly imported into the territory of the other Contracting Party, specifying, where appropriate, the customs procedure applied to the goods; (b) whether goods imported into the territory of one of the Contracting Parties have been properly exported from the territory of the other Party, specifying, where appropriate, the customs procedure applied to the goods. 2.3. At the request of the applicant authority, the requested authority shall, within the framework of its legal or regulatory provisions, take the necessary steps to ensure surveillance of: (a) natural or legal persons in respect of whom there are reasonable grounds for believing that they are engaging in or have engaged in operations which contravene customs legislation; (b) places where stocks of goods have been or may be assembled in such a way that there are reasonable grounds for believing that these goods are intended to be used in operations in breach of customs legislation; (c) goods that are or may be transported in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation; (d) means of transport that are or may be used in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation. Article 4 Spontaneous assistance The Contracting Parties shall assist each other, at their own initiative and in accordance with their legal or regulatory provisions, if they consider that to be necessary for the correct application of customs legislation, particularly by providing information obtained pertaining to:  activities which are or appear to be operations in breach of customs legislation and which may be of interest to another Contracting Party;  new means or methods employed in carrying out operations in breach of customs legislation;  goods known to be subject to operations in breach of customs legislation;  natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation;  means of transport for which there are reasonable grounds for believing that they have been, are or might be used in operations in breach of customs legislation. Article 5 Delivery/notification At the request of the applicant authority, the requested authority shall, in accordance with legal or regulatory provisions applicable to the latter, take all necessary measures to:  deliver any documents, or  notify any decisions emanating from the applicant authority and falling within the scope of this Protocol, to an addressee residing or established in the territory of the requested authority. Requests for delivery of documents and notification of decisions shall be made in writing in an official language of the requested authority or in a language acceptable to that authority. Article 6 Form and substance of requests for assistance 1. Requests pursuant to this Protocol shall be made in writing. They shall be accompanied by the documents necessary to enable compliance with the request. When required because of the urgency of the situation, oral requests may be accepted, but must be confirmed in writing immediately. 2. Requests pursuant to paragraph 1 shall include the following information: (a) the applicant authority; (b) the measure requested; (c) the object of and the reason for the request; (d) the legal or regulatory provisions and other legal elements involved; (e) indications as exact and comprehensive as possible on the natural or legal persons who are the target of the investigations; (f) a summary of the relevant facts and of the enquiries already carried out. 3. Requests shall be submitted in an official language of the requested authority or in a language acceptable to that authority. This requirement shall not apply to any documents that accompany the request under paragraph 1. 4. If a request does not meet the formal requirements set out above, its correction or completion may be requested; in the meantime precautionary measures may be ordered. Article 7 Execution of requests 1. In order to comply with a request for assistance, the requested authority shall proceed, within the limits of its competence and available resources, as though it were acting on its own account or at the request of other authorities of that same Contracting Party, by supplying information already possessed, by carrying out appropriate enquiries or by arranging for them to be carried out. This provision shall also apply to any other authority to which the request has been addressed by the requested authority in application of this Protocol when the latter cannot act on its own. 2. Requests for assistance shall be executed in accordance with the legal or regulatory provisions of the requested Contracting Party. 3. Duly authorised officials of one of the Contracting Parties may, with the agreement of the other Party involved and subject to the conditions laid down by the latter, be present to obtain in the offices of the requested authority or any other authority concerned in accordance with paragraph 1, information relating to activities that are or may be operations in breach of customs legislation which the applicant authority needs for the purposes of this Protocol. 4. Duly authorised officials of a Contracting Party may, with the agreement of the other Contracting Party involved and within the conditions laid down by the latter, be present at enquiries carried out in the latters territory. Article 8 Form in which information is to be communicated 1. The requested authority shall communicate the results of enquiries to the applicant authority in writing together with all relevant documents, certified copies and other items. 2. This information may be supplied in computerised form. 3. Original documents shall be transmitted only upon request in cases where certified copies would be insufficient. These originals shall be returned at the earliest opportunity. Article 9 Exceptions to the obligation to provide assistance 1. Assistance may be refused or may be subject to the satisfaction of certain conditions or requirements, in cases where a Party is of the opinion that assistance under this Protocol would: (a) be likely to prejudice Algerias sovereignty or that of a Member State of the Community whose assistance has been requested pursuant to this Protocol; or (b) be likely to prejudice public policy, security or other essential interests, in particular in the cases referred to under Article 10(2); or (c) be likely to violate an industrial, commercial or professional secret. 2. Assistance may be postponed by the requested authority on the ground that it will interfere with an ongoing investigation, prosecution or proceeding. In such a case, the requested authority shall consult with the applicant authority to determine if assistance can be given subject to such terms or conditions as the requested authority may require. 3. Where the applicant authority seeks assistance which it would itself be unable to provide if so requested, it shall draw attention to that fact in its request. It shall then be for the requested authority to decide how to respond to such a request. 4. For the cases referred to in paragraphs 1 and 2, the decision of the requested authority and the reasons for it must be communicated to the applicant authority without delay. Article 10 Exchange of information and confidentiality 1. Any information communicated in whatsoever form pursuant to this Protocol shall be of a confidential or restricted nature, depending on the rules applicable in each of the Contracting Parties. It shall be covered by the obligation of official secrecy and shall enjoy the protection extended to similar information under the relevant laws of the Contracting Party that received it and the corresponding provisions applying to the Community authorities. 2. Personal data may be exchanged only where the Contracting Party which may receive them undertakes to protect such data in at least an equivalent way to the one applicable to that particular case in the Contracting Party that may supply them. To that end, the Contracting Parties shall inform each other of their applicable rules, including, where appropriate, legal provisions in force in the Member States of the Community. 3. Information obtained shall be used solely for the purposes of this Protocol. Where one of the Contracting Parties wishes to use such information for other purposes, it shall obtain the prior written consent of the authority which provided the information. Such use shall then be subject to any restrictions laid down by that authority. 4. The use, in judicial or administrative proceedings instituted in respect of operations in breach of customs legislation, of information obtained under this Protocol is considered to be for the purposes of this Protocol. Therefore, the Contracting Parties may, in their records of evidence, reports and testimonies and in proceedings and charges brought before the courts, use as evidence information obtained and documents consulted in accordance with the provisions of this Protocol. The competent authority which supplied that information or gave access to those documents shall be notified of such use. Article 11 Experts and witnesses An official of a requested authority may be authorised to appear, within the limitations of the authorisation granted, as an expert or witness in judicial or administrative proceedings regarding the matters covered by this Protocol, and produce such items, documents or certified copies thereof, as may be needed for the proceedings. The request for appearance must indicate specifically before which judicial or administrative authority such an official will have to appear, on what matters and by virtue of what title or qualification he will be questioned. Article 12 Assistance expenses The Contracting Parties shall waive all claims on each other for the reimbursement of expenses incurred pursuant to this Protocol except, as appropriate, for expenses relating to experts and witnesses and to interpreters and translators who are not public service employees. Article 13 Implementation 1. The implementation of this Protocol shall be entrusted on the one hand to the customs authorities of Algeria and on the other hand to the competent services of the Commission of the European Communities and, where appropriate, the customs authorities of the Member States. They shall decide on all practical measures and arrangements necessary for its application, taking into consideration rules in the field of data protection in particular. They may recommend to the competent bodies amendments which they consider should be made to this Protocol. 2. The Contracting Parties shall consult each other and keep each other informed of the detailed rules of implementation which are adopted in accordance with the provisions of this Protocol. Article 14 Other agreements 1. Taking into account the respective competencies of the European Community and the Member States, the provisions of this Protocol shall:  not affect the obligations of the Contracting Parties under any other international agreement or convention;  be deemed complementary with agreements on mutual assistance which have been or may be concluded between individual Member States and Algeria;  not affect the Community provisions governing the communication between the competent services of the Commission of the European Communities and the customs authorities of the Member States of any information obtained in the domains covered by this Protocol which could be of interest to the Community. 2. Notwithstanding the provisions of paragraph 1, the provisions of this Protocol shall take precedence over the provisions of any bilateral agreement on mutual assistance which has been or may be concluded between individual Member States and Algeria insofar as the provisions of the latter are incompatible with those of this Protocol. 3. In respect of questions relating to the application of this Protocol, the Contracting Parties shall consult each other to resolve the matter in the framework of the Cooperation Committee set up under Article 41 of Protocol 6 to the Association Agreement. FINAL ACT THE KINGDOM OF BELGIUM, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE GRAND DUCHY OF LUXEMBOURG, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, Contracting Parties to the Treaty establishing the European Community, hereinafter referred to as the Member States, and THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, of the one part, and the Plenipotentiaries of THE PEOPLE'S DEMOCRATIC REPUBLIC OF ALGERIA, hereinafter referred to as Algeria, of the other part, meeting in Valencia on 22 April 2002 for the signature of the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, hereinafter referred to as the Agreement, the Agreement, the Annexes thereto, namely 1 to 6: ANNEX 1 List of agricultural and processed agricultural products falling within HS Chapters 25 to 97 referred to in Articles 7 and 14 ANNEX 2 List of products referred to in Article 9(1) ANNEX 3 List of products referred to in Article 9(2) ANNEX 4 List of products referred to in Article 17(4) ANNEX 5 Implementing rules for Article 41 ANNEX 6 Intellectual, industrial and commercial property and Protocols Nos 1 to 7, namely: Protocol No 1 on the arrangements applying to imports into the Community of agricultural products originating in Algeria Protocol No 2 on the arrangements applying to imports into Algeria of agricultural products originating in the Community Protocol No 3 on the arrangements applying to imports into the Community of fishery products originating in Algeria Protocol No 4 on the arrangements applying to imports into Algeria of fishery products originating in the Community Protocol No 5 on commercial trade in processed agricultural products between Algeria and the Community Protocol No 6 concerning the definition of originating products and methods of administrative cooperation Protocol No 7 on mutual administrative assistance in the field of customs The Plenipotentiaries of the Member States of the Community and the Plenipotentiaries of Algeria have also adopted the following Declarations attached to this Final Act: JOINT DECLARATIONS Joint Declaration relating to Article 44 of the Agreement Joint Declaration on human exchanges Joint Declaration relating to Article 84 of the Agreement Joint Declaration relating to Article 104 of the Agreement Joint Declaration relating to Article 110 of the Agreement DECLARATIONS BY THE EUROPEAN COMMUNITY Declaration by the European Community on Turkey Declaration by the European Community on the accession of Algeria to the WTO Declaration by the European Community relating to Article 41 of the Agreement Declaration by the European Community relating to the first indent of Article 84(1) of the Agreement Declaration by the European Community relating to Article 88 of the Agreement (racism and xenophobia) DECLARATIONS BY ALGERIA Declaration by Algeria relating to Article 9 of the Agreement Declaration by Algeria on customs union between the European Community and Turkey Declaration by Algeria relating to Article 41 of the Agreement Declaration by Algeria relating to Article 91 of the Agreement Hecho en Valencia, el veintidÃ ³s de abril del dos mil dos. UdfÃ ¦rdiget i Valencia den toogtyvende april to tusind og to. Geschehen zu Valencia am zweiundzwanzigsten April zweitausendundzwei. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã · Ã Ã ±Ã »Ã ­Ã ½Ã ¸Ã ¹Ã ±, Ã Ã Ã ¹Ã  Ã µÃ Ã ºÃ ¿Ã Ã ¹ Ã ´Ã Ã ¿ Ã ÃÃ Ã ¹Ã »Ã Ã ¿Ã ½ Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ´Ã Ã ¿. Done at Valencia on the twenty-second day of April in the year two thousand and two. Fait Ã Valence, le vingt-deux avril deux mille deux. Fatto a Valenza, addi ventidue aprile duemiladue. Gedaan te Valencia, de tweeÃ «ntwintigste april tweeduizendtwee. Feito em ValÃ ªncia, em vinte e dois de Abril de dois mil e dois. Tehty Valenciassa kahdentenakymmenentenÃ ¤toisenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ huhtikuuta vuonna kaksituhattakaksi. Som skedde i Valencia den tjugoandra april tjugohundratvÃ ¥. Pour le Royaume de Belgique Voor het Koninkrijk BelgiÃ « FÃ ¼r das KÃ ¶nigreich Belgien Cette signature engage Ã ©galement la CommunautÃ © franÃ §aise, la CommunautÃ © flamande, la CommunautÃ © germanophone, la RÃ ©gion wallonne, la RÃ ©gion flamande et la RÃ ©gion de Bruxelles-Capitale. Deze handtekening verbindt eveneens de Vlaamse Gemeenschap, de Franse Gemeenschap, de Duitstalige Gemeenschap, het Vlaamse Gewest, het Waalse Gewest en het Brussels Hoofdstedelijk Gewest. Diese Unterschrift verbindet zugleich die Deutschsprachige Gemeinschaft, die FlÃ ¤mische Gemeinschaft, die FranzÃ ¶sische Gemeinschaft, die Wallonische Region, die FlÃ ¤mische Region und die Region BrÃ ¼ssel-Hauptstadt. PÃ ¥ Kongeriget Danmarks vegne FÃ ¼r die Bundesrepublik Deutschland Ã Ã ¹Ã ± Ã Ã ·Ã ½ EÃ »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼oÃ ºÃ Ã ±Ã Ã ¯Ã ± Por el Reino de EspaÃ ±a Pour la RÃ ©publique franÃ §aise Thar cheann Na hÃ ireann For Ireland Per la Repubblica italiana Pour le Grand-DuchÃ © de Luxembourg Voor het Koninkrijk der Nederlanden FÃ ¼r die Republik Ã sterreich Pela RepÃ ºblica Portuguesa Suomen tasavallan puolesta FÃ ¶r Republiken Finland FÃ ¶r Konungariket Sverige For the United Kingdom of Great Britain and Northern Ireland Por la Comunidad Europea For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Ã Ã ¹Ã ± Ã Ã ·Ã ½ EÃ Ã Ã ÃÃ ±Ã Ã ºÃ ® KoÃ ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Voor de Europese Gemeenschap Pela Comunidade Europeia Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar JOINT DECLARATIONS JOINT DECLARATION RELATING TO ARTICLE 44 OF THE AGREEMENT, Under the Agreement, the Parties agree that intellectual, industrial and commercial property comprises, in particular, copyright, including copyright in computer programs, and neighbouring rights, database rights, commercial trademarks and geographical descriptions including designation of origin, industrial designs and models, patents, configuration plans (topographies) of integrated circuits, protection of undisclosed information and protection against unfair competition in accordance with Article 10(a) of the Paris Convention for the Protection of Industrial Property (1967 Stockholm Act) and the protection of confidential information concerning know-how. JOINT DECLARATION ON HUMAN EXCHANGES The Parties will examine the desirability of negotiating agreements on sending Algerian workers to take up temporary work. JOINT DECLARATION RELATING TO ARTICLE 84 OF THE AGREEMENT, The Parties declare that the term nationals of other countries arriving in their territory direct from the territory of the other will be defined in the context of the agreements referred to in Article 84(2). JOINT DECLARATION RELATING TO ARTICLE 104 OF THE AGREEMENT 1. The Parties agree, for the purpose of the correct interpretation and practical application of this Agreement, that the term cases of special urgency in Article 104 means a case of the material breach of the Agreement by one of the Parties. A material breach of the Agreement consists in:  repudiation of the Agreement not sanctioned by the general rules of international law,  violation of the essential elements of the Agreement agreed to in Article 2. 2. The Parties agree that the appropriate measures referred to in Article 104 of the Agreement are measures taken in accordance with international law. If a Party takes a measure in a case of special urgency as provided for under Article 104, the other Party may avail itself of the procedure relating to settlement of disputes. JOINT DECLARATION RELATING TO ARTICLE 110 OF THE AGREEMENT The advantages which Algeria derives from the arrangements granted to it by France under the Protocol on goods originating in and coming from certain countries and enjoying special treatment when imported into a Member State, annexed to the Treaty establishing the European Community, have been taken into account in this Agreement. As a result, these special arrangements must be considered repealed from the date on which the Agreement enters into force. DECLARATIONS BY THE EUROPEAN COMMUNITY DECLARATION BY THE EUROPEAN COMMUNITY ON TURKEY The Community recalls that in accordance with the Customs Union in force between the Community and Turkey, the latter has the obligation, in relation to countries which are not members of the Community, to align itself on the Common Customs Tariff and, progressively, on the preferential customs regime of the Community, taking the necessary measures and negotiating agreements on mutually advantageous basis with the countries concerned. Consequently, the Community invites Algeria to enter into negotiations with Turkey as soon as possible. DECLARATION BY THE EUROPEAN COMMUNITY ON THE ACCESSION OF ALGERIA TO THE WTO The European Community and its Member States state their support for Algeria's rapid accession to the WTO and agree to provide any assistance necessary to this end. DECLARATION BY THE EUROPEAN COMMUNITY RELATING TO ARTICLE 41 OF THE AGREEMENT The Community declares that, in interpreting Article 41(1) of the Agreement, it will evaluate any practice contrary to that Article on the basis of the criteria resulting from the rules contained in Articles 81 and 82 of the Treaty establishing the European Community, including secondary legislation. DECLARATION BY THE EUROPEAN COMMUNITY RELATING TO THE FIRST INDENT OF ARTICLE 84(1) OF THE AGREEMENT As regards the Member States of the European Union, the obligations set out in the first indent of Article 84(1) of this Agreement apply only to those persons who are to be considered their nationals for Community purposes. DECLARATION BY THE EUROPEAN COMMUNITY RELATING TO ARTICLE 88 OF THE AGREEMENT (RACISM AND XENOPHOBIA) The provisions of Article 88 apply without prejudice to the provisions and conditions relating to the admission and residence of nationals of other countries and stateless persons on the territory of the Member States of the European Union or to any treatment associated with the legal status of the third-country nationals and stateless persons concerned. DECLARATIONS BY ALGERIA DECLARATION BY ALGERIA RELATING TO ARTICLE 9 OF THE AGREEMENT Algeria considers one of the essential objectives of the Association Agreement to be an increase in the flow of European direct investment in Algeria. It invites the Community and its Member States to support the practical realisation of this objective, in particular in the context of trade liberalisation and the dismantling of tariff barriers. The Association Council will examine the question if the need arises. DECLARATION BY ALGERIA ON CUSTOMS UNION BETWEEN THE EUROPEAN COMMUNITY AND TURKEY Algeria takes note of the Declaration by the European Community on Turkey. While observing that this declaration arises from the existence of customs union between those parties, Algeria will consider this matter when the time comes. DECLARATION BY ALGERIA RELATING TO ARTICLE 41 OF THE AGREEMENT In applying its law on competition, Algeria will bear in mind the competition policy guidelines developed within the European Union. DECLARATION BY ALGERIA RELATING TO ARTICLE 91 OF THE AGREEMENT Algeria considers that suspending the principle of banking secrecy is an essential factor in combating corruption.